EXHIBIT 10.1

EXECUTION VERSION

$225,000,000

CREDIT AGREEMENT

Dated as of March 6, 2014

among

BLUE ACQUISITION GROUP, INC.,

as Holdings,

BIG HEART PET BRANDS,

as Lead Borrower

NATURAL BALANCE PET FOODS, INC.,

as a Borrower

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

BMO HARRIS BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

J.P. MORGAN SECURITIES LLC and

KKR CAPITAL MARKETS LLC,

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

KKR CAPITAL MARKETS LLC,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1    DEFINITIONS    SECTION 1.1   

Defined Terms

     1    SECTION 1.2   

Other Interpretive Provisions

     55    SECTION 1.3   

Accounting Terms

     56    SECTION 1.4   

Rounding

     56    SECTION 1.5   

References to Agreements, Laws, Etc.

     56    ARTICLE 2    AMOUNT AND TERMS OF CREDIT    SECTION 2.1   

Commitments

     56    SECTION 2.2   

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     56    SECTION 2.3   

Notice of Borrowing

     57    SECTION 2.4   

Disbursement of Funds

     57    SECTION 2.5   

Evidence of Debt

     58    SECTION 2.6   

Conversions and Continuations

     58    SECTION 2.7   

Pro Rata Borrowings

     59    SECTION 2.8   

Interest

     59    SECTION 2.9   

Interest Periods

     60    SECTION 2.10   

Increased Costs, Illegality, Etc.

     61    SECTION 2.11   

Compensation

     62    SECTION 2.12   

Change of Lending Office

     63    SECTION 2.13   

Notice of Certain Costs

     63    SECTION 2.14   

Incremental Facilities

     63    SECTION 2.15   

Letters of Credit

     65    SECTION 2.16   

Swingline Loans

     69    SECTION 2.17   

Settlement Amongst Lenders

     70    SECTION 2.18   

Overadvances

     71    SECTION 2.19   

Reserves; Changes to Reserves

     71    SECTION 2.20   

Defaulting Lenders

     72    SECTION 2.21   

Repayment of Loans; Termination or Reduction of Commitments

     73    SECTION 2.22   

Cash Management

     74    SECTION 2.23   

Maintenance of Loan Account; Statements of Account

     76    ARTICLE 3    [RESERVED]    ARTICLE 4    FEES    SECTION 4.1    Fees
     76   

 

- i -



--------------------------------------------------------------------------------

ARTICLE 5    PAYMENTS    SECTION 5.1   

Voluntary Prepayments

     77    SECTION 5.2   

Mandatory Prepayments

     78    SECTION 5.3   

Method and Place of Payment

     78    SECTION 5.4   

Net Payments

     78    SECTION 5.5   

Computations of Interest and Fees

     82    SECTION 5.6   

Limit on Rate of Interest

     82    ARTICLE 6    CONDITIONS PRECEDENT TO INITIAL BORROWING    SECTION 6.1
   Credit Documents      83    SECTION 6.2    Collateral      83    SECTION 6.3
   Legal Opinions      84    SECTION 6.4    Closing Certificates      84   
SECTION 6.5    Authorization of Proceedings of Each Credit Party; Corporate
Documents      84    SECTION 6.6    Fees      84    SECTION 6.7   
Representations and Warranties      84    SECTION 6.8    Solvency Certificate   
  84    SECTION 6.9    Patriot Act      85    SECTION 6.10    Borrowing Base
Certificate      85    SECTION 6.11    No Material Adverse Change      85   
ARTICLE 7    CONDITIONS PRECEDENT TO EACH LOAN AND EACH LETTER OF CREDIT   
SECTION 7.1    Conditions to Credit Extensions      85    ARTICLE 8   
REPRESENTATIONS, WARRANTIES AND AGREEMENTS.    SECTION 8.1    Corporate Status
     86    SECTION 8.2    Corporate Power and Authority      86    SECTION 8.3
   No Violation      86    SECTION 8.4    Litigation      86    SECTION 8.5   
Margin Regulations      87    SECTION 8.6    Governmental Approvals      87   
SECTION 8.7    Investment Company Act      87    SECTION 8.8    True and
Complete Disclosure      87    SECTION 8.9    Financial Condition; Financial
Statements      87    SECTION 8.10    Compliance with Laws; No Default      87
   SECTION 8.11    Tax Matters      87    SECTION 8.12    Compliance with ERISA
     88    SECTION 8.13    Subsidiaries      88   

 

- ii -



--------------------------------------------------------------------------------

SECTION 8.14    Intellectual Property      88    SECTION 8.15    Environmental
Laws      88    SECTION 8.16    Properties      89    SECTION 8.17    Solvency
     89    SECTION 8.18    Patriot Act      89    SECTION 8.19    Borrowing Base
Certificate      89    ARTICLE 9    AFFIRMATIVE COVENANTS    SECTION 9.1   
Information Covenants      89    SECTION 9.2    Books, Records and Inspections
     93    SECTION 9.3    Maintenance of Insurance      94    SECTION 9.4   
Payment of Taxes      94    SECTION 9.5    Preservation of Existence;
Consolidated Corporate Franchises      94    SECTION 9.6    Compliance with
Statutes, Regulations, Etc.      95    SECTION 9.7    ERISA      95   
SECTION 9.8    Maintenance of Properties      95    SECTION 9.9    Transactions
with Affiliates      95    SECTION 9.10    End of Fiscal Years; Fiscal Quarters
     96    SECTION 9.11    Additional Credit Parties      96    SECTION 9.12   
Pledge of Additional Stock and Evidence of Indebtedness      97    SECTION 9.13
   Use of Proceeds      97    SECTION 9.14    Further Assurances      97   
SECTION 9.15    Maintenance of Ratings      99    SECTION 9.16    Lines of
Business      99    ARTICLE 10    NEGATIVE COVENANTS    SECTION 10.1   
Limitation on Indebtedness      100    SECTION 10.2    Limitation on Liens     
105    SECTION 10.3    Limitation on Fundamental Changes      106   
SECTION 10.4    Limitation on Sale of Assets      107    SECTION 10.5   
Limitation on Restricted Payments      109    SECTION 10.6    Limitations on
Amendments      115    SECTION 10.7    Holding Company      115    SECTION 10.8
   Restrictive Agreements      115    SECTION 10.9    Minimum Adjusted Fixed
Charge Coverage Ratio      116    ARTICLE 11    EVENTS OF DEFAULT   
SECTION 11.1    Payments      116    SECTION 11.2    Representations, Etc.     
116    SECTION 11.3    Covenants      116    SECTION 11.4    Default Under Other
Agreements      117    SECTION 11.5    Bankruptcy, Etc.      117   

 

- iii -



--------------------------------------------------------------------------------

SECTION 11.6    ERISA      118    SECTION 11.7    Guarantee      118   
SECTION 11.8    Pledge Agreement      118    SECTION 11.9    Security Agreement
     118    SECTION 11.10    Mortgages      118    SECTION 11.11    Judgments   
  118    SECTION 11.12    Change of Control      118    SECTION 11.13   
Application of Proceeds      119    SECTION 11.14    Equity Cure      120   
ARTICLE 12    THE AGENTS    SECTION 12.1    Appointment      121    SECTION 12.2
   Delegation of Duties      121    SECTION 12.3    Exculpatory Provisions     
122    SECTION 12.4    Reliance by Agents      122    SECTION 12.5    Notice of
Default      123    SECTION 12.6    Non-Reliance on Administrative Agent,
Collateral Agent and Other Lenders      123    SECTION 12.7    Indemnification
     123    SECTION 12.8    Agents in Their Individual Capacities      124   
SECTION 12.9    Successor Agents      124    SECTION 12.10    Withholding Tax   
  125    SECTION 12.11    Agents Under Security Documents and Guarantee      125
   SECTION 12.12    Right to Realize on Collateral and Enforce Guarantee     
126    ARTICLE 13    MISCELLANEOUS    SECTION 13.1    Amendments, Waivers and
Releases      126    SECTION 13.2    Notices      128    SECTION 13.3    No
Waiver; Cumulative Remedies      128    SECTION 13.4    Survival of
Representations and Warranties      128    SECTION 13.5    Payment of Expenses;
Indemnification      128    SECTION 13.6    Successors and Assigns;
Participations and Assignments      129    SECTION 13.7    Replacements of
Lenders Under Certain Circumstances      135    SECTION 13.8    Adjustments;
Set-off      135    SECTION 13.9    Counterparts      136    SECTION 13.10   
Severability      136    SECTION 13.11    Integration      136    SECTION 13.12
   GOVERNING LAW      136    SECTION 13.13    Submission to Jurisdiction;
Waivers      136    SECTION 13.14    Acknowledgments      137    SECTION 13.15
   WAIVERS OF JURY TRIAL      138    SECTION 13.16    Confidentiality      138
   SECTION 13.17    Direct Website Communications      139    SECTION 13.18   
USA PATRIOT Act      140    SECTION 13.19    Judgment Currency      140   

 

- iv -



--------------------------------------------------------------------------------

SECTION 13.20    Payments Set Aside      140   

SECTION 13.21

  

Joint and Several Liability

     141   

SECTION 13.22

  

Contribution and Indemnification Among Borrowers

     142   

SECTION 13.23

  

Agency of the Lead Borrower for Each Other Borrower

     142   

SECTION 13.24

  

Reinstatement

     142   

SECTION 13.25

  

Express Waivers by Borrowers in Respect of Cross Guaranties and Cross
Collateralization

     143   

SCHEDULES

 

Schedule 1.1(a)    Commitments of Lenders Schedule 1.1(b)    Existing Letters of
Credit Schedule 1.1(c)    Mortgaged Properties Schedule 8.4    Litigation
Schedule 8.13    Subsidiaries Schedule 9.14(e)    Post-Closing Actions
Schedule 10.1    Certain Closing Date Indebtedness Schedule 10.2    Certain
Closing Date Liens Schedule 10.5    Certain Closing Date Investments
Schedule 13.2    Notice Addresses

EXHIBITS

 

Exhibit A-1    Form of Joinder Agreement Exhibit A-2    Form of Credit Party
Joinder Agreement Exhibit B    Form of Guarantee Exhibit C    Form of Pledge
Agreement Exhibit D    Form of Security Agreement Exhibit E    Form of Credit
Party Closing Certificate Exhibit F    Form of Assignment and Acceptance Exhibit
G-1    Form of Promissory Note Exhibit G-2    Form of Swingline Note Exhibit H
   Form of Borrowing Base Certificate Exhibit I-1-4    Forms of Non-Bank
Certificates Exhibit J    Form of Notice of Conversion or Continuation

 

- v -



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of March 6, 2014, among BLUE ACQUISITION GROUP,
INC., a Delaware corporation (“Holdings”), BIG HEART PET BRANDS, a Delaware
corporation (the “Lead Borrower”), NATURAL BALANCE PET FOODS, INC., a California
corporation, and each other Borrower (as hereinafter defined) from time to time
party hereto, the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Collateral Agent (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Article 1)., BMO HARRIS BANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents.

The parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“1989 Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of December 5, 1989, by and among certain creditors of the
Lead Borrower.

“ABL Intercreditor Agreement” shall mean the intercreditor agreement dated as of
March 8, 2011 among Bank of America, N.A., as administrative agent and
collateral agent under the Existing Credit Agreement, the Term Agent, the Credit
Parties, and, after giving effect to that certain joinder agreement in respect
thereof, dated as of the Closing Date, the Administrative Agent, or any other
intercreditor agreement among the Term Agent, one or more representatives of
Permitted Other Indebtedness (to the extent such Permitted Other Indebtedness is
secured by a lien with the same priority as the Obligations or by a Lien ranking
junior to the Lien securing the Obligations), and the Collateral Agent on terms
that are no less favorable in any material respect to the Secured Parties as
those contained in the ABL Intercreditor Agreement as in effect on the Closing
Date.

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate” at its principal office in New York City and (c) the
LIBOR Rate for an interest period of one (1) month plus 1%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the ABR due
to a change in such rate announced by the Administrative Agent or in the Federal
Funds Effective Rate shall take effect at the opening of business on the day
specified in the announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Account(s)” shall mean “accounts” as defined in the UCC, and also means a right
to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of or (b) for services rendered or to be rendered. The term
“Account” does not include (a) rights to payment evidenced by chattel paper or
an



--------------------------------------------------------------------------------

instrument, (b) commercial tort claims, (c) deposit accounts, (d) investment
property, (e) letter-of-credit rights or letters of credit, or (f) rights to
payment for money or funds advanced other than rights arising out of the use of
a credit or charge card or information contained on or for use with the card.

“Account Debtor” shall mean a Person who is obligated under an Account, Chattel
Paper (as defined in the UCC) or General Intangible (as defined in the UCC).

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Lead
Borrower and its Restricted Subsidiaries therein were to such Pro Forma Entity
and its Restricted Subsidiaries), all as determined on a consolidated basis for
such Pro Forma Entity.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (2) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Stock or Stock Equivalents of any
other Person, (b) a purchase or acquisition of all or substantially all of the
assets of any other Person, or (c) any merger or consolidation of such Person
with any other Person, in each case in any transaction or group of transactions
which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in Section
2.14(a).

“Adjusted Conditions Availability” shall mean, at any time of determination in
connection with an Acquisition, Investment, specified payment, prepayment or
other applicable transaction, each of the following as a percentage of the Line
Cap: (a)(i) Average Excess Availability for the 30-day period immediately
preceding the date of such Acquisition, Investment, specified payment,
prepayment or other transaction and (ii) Excess Availability immediately prior
to such Acquisition, Investment, specified payment, prepayment or other
transaction, in each case, on a pro forma basis giving effect to such
Acquisition, Investment, specified payment, prepayment or other transaction and
(b) Excess Availability immediately after giving effect to such Acquisition,
Investment, specified payment, prepayment or other transaction.

“Adjusted Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (1) Consolidated EBITDA for the Test Period then
last ended (as may be increased, for avoidance of doubt, by the Cure Amount
pursuant to and in accordance with Section 11.14), minus Capital Expenditures
paid in cash during the Test Period then last ended which were not financed from
Net Cash Proceeds received substantially contemporaneously therewith or by the
issuance of Indebtedness (other than Indebtedness under the Credit Documents) or
Equity Interests, minus net taxes paid in cash during the Test Period then last
ended to (2) the Adjusted Fixed Charges for such Test Period plus scheduled
principal payments made or required to be made on account of Indebtedness,
including the full amount of any non-recourse Indebtedness (excluding the
Obligations). In the event that any

 

2



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary incurs, assumes, guarantees or redeems any
Indebtedness or issues or redeems Disqualified Equity Interests or preferred
stock subsequent to the commencement of the Test Period but prior to or
simultaneously with the date of determination, then the Adjusted Fixed Charge
Coverage Ratio shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee or redemption of Indebtedness, or such issuance or
redemption of Disqualified Equity Interests or preferred stock (in each case,
including a pro forma application of the net proceeds therefrom), as if the same
had occurred at the beginning of the Test Period.

“Adjusted Fixed Charge Testing Period” means the period (a) commencing on the
day that Excess Availability is less than the greater of (i) 10.0% of the Line
Cap and (ii) the Excess Availability Floor and (b) continuing until the date
when Excess Availability has been equal to or greater than the greater of
(i) 10.0% of the Line Cap and (ii) the Excess Availability Floor for 21
consecutive days.

“Adjusted Fixed Charges” shall mean, with respect to any Person for any period,
the sum of (a) Consolidated Interest Expense of such Person actually paid in
cash for such period, (b) all cash dividend payments (excluding items eliminated
in consolidation) on any series of preferred stock (including any Designated
Preferred Stock) or any Refunding Capital Stock of such Person required to be
made during such period, (c) all cash dividend payments (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests
required to be made during such period and (d) solely for purposes of
calculating the Adjusted Fixed Charge Coverage Ratio in connection with the
payment of dividends pursuant to Section 10.5(a), without duplication of any
payments already constituting Adjusted Fixed Charges, the amount of any such
dividend paid in cash during such period (but excluding dividends paid to the
Lead Borrower or any of its Restricted Subsidiaries).

“Adjusted Investment Conditions” shall mean that (I) at the time of execution of
a binding agreement with respect to a specified Acquisition or Investment, no
Default or Event of Default then exists or would arise as a result of such
execution and (II) at the time of consummating such specified Acquisition or
Investment, (a) no Specified Default then exists or would arise as a result of
such Acquisition or Investment, (b) the Adjusted Conditions Availability is
equal to or greater than 15% of the Line Cap and (c) the Adjusted Fixed Charge
Coverage Ratio of the Lead Borrower and its Restricted Subsidiaries, as
calculated on a trailing twelve months basis after giving effect to such
prepayment, is equal to or greater than 1.0:1.0, provided that if the Adjusted
Conditions Availability is equal to or greater than 25% of the Line Cap,
compliance with this clause (c) shall not be required with respect to such
Acquisition or Investment. If compliance with the foregoing clause (c) is
required with respect to such Acquisition or Investment, then prior to
undertaking any Acquisition or Investment which is subject to the Adjusted
Investment Conditions, the Credit Parties shall deliver to the Administrative
Agent either a certificate of an Authorized Officer of the Lead Borrower (with
reasonable detailed calculations) certifying satisfaction of the conditions
contained in clauses (b) and (c) above or other evidence of the same reasonably
satisfactory to the Administrative Agent.

“Adjusted Payment Conditions” shall mean, at the time of determination with
respect to a specified transaction or payment (or declaration of payment), that
(a) no Default then exists or would arise as a result of the entering into of
such transaction or the making of such payment, (b) the Adjusted Conditions
Availability is equal to or greater than 17.5% of the Line Cap and (c) the
Adjusted Fixed Charge Coverage Ratio of the Lead Borrower and its Restricted
Subsidiaries, as calculated on a trailing twelve months basis after giving
effect to such transaction or payment, is equal to or greater than 1.1:1.0.
Prior to undertaking any transaction or payment which is subject to the Adjusted
Payment Conditions, the Credit Parties shall deliver to the Administrative Agent
either a certificate of an Authorized Officer of the Lead Borrower (with
reasonable detailed calculations) certifying satisfaction of the conditions
contained

 

3



--------------------------------------------------------------------------------

in clauses (b) and (c) above or other evidence of the same reasonably
satisfactory to the Administrative Agent.

“Adjusted Prepayment Conditions” shall mean, at the time of determination with
respect to a specified prepayment (whether in the form of a purchase,
redemption, defeasance or other acquisition or retirement or otherwise), that
(a) no Default then exists or would arise as a result of the making of such
prepayment, (b) the Adjusted Conditions Availability is equal to or greater than
15% of the Line Cap and (c) the Adjusted Fixed Charge Coverage Ratio of the Lead
Borrower and its Restricted Subsidiaries, as calculated on a trailing twelve
months basis after giving effect to such prepayment, is equal to or greater than
1.0:1.0, provided that if the Adjusted Conditions Availability is equal to or
greater than 30% of the Line Cap, compliance with this clause (c) shall not be
required with respect to such prepayment. If compliance with the foregoing
clause (c) is required with respect to such prepayment, then prior to
undertaking any prepayment which is subject to the Adjusted Prepayment
Conditions, the Credit Parties shall deliver to the Administrative Agent either
a certificate of an Authorized Officer of the Lead Borrower (with reasonable
detailed calculations) certifying satisfaction of the conditions contained in
clauses (b) and (c) above or other evidence of the same reasonably satisfactory
to the Administrative Agent.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to the Lead
Borrower and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Institutional Lender” shall mean any investment fund managed or
advised by Affiliates of a Sponsor (a) that is a bona fide debt fund and that
extends credit or buys loans in the ordinary course of business and (b) together
with all other Affiliated Institutional Lenders holds no more than 30% of the
Credit Extensions and the Total Commitment at any time.

“Affiliated Lender” shall mean a Lender that is a Sponsor or any Affiliate
thereof, other than Holdings, any Subsidiary of Holdings or the Lead Borrower,
any Affiliated Institutional Lender (it being understood that to the extent
Persons described in the definition (without giving effect to clause
(b) thereof) of “Affiliated Institutional Lender” hold 30% or more of the Credit
Extensions or the Total Commitment at any time, each such Person shall
constitute an Affiliated Lender and the portion of the Credit Extensions and
Commitments held by such Persons that shall be subject to Section 13.6(h) shall
be shared among such Persons ratably according to their respective Pro Rata
Shares) or any natural person.

“Agent Parties” shall have the meaning provided in Section 13.17(c).

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, each Joint Lead Arranger and each Joint Bookrunner.

 

4



--------------------------------------------------------------------------------

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

“Agreement Currency” shall have the meaning provided in Section 13.19.

“Applicable Margin” shall mean:

(a) From and after the Closing Date until the date that is three months after
the Closing Date, the percentages set forth in Level II of the pricing grid
below; and

(b) On the first day of each fiscal quarter thereafter (each, an “Adjustment
Date”), the Applicable Margin shall be determined from the pricing grid below
based upon the Average Excess Availability for the most recently ended three
month period immediately preceding such Adjustment Date, provided that if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand; provided further that if the Borrowing Base
Certificates (including any required financial information in support thereof)
are not received by the Administrative Agent by the date required pursuant to
Section 9.1(i), then the Applicable Margin shall be determined as if the Average
Excess Availability for the immediately preceding three-month period is at Level
III until such time as such Borrowing Base Certificates and supporting
information are received.

 

Level

  

Average Excess

Availability

   LIBOR Loan
Applicable
Margin     ABR Loan
Applicable
Margin  

I

   Greater than or equal to 62.5% of the Line Cap      1.25 %      0.25 % 

II

  

Greater than or equal to 37.5% of the Line Cap but less than 62.5% of the Line
Cap

     1.50 %      0.50 % 

III

   Less than 37.5% of the Line Cap      1.75 %      0.75 % 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Credit Parties or any of their Restricted
Subsidiaries not in the ordinary course of business (including any Disposition
of any Stock or Stock Equivalents of any Subsidiary owned by any

 

5



--------------------------------------------------------------------------------

Borrower or a Restricted Subsidiary). Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any transaction permitted by
Section 10.4 (other than transactions permitted by Section 10.4(b) and
Section 10.4(g) (solely to the extent such Permitted Sale Leaseback relates to
property owned on the Closing Date), which shall constitute Asset Sale
Prepayment Events).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean, with respect to any Person, the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance or other senior financial officer of such Person, or any other
senior officer of such Person designated as such in writing to the
Administrative Agent by such Person.

“Average Excess Availability” shall mean, for any period, the average amount of
Excess Availability for each day during such period.

“Bank Product Reserves” shall mean all reserves established by the
Administrative Agent in its Permitted Discretion for Obligations under Secured
Cash Management Agreements and Secured Hedge Agreements then outstanding.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“benefited Lender” shall have the meaning provided in Section 13.8.

“Blocked Account” has the meaning provided in Section 2.22(b).

“Blocked Account Agreement” has the meaning provided in Section 2.22(b).

“Blocked Account Banks” shall mean the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the Collateral
Agent) of funds of any of the Credit Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrowers” shall mean, collectively, the Lead Borrower, the other domestic
Borrowers identified on the signature pages hereto and each Other Borrower who
becomes a Borrower hereunder in accordance with the terms of this Agreement.

“Borrowing” shall mean and include (a) the incurrence of one Type of Revolving
Loan having, in the case of LIBOR Loans, the same Interest Period (provided that
ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans) or (b) a Swingline Loan.

“Borrowing Base” shall mean, at any time of calculation, an amount equal to:

(a) 85% of the face amount of the Eligible Accounts of the Borrowers on a
Consolidated basis;

plus

 

6



--------------------------------------------------------------------------------

(b) the 85% of the NOLV Percentage of the Eligible Inventory of the Borrowers on
a Consolidated basis, provided that the net orderly liquidation value cannot
exceed the net book value;

minus

(c) the then amount of all Reserves.

“Borrowing Base Certificate” has the meaning provided in Section 9.1(i).

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such LIBOR Loan, such day shall
be a day on which dealings in deposits in Dollars are conducted by and between
banks in the London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures paid in cash by the Borrowers and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on a consolidated statement of cash flows of
the Lead Borrower and its Subsidiaries (including capitalized software
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs).

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided, that the adoption or issuance of any
accounting standards after the Closing Date will not cause any lease that was
not or would not have been a Capital Lease prior to such adoption or issuance to
be deemed a Capital Lease.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Collateral Account” shall mean an interest bearing account established by
the Credit Parties with the Administrative Agent, for its own benefit and the
benefit of the other Secured Parties, at JPMorgan Chase under the sole and
exclusive dominion and control of the Administrative Agent, in the name of the
Administrative Agent or as the Administrative Agent shall otherwise direct, in
which deposits are required to be made in accordance with this Agreement.

“Cash Collateralize” has the meaning provided in Section 2.15(j).

“Cash Dominion Event” shall mean the occurrence of any of the following: (a) the
occurrence and continuance of any Specified Default; or (b) the failure of the
Borrowers to maintain Excess Availability at any time of at least the greater of
(i) 10.0% of the Line Cap and (ii) Excess Availability Floor. For purposes of
this Agreement, a “Cash Dominion Trigger Period” shall commence after the
continuance of a Cash Dominion Event for five (5) consecutive Business Days and
shall be deemed continuing until the date that (A) no Event of Default shall
exist and be continuing and (B) the Excess Availability has exceeded the greater
of (i) 10.0% of the Line Cap and (ii) Excess Availability Floor for twenty-one
(21) consecutive calendar days.

“Cash Equivalents” shall mean:

 

7



--------------------------------------------------------------------------------

(1) United States dollars,

(2) Canadian dollars,

(3) (a) euro or any national currency of any participating member state in the
European Union or, (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by them from time to time in
the ordinary course of business,

(4) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition,

(5) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks,

(6) repurchase obligations for underlying securities of the types described in
clauses (4) and (5) entered into with any financial institution meeting the
qualifications specified in clause (5) above,

(7) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof,

(8) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized ratings agency) and in each case maturing
within 12 months after the date of creation thereof,

(9) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (8) above and (10) and (11) below,

(10) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition, and

(11) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements.

 

8



--------------------------------------------------------------------------------

“Cash Management Bank” shall mean any Person that, either (x) at the time it
enters into a Cash Management Agreement or (y) on the Closing Date, is a Lender
or an Affiliate of a Lender, in its capacity as a part to such Cash Management
Agreement.

“Cash Receipts” shall have the meaning provided in Section 2.22(c).

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

“Centerview” shall mean each of Centerview Partners Management LLC and
Centerview Employees, L.P.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender Party with any guideline, request, directive or order issued or
made after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law). For
purposes of this definition and Section 2.10, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to have gone into effect after
the date hereof, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” shall mean and be deemed to have occurred if (a) the
Permitted Holders shall at any time not own, in the aggregate, directly or
indirectly, beneficially and of record, at least 35% of the voting power of the
outstanding Voting Stock of the Lead Borrower; or (b) any person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended), other than the Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of the Lead Borrower that exceeds
35% thereof, unless, in the case of either clause (a) or (b) above, the
Permitted Holders have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the board of directors of the Lead Borrower; or (c) Continuing Directors shall
not constitute at least a majority of the board of directors of the Lead
Borrower; or (d) at any time, a Change of Control (as defined in any indenture
or other agreement governing the Senior Notes or the Term Facility) shall have
occurred or (e) at any time prior to an initial public offering of the Lead
Borrower, Holdings shall cease to beneficially own, directly or indirectly, 100%
of the issued and outstanding equity interests of the Lead Borrower.

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Existing Loans or
Extended Loans (of the same Extension Series) and, when used in reference to any
Commitment, refers to whether such Commitment is an Existing Commitment or an
Extended Commitment (of each Extension Series).

“Co-Documentation Agent” shall mean BMO Harris Bank N.A. and U.S. Bank National
Association as co-documentation agents for the Lenders under this Agreement and
the other Credit Documents.

 

9



--------------------------------------------------------------------------------

“Closing Date” shall mean March 6, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent pursuant to
Section 12.9.

“Commitment” shall mean, (a) in the case of each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lenders’ Commitment, as such amount may be reduced or increased
in connection with any assignment of Commitments or in connection with any
Commitment Increase and (b) in the case of any Lender that becomes a Lender
after the Closing Date, the amount specified as such Lender’s “Commitment” in
the Assignment and Acceptance pursuant to which such Lender assumed a portion of
the Total Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Commitments as of the
Closing Date is $225,000,000.

“Commitment Increase” shall have the meaning provided in Section 2.14(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 13.17(a).

“Concentration Account” shall have the meaning provided in Section 2.22(c).

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of consolidated depreciation and
amortization expense, including the amortization of deferred financing fees or
costs, capitalized expenditures, customer acquisition costs and incentive
payments, conversion costs and contract acquisition costs of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise, excise and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period deducted,
including any penalties and interest relating to any tax examinations (and not
added back) in computing Consolidated Net Income, plus

(b) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Expense” pursuant to clauses 1(u) through 1(z) thereof,
to the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted in computing Consolidated Net
Income, plus

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Senior Notes, the Term Facility and the Loans and (ii) any amendment or other
modification of the Senior Notes, the Term Facility and the Loans, and, in each
case, deducted in computing Consolidated Net Income, plus

(e) the amount of any restructuring charge or reserve or non-recurring
integration costs deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date and costs related to the closure and/or
consolidation of facilities, plus

(f) any other non-cash charges, including any write off or write downs, reducing
Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period,
plus

(g) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income, plus

(h) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsors or any of their respective Affiliates,
plus

(i) expenses consisting of internal software development costs that are expensed
during the period but could have been capitalized under alternative accounting
policies in accordance with GAAP, plus

(j) costs of surety bonds incurred in such period in connection with financing
activities, plus

(k) the amount of net cost savings and synergies projected by the Lead Borrower
in good faith to be realized as a result of specified actions taken or to be
taken prior to or during such period (which cost savings or synergies shall be
subject only to certification by management of the Lead Borrower and shall be
calculated on a Pro Forma Basis as though such cost savings or synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings or synergies are reasonably identifiable and factually supportable,
(B) such actions have been taken or are to be taken within 12 months after the
date of determination to take such action and (C) no cost savings or synergies
shall be added pursuant to this clause (k) to the extent duplicative of any
expenses or charges relating to such cost savings or revenue enhancements that
are included in clause (l) or (r) below with respect to such period, plus

 

11



--------------------------------------------------------------------------------

(l) business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement), plus

(m) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Closing Date and to closure and/or consolidation of
facilities and to exiting lines of business), plus

(n) [Reserved]

(o) any costs or expense incurred by the Lead Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Equity Interest of the Lead Borrower (other than
Disqualified Equity Interests) solely to the extent that such net cash proceeds
are excluded from the calculation set forth in clause (iii) of Section 10.5(a)
of the Term Facility and have not been relied on for purposes of any incurrence
of Indebtedness pursuant to clause (1)(b) of Section 10.1 plus

(p) the amount of expenses relating to payments made to option holders of any
direct or indirect parent company of the Lead Borrower or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement; plus

(q) with respect to any joint venture, an amount equal to the proportion of
those items described in clauses (a) and (c) above relating to such joint
venture corresponding to the Lead Borrower’s and the Restricted Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income (determined
as if such joint venture were a Restricted Subsidiary), plus

(r) the amount of any loss attributable to a new plant or facility until the
date that is 12 months after the date of commencement of construction or the
date of acquisition thereof, as the case may be; provided that (A) such losses
are reasonably identifiable and factually supportable and certified by a
responsible officer of the Lead Borrower, (B) losses attributable to such plant
or facility after 12 months from the date of commencement of construction or the
date of acquisition of such plant or facility, as the case may be, shall not be
included in this clause (r) and (C) no amounts shall be added pursuant to this
clause (r) to the extent duplicative of any expenses or charges relating to such
cost savings or revenue enhancements that are included in clauses (k) or
(l) above with respect to such period, and

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced Consolidated EBITDA in any prior period; and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain

 

12



--------------------------------------------------------------------------------

resulting from hedge agreements for currency exchange risk and revaluations of
intercompany balances), plus or minus, as the case may be

(b) any net gain or loss resulting in such period from Hedging Obligations, and
the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging, plus or minus, as the case may be (c) without
duplication, the Historical Adjustments incurred in such period.

Notwithstanding the foregoing, the aggregate amount of addbacks made pursuant to
subclauses (k), (l) and (r) of clause (1) above in any four fiscal quarter
period shall not exceed 15% of Consolidated EBITDA (prior to giving effect to
such addbacks) for such four fiscal quarter period.

For avoidance of doubt:

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of Indebtedness or intercompany balances (including
the net loss or gain resulting from Hedge Agreements for currency exchange
risk),

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Statement of Financial Accounting Standards No. 133 and its
related pronouncements and interpretations,

(iii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Lead Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Lead
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(B) an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) as specified in a Pro Forma Adjustment Certificate and delivered to
the Lenders and the Administrative Agent, and

(iv) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by the Lead
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion).

 

13



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than or
greater than par, as applicable, other than with respect to Indebtedness issued
in connection with the Transactions, (b) all commissions, discounts and other
fees and charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (t) accretion or accrual of discounted liabilities not constituting
Indebtedness, (u) interest expense attributable to a parent entity resulting
from pushdown accounting, (v) any expense resulting from the discounting of
Indebtedness in connection with the application of recapitalization or purchase
accounting, (w) any Additional Interest (as defined in the Senior Notes
Indenture) and any comparable “additional interest” with respect to other
securities, (x) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, and original issue discount with respect to
Indebtedness issued in connection with the Transactions and (y) any expensing of
bridge, commitment and other financing fees (including any interest expense);
plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions to the extent incurred on or prior to the date that
is the one year anniversary of the Closing Date) severance, relocation costs,
new product introductions, and one-time compensation charges shall be excluded,

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(3) any after-tax effect of income (loss) from disposed, or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

 

14



--------------------------------------------------------------------------------

(4) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the board of directors of the Lead
Borrower, shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the Lead
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,

(6) [Reserved]

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Lead Borrower and its Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by ASC 805
and ASC 350 (formerly Financial Accounting Standards Board Statement Nos. 141
and 142, respectively) resulting from the application of purchase accounting in
relation to the Transactions and any acquisition that is consummated after the
Closing Date or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(8) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid) shall be excluded,

(9) any impairment charge, asset write-off or write-down pursuant to ASC 350 and
ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142 and
No. 144, respectively) and the amortization of intangibles arising pursuant to
ASC 805 (formerly Financial Accounting Standards Board Statement No. 141) shall
be excluded,

(10) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock
or other rights to officers, directors or employees shall be excluded,

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Disposition, issuance or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,

(12) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP, or changes as a result of adoption or
modification of accounting policies, shall be excluded,

(13) to the extent covered by insurance and actually reimbursed, or, so long as
the Lead Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (a) not denied by the applicable carrier in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), losses and expenses with respect to liability or
casualty events or business interruption shall be excluded,

 

15



--------------------------------------------------------------------------------

(14) any non-cash SFAS 133 (or such successor provision) income (or loss)
related to Hedging Obligations shall be excluded, and

(15) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item, shall be excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of the Lead Borrower and the Restricted Subsidiaries at such date.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Lead Borrower on the Closing Date, (b) who, as
of the date of determination, has been a member of such board of directors for
at least the twelve preceding months, (c) who has been nominated to be a member
of such board of directors, directly or indirectly, by a Sponsor or Persons
nominated by a Sponsor or (d) who has been nominated to be a member of such
board of directors by a majority of the other Continuing Directors then in
office.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents, the Letters of Credit and any promissory notes issued by the
Borrowers hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan or issuance of a Letter of Credit.

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

“Credit Facilities” shall mean the credit facilities established under this
Agreement.

“Credit Party” shall mean each of the Borrowers and the Guarantors.

“Credit Party Joinder Agreement” means an agreement, in the form attached hereto
as Exhibit A-2, pursuant to which, among other things, a Person becomes a party
to, and bound by the terms of, this Agreement and/or the other Credit Documents
in the same capacity and to the same extent as either a Borrower or a Guarantor,
as the Administrative Agent may determine.

“Customs Broker Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to the Administration Agent, among a Credit Party, a
customs broker or other carrier and the Administrative Agent, in which the
customs broker or other carrier acknowledges that it has control over and holds
the documents evidencing ownership of the subject Inventory or other property
for the benefit of the Administrative Agent, and agrees, upon notice from the
Administrative Agent, to

 

16



--------------------------------------------------------------------------------

hold and dispose of the subject Inventory and other property solely as directed
by the Administrative Agent.

“DDAs” shall mean any deposit account or securities account maintained by the
Credit Parties.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by any
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(y) and Section 10.1(aa)).

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender that (a) shall fail or refuse to make
available to the Administrative Agent its Pro Rata Share of any Loans, expenses,
indemnities, or setoff or purchase its Pro Rata Share of a participation
interest in the Swingline Loans or Letter of Credit Outstandings and such
failure is not cured within three Business Days after receipt from the
Administrative Agent of written notice thereof, (b) shall have notified
Holdings, any Borrower, the Administrative Agent or any other Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements generally in which it commits to extend credit, (c) shall
fail, within three (3) Business Days after reasonable request by the
Administrative Agent or the Lead Borrower, to confirm that it will comply with
the terms of this Agreement relating to its Commitments; provided a Lender will
no longer be a Defaulting Lender if it subsequently confirms, (d) has become the
subject of a bankruptcy, insolvency or similar proceeding, or a Person that
controls such Lender has become the subject of a bankruptcy, insolvency or
similar proceeding or (e) solely with respect to Section 2.15(a)(C) and Sections
2.20(c) and (d), as to which any of the Issuing Banks or the Swingline Lender
has reasonably ascertained that such Lender or its Subsidiary has, without
cause, defaulted in fulfilling its obligations under one or more other
syndicated credit facilities; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds.”

“Designated Account” shall have the meaning provided in Section 2.22(c).

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by a Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.4(b) or Section 10.4(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of an
Authorized Officer of the Lead Borrower, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash

 

17



--------------------------------------------------------------------------------

consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

“Designated Preferred Stock” shall mean preferred stock of the Lead Borrower,
Holdings or any other direct or indirect parent company of the Lead Borrower (in
each case other than Disqualified Equity Interests) that is issued for cash
(other than to a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Lead Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an officers’ certificate
executed by a senior vice president and the principal financial officer of the
Lead Borrower or the applicable parent company thereof, as the case may be, on
the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (iii) of Section 10.5(a) of the Term Facility.

“Dilution Percentage” shall mean the percentage amount, determined by
Administrative Agent in its Permitted Discretion as of the Closing Date and
remaining in effect until the completion of the next field audit examination,
equal to (a) the aggregate amount of discounts, credits, rebates, adjustments,
returns, writedowns, write-offs and other non-cash reductions in the aggregate
amount collected by the Borrowers in respect of Accounts during the period of
twelve consecutive calendar months most recently ended, divided by (b) the
aggregate amount of Eligible Accounts during the period of twelve consecutive
calendar months most recently ended. The Dilution Percentage as of the Closing
Date is 9.50%.

“Disbursement Accounts” shall have the meaning provided in Section 2.22(f).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Lead Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“Disposition” shall have the meaning provided in Section 10.4(b).

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Stock or Stock Equivalents of such Person which, by its terms, or by the terms
of any security into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Stock or Stock Equivalent that is not
Disqualified Equity Interests), other than as a result of a change of control or
asset sale, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof (other than as a result of a change of
control or asset sale to the extent the terms of such Stock or Stock Equivalents
provide that such Stock or Stock Equivalents shall not be required to be
repurchased or redeemed until the Latest Maturity Date has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the Latest Maturity Date hereunder;
provided that if such Stock or Stock Equivalents are issued to any plan for the
benefit of employees of the Lead Borrower or its Subsidiaries or by any such
plan to such employees, such Stock or Stock Equivalents shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Lead Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Dividends” or “dividends” shall have the meaning provided in Section 10.5.

 

18



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Lead Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

“Eligible Accounts” shall mean an Account owing to a Borrower that arises in the
ordinary course of business from the sale of goods or rendition of services, is
payable in Dollars and is not required to be treated as ineligible in accordance
with the following sentence. No Account shall be an Eligible Account if:

(a) it is unpaid for more than 60 days after the original due date, or more than
105 days after the original invoice date, or arises from a sale on a
cash-in-advance basis;

(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;

(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
20% of the aggregate Eligible Accounts (or such higher percentage as
Administrative Agent may establish for the Account Debtor from time to time, it
being agreed that with respect to Accounts owing by Wal-Mart Stores, Inc. and
its Affiliates (collectively, “Walmart”), such percentage shall be 60% (or, if
any class of non-credit enhanced long term senior unsecured debt issued by
Walmart shall be rated lower than B by S&P or B2 by Moody’s, 50%));

(d) it does not conform with a covenant or representation herein;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
counterclaim, dispute, recoupment, reserve, defense, offset of customer deposit,
rebate paid or to be paid directly via checks or (in which case ineligibility
shall be limited to the amount thereof) any other potential offset, rebate,
deduction, discount, chargeback, credit or allowance;

(f) a bankruptcy, insolvency or similar proceeding has been commenced by or
against the Account Debtor; or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, or
is not Solvent; or the applicable Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process;

(g) such Account is the obligation of an Account Debtor which (i) does not
maintain an office in the United States or Canada or (ii) is not organized under
applicable law of the United States or Canada, or any state or province thereof,
unless such Account is backed by a letter of credit reasonably acceptable to the
Administrative Agent;

(h) it is owing by a Governmental Authority, unless the Account Debtor is the
United States or a political subdivision thereof or any department, agency or
instrumentality thereof and to the extent applicable, the applicable Borrower
has demonstrated compliance with the Assignment of Claims Act or any applicable
state, county or municipal law restricting assignment thereof, in each case to
the Administrative Agent’s reasonable satisfaction;

(i) it is not subject to a duly perfected, first priority Lien in favor of
Collateral Agent, for its own benefit and for the benefit of the other Secured
Parties, or is subject to any other Lien (other than Permitted Liens of the
types described in clauses (1) through (5), (14), (22), (23), (24), (26) and
(27) of the definition thereof and, to the extent such Liens on such Account are
at least as subordinated to the Liens thereon securing the Obligations as the
Liens securing the Term Facility under the ABL

 

19



--------------------------------------------------------------------------------

Intercreditor Agreement, Permitted Liens of the types described in clause (6) of
the definition thereof securing Indebtedness permitted to be incurred pursuant
to clauses (a), (aa), (bb) and (cc) of Section 10.1);

(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(k) it is evidenced by chattel paper or an instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis;

(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;

(n) it represents a progress billing or retainage;

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof;

(p) it represents cash received that was not applied to the aging of Accounts as
of month-end or otherwise represents a reconciling item between accounts
receivable sub-ledger and the general ledger at month-end;

(q) it represents Accounts less than 61 days past due owing by Account Debtors
with cash-in-advance payment terms; or

(r) it is acquired in a Permitted Acquisition, unless the Administrative Agent
shall have received or conducted (i) an audit, from an auditor reasonably
satisfactory to the Administrative Agent, of the Accounts to be acquired in such
Acquisition and (ii) such other due diligence as the Administrative Agent may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent.

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

Notwithstanding anything to the contrary herein, solely for purposes of
calculating the Borrowing Base on and as of the Closing Date, each reference to
a “Borrower” in this definition shall be deemed to be a reference to a “Credit
Party”.

“Eligible In-Transit Inventory” shall mean, as of any date of determination,
without duplication of other Eligible Inventory, Inventory (a)(i) which has been
delivered to a carrier in a foreign port or foreign airport for receipt by a
Borrower in the United States or Canada within sixty (60) days of the date of
determination, but which has not yet been received by a Borrower or (ii) which
has been delivered to a carrier in the United States or Canada for receipt by a
Borrower in the United States or Canada within five (5) Business Days of the
date of determination, but which has not yet been received by a Borrower,
(b) for which the purchase order is in the name of a Borrower and title has
passed to a Borrower, (c) except as otherwise agreed by the Administrative
Agent, for which a Borrower is

 

20



--------------------------------------------------------------------------------

designated as “shipper” and/or the consignor and the document of title or
waybill reflects a Borrower as consignee (along with delivery to a Borrower or
its customs broker of the documents of title, to the extent applicable, with
respect thereto), (d) as to which the Administrative Agent has control over the
documents of title, to the extent applicable, which evidence ownership of the
subject Inventory (such as by the delivery of a Customs Broker Agreement),
(e) as to which a Tri-Party Agreement has been executed and delivered in favor
of the Collateral Agent, (f) which is insured in accordance with the provisions
of this Agreement and the other Credit Documents, including, without limitation
marine cargo insurance; and (g) which otherwise is not excluded from the
definition of Eligible Inventory; provided that the Administrative Agent may,
upon notice to the Lead Borrower, exclude any particular Inventory from the
definition of “Eligible In-Transit Inventory” in the event that the
Administrative Agent determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the Lien of the Collateral Agent, or may otherwise adversely impact the ability
of the Administrative Agent to realize upon such Inventory.

“Eligible Inventory” shall mean, as of any date of determination, without
duplication, (1) Eligible Letter of Credit Inventory and Eligible In-Transit
Inventory and (2) Inventory comprised of finished goods, merchantable and
readily saleable to the public in the ordinary course, raw materials or
packaging, in each case that are not excluded as ineligible by virtue of the one
or more of the criteria set forth below. None of the following shall be deemed
to be Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower, or is leased by or is on
consignment to a Borrower, or as to which the Borrowers do not have title
thereto;

(b) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located in the United States of America or
Canada (or any territories or possessions thereof);

(c) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located at a location that is owned or leased
by a Borrower including inventory located at a third party location where it is
converted into finished goods and inventory shipped directly from a third party
processor to a customer), except to the extent that (i) the Borrowers have
obtained a collateral access agreement reasonably acceptable to the
Administrative Agent executed by the applicable bailee or (ii) an appropriate
Reserve has been established by the Administrative Agent in its Permitted
Discretion in an amount of up to three months of the rent or other charges due
with respect to such bailee;

(d) Inventory that is located at a distribution center that is leased by a
Borrower, except to the extent that (i) the Borrowers shall have furnished the
Administrative Agent with a landlord’s lien waiver and collateral access
agreement on terms reasonably acceptable to the Administrative Agent executed by
the Person owning any such distribution center or (ii) an appropriate Reserve
has been established by the Administrative Agent in its Permitted Discretion in
an amount of up to three months of the rent due with respect to such
distribution center;

(e) Inventory that represents goods which (i) are obsolete, damaged, defective,
“seconds,” classified by the Borrowers as salvage or aged Inventory, or
otherwise unmerchantable, (ii) are classified by the Borrowers as awaiting, or
are otherwise being held for, quality control inspection, (iii) are to be
returned to the vendor, (iv) are work in process, raw materials comprised of raw
fruit, or that constitute spare parts or supplies used or consumed in a
Borrower’s business (v) are bill and hold goods, or (vi) are not in compliance
in all material respects with all standards imposed by any Governmental
Authority having regulatory authority with respect thereto;

 

21



--------------------------------------------------------------------------------

(f) Except as otherwise agreed by the Administrative Agent, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;

(g) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent, for its own benefit and the benefit
of the other Secured Parties;

(h) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories, other than shrink-wrap, cans and lids
used to encase Inventory consisting of finished goods;

(i) Inventory as to which casualty insurance in compliance with the provisions
of Section 9.3 is not in effect;

(j) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Borrower has accepted a deposit therefor;

(k) Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted (i) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Acquisition and (ii) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent; or

(l) Inventory consisting of “perishable agricultural commodities” within the
meaning of the Perishable Agricultural Commodities Act of 1930 (“PACA”), and on
which a Lien has arisen or may arise in favor of agricultural producers under
PACA or any comparable laws, unless reserves of the type described in clause
(b) of the definition of “Reserves” have been taken in accordance with the terms
of this Agreement.

Notwithstanding anything to the contrary herein, solely for purposes of
calculating the Borrowing Base on and as of the Closing Date, each reference to
a “Borrower” or the “Borrowers” in this definition shall be deemed to be a
reference to a “Credit Party” or the “Credit Parties”, as the case may be.

“Eligible Letter of Credit Inventory” means, as of any date of determination
(without duplication of other Eligible Inventory), Inventory:

(a) (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Borrower in the United States or Canada within sixty
(60) days of the date of determination, but which has not yet been received by a
Borrower, or (ii) which has been delivered to a carrier in the United States or
Canada for receipt by a Borrower in the United States or Canada within five
(5) Business Days of the date of determination, but which has not yet been
received by a Borrower;

(b) the purchase order for which is in the name of a Borrower, title has passed
to a Borrower and the purchase of which is supported by a Commercial Letter of
Credit issued under this Agreement having an initial expiry, subject to the
proviso hereto, within 120 days after the date of initial issuance of such
Commercial Letter of Credit; provided that ninety percent (90%) of the maximum
Stated Amount all such Commercial Letters of Credit shall not, at any time, have
an initial expiry greater than ninety (90) days after the original date of
issuance of such Commercial Letters of Credit;

(c) except as otherwise agreed by the Collateral Agent, for which a Borrower is
designated as “shipper” and/or consignor and the document of title or waybill
reflects a Borrower as

 

22



--------------------------------------------------------------------------------

consignee (along with delivery to a Borrower or its customs broker of the
documents of title, to the extent applicable, with respect thereto);

(d) as to which the Administrative Agent has control over the documents of
title, to the extent applicable, which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement);

(e) which is insured in accordance with the provisions of this Agreement and the
other Credit Documents, including, without limitation marine cargo insurance;

(f) as to which a Tri-Party Agreement has been executed and delivered in favor
of the Collateral Agent; and

(g) Which otherwise is not excluded from the definition of Eligible Inventory;

provided that the Administrative Agent may, upon notice to the Lead Borrower,
exclude any particular Inventory from the definition of “Eligible Letter of
Credit Inventory” in the event that the Administrative Agent determines that
such Inventory is subject to any Person’s right or claim which is (or is capable
of being) senior to, or pari passu with, the Lien of the Collateral Agent, or
may otherwise adversely impact the ability of the Collateral Agent to realize
upon such Inventory.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation or proceedings pursuant to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, Release or threatened Release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, indoor air, surface water,
groundwater, soil, land surface and subsurface strata and natural resources such
as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or human health or
safety (to the extent relating to human exposure to Hazardous Materials) and
including those relating to the generation, storage, treatment, transport,
Release or threat of Release of Hazardous Materials.

“Equity Interest” shall mean Stock and all warrants, options or other rights to
acquire Stock, but excluding any debt security that is convertible into, or
exchangeable for, Stock.

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Lead Borrower or any of its direct or indirect parent
companies (excluding Disqualified Equity Interests), other than: (a) public
offerings with respect to the Lead Borrower’s or any direct or indirect parent
company’s common stock registered on Form S-8 and (b) issuances to any
Subsidiary of the Lead Borrower.

 

23



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (b) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (c) the failure of any insured medical Plan
to satisfy the non-discrimination requirements of Section 105 of the Code;
(d) any Reportable Event; (e) the failure of any Credit Party or ERISA Affiliate
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan or any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived;
(f) a determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(g) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan; (h) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Pension Plan; (i) the receipt
by any Credit Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (j) the failure by any Credit Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (k) the incurrence by
any Credit Party or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Pension Plan (or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA)
or Multiemployer Plan; (l) the receipt by any Credit Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from a Credit
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA); or (m) the failure
by any Credit Party or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

“Event of Default” shall have the meaning provided in Article 11.

“Excess Availability” shall mean the difference between (a) the Line Cap and
(b) the outstanding Credit Extensions to the Borrowers.

“Excess Availability Floor” shall mean, at any time, $22,500,000.

“Excess Dilution Reserves” shall mean, at any date, an amount equal to the
product of (a) the excess, if any, of (i) the Dilution Percentage as of such
date over (ii) 5.0%, multiplied by (b) the aggregate amount of Eligible Accounts
as of such date; provided, that the Excess Dilution Reserve shall be adjusted to
take into account any amounts that have otherwise been deducted in the
calculation of Eligible Accounts.

“Excluded Accounts” shall mean a Disbursement Account, Designated Account (to
the extent deposits therein do not exceed $10,000,000), any account described in
Section 2.22(d)(iii), deposit

 

24



--------------------------------------------------------------------------------

accounts subject to Liens permitted under clause (1) or (4) of the definition of
“Permitted Liens”, any payroll, trust and tax withholding accounts funded in the
ordinary course of business and required by applicable law, and any other zero
balance or sweep accounts the funds in which are swept or transferred daily to a
Blocked Account.

“Excluded Contribution” shall mean net cash proceeds, the fair market value of
marketable securities or the fair market value of Qualified Proceeds received by
the Lead Borrower from (a) contributions to its common equity capital, and
(b) the sale (other than to a Subsidiary of the Lead Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Stock (other than Disqualified
Equity Interests and Designated Preferred Stock) of the Lead Borrower, in each
case designated as Excluded Contributions pursuant to an officers’ certificate
executed by a senior vice president and the principal financial officer of the
Lead Borrower on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clause (iii) of Section 10.5(a) of the Term Facility.

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, (x) in the reasonable judgment of the
Administrative Agent and the Lead Borrower (as agreed in writing), the cost or
other consequences of pledging such Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, or (y) pledging such
Stock or Stock Equivalents in favor of the Secured Parties under the Security
Documents would result in material adverse tax consequences as reasonably
determined by the Lead Borrower, (ii) solely in the case of any pledge of Stock
and Stock Equivalents of any Foreign Subsidiary or any Domestic Subsidiary
substantially all of the assets of which consist of Stock or Stock Equivalents
of Foreign Subsidiaries to secure the Obligations, any Stock or Stock
Equivalents of any class of such Foreign Subsidiary or such Domestic Subsidiary
in excess of 66% of the outstanding Stock or Stock Equivalents of such
class (such percentage to be adjusted upon any Change in Law as may be required
to avoid adverse U.S. federal income tax consequences to the Lead Borrower or
any Subsidiary), (iii) any Stock or Stock Equivalents to the extent the pledge
thereof would violate any applicable Requirement of Law, (iv) in the case of
(A) any Stock or Stock Equivalents of any Subsidiary to the extent such Stock or
Stock Equivalents are subject to a Lien permitted by clause (9) of the
definition of “Permitted Liens” or (B) any Stock or Stock Equivalents of any
Subsidiary that is not wholly-owned by the Lead Borrower and its Subsidiaries at
the time such Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of
each such Subsidiary described in clause (A) or (B) to the extent (1) that a
pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Requirement (other than customary non-assignment provisions which
are ineffective under the Uniform Commercial Code or other applicable law),
(2) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (2) shall not apply if (x) such other
party is a Credit Party or wholly-owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Lead Borrower or any Subsidiary to obtain any such
consent) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (3) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or wholly-owned
Subsidiary) to any contract, agreement, instrument or indenture governing such
Stock or Stock Equivalents the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law) and (v) any Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Stock or
Stock Equivalents would result in material adverse tax consequences to the Lead
Borrower or any Subsidiary as reasonably determined by the Lead Borrower and
(B) such Stock or Stock Equivalents have been identified in writing to the
Collateral Agent by an Authorized Officer of the Lead Borrower.

 

25



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary, in each case, for
so long as any such Subsidiary does not (on a consolidated basis with its
Restricted Subsidiaries) constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-wholly-owned
Restricted Subsidiary), (c) any Domestic Subsidiary substantially all the assets
of which consist of (x) Stock and Stock Equivalents of Foreign Subsidiaries
and/or (y) of other Domestic Subsidiaries so long as substantially all the
assets of any such other Domestic Subsidiary consist of Stock and Stock
Equivalents of Foreign Subsidiaries, (d) each Domestic Subsidiary that is
prohibited by any applicable Contractual Requirement or Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (e) each Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (f) each Domestic
Subsidiary with respect to which, as reasonably determined by the Lead Borrower,
the consequence of providing a Guarantee of the Obligations would adversely
affect the ability of the Lead Borrower and its Subsidiaries to satisfy
applicable Requirements of Law, (g) any other Domestic Subsidiary with respect
to which, (x) in the reasonable judgment of the Administrative Agent and the
Lead Borrower, the cost or other consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lender Parties therefrom or (y) providing such a Guarantee would result in
material adverse tax consequences as reasonably determined by the Lead Borrower
and (h) each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Obligation or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income, net profits or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) in the case of a
Lender (other than an assignee pursuant to a request by the Lead Borrower under
Section 13.7), any United States federal withholding Tax imposed on any payment
by or on account of any obligation of any Credit Party hereunder or under any
other Credit Document that is required to be imposed on amounts payable to or
for the account of such Lender pursuant to laws in force at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding Tax
pursuant to Section 5.4(a), (iii) any withholding taxes attributable to a
Lender’s failure to comply with Section 5.4(e) or (iv) any United States federal
withholding Tax imposed under FATCA.

 

26



--------------------------------------------------------------------------------

“Existing Class” shall have the meaning provided in Section 2.14(d)(i).

“Existing Commitments” shall have the meaning provided in Section 2.14(d)(i).

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
March 8, 2011, among, inter alia, Holdings, the Lead Borrower, the lenders party
thereto, and Bank of America, N.A., as administrative agent.

“Existing Letters of Credit” means each “Letter of Credit” (as defined in the
Existing Credit Agreement) issued under the Existing Credit Agreement and
outstanding on the Closing Date, each of which is set forth on Schedule 1.1(b).

“Extended Commitments” shall have the meaning provided in Section 2.14(d)(i).

“Extended Loans” shall have the meaning provided in Section 2.14(d)(i).

“Extending Lender” shall have the meaning provided in Section 2.14(d)(iii).

“Extension Amendment” shall have the meaning provided in Section 2.14(d)(iv).

“Extension Date” shall have the meaning provided in Section 2.14(d)(v).

“Extension Election” shall have the meaning provided in Section 2.14(d)(iii).

“Extension Request” shall have the meaning provided in Section 2.14(d)(i).

“Extension Series” means all Extended Commitments that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Commitments
are intended to be a part of any previously established Extension Series) and
that provide for the same interest margins, extension fees, maturity and other
terms.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above) and any intergovernmental
agreements (or related legislation, regulation or official administrative rules
or practices) implementing the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

27



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (1) Consolidated EBITDA for the Test Period then last ended to (2) the
Fixed Charges for such Test Period. In the event that any Borrower or any
Restricted Subsidiary incurs, assumes, guarantees or redeems any Indebtedness or
issues or redeems Disqualified Equity Interests or preferred stock subsequent to
the commencement of the Test Period but prior to or simultaneously with the date
of determination, then the Fixed Charge Coverage Ratio shall be calculated
giving Pro Forma Effect to such incurrence, assumption, guarantee or redemption
of Indebtedness, or such issuance or redemption of Disqualified Equity Interests
or preferred stock (in each case, including a pro forma application of the net
proceeds therefrom), as if the same had occurred at the beginning of the Test
Period.

For purposes of calculating the Fixed Charge Coverage Ratio, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by any Borrower or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into any Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
thereto for such Test Period as if such Investment, acquisition, disposition,
merger, consolidation or disposed operation had occurred at the beginning of the
Test Period.

For purposes of this definition, whenever Pro Forma Effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Lead Borrower (and may
include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from such Investment, acquisition, merger or consolidation
which is being given Pro Forma Effect that have been or are expected to be
realized; provided that such costs savings and operating expense reductions are
made in compliance with the definition of Pro Forma Adjustment). If any
Indebtedness bears a floating rate of interest and is being given Pro Forma
Effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Lead Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Lead Borrower may designate.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(a) Consolidated Interest Expense of such Person for such period,

(b) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock (including any Designated Preferred Stock) or any
Refunding Capital Stock of such Person made during such period, and

 

28



--------------------------------------------------------------------------------

(c) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Equity Interests made during such period.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-US law that is maintained or contributed to by any Credit Party
or any ERISA Affiliate.

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Credit Party or any ERISA
Affiliate.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (A) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (B) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (C) the failure of any
Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the material terms of such Foreign Plan
or Foreign Benefit Arrangement.

“Foreign Subsidiary” shall mean each Subsidiary of the Lead Borrower that is not
a Domestic Subsidiary.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the Closing Date any change in GAAP that affects in any respect the
calculation of any covenant contained in Article 10, the Lenders and the
Borrowers shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the Closing Date and, until any such amendments have been agreed upon, the
covenants in Article 10 shall be calculated as if no such change in GAAP has
occurred; provided further, that any change in GAAP after the Closing Date will
not cause any lease that was not or would not have been a Capital Lease prior to
such change to be deemed a Capital Lease.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Guarantee” shall mean (a) the Guarantee made by the Borrowers and each
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit B, and (b) any other guarantee of
the Obligations made by a Restricted Subsidiary that is a Domestic Subsidiary in
form and substance reasonably acceptable to the Administrative Agent, in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not

 

29



--------------------------------------------------------------------------------

contingent, (a) to purchase any such Indebtedness or any property constituting
direct or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such Indebtedness or (ii) to maintain working capital
or equity capital of the primary obligor or otherwise to maintain the net worth
or solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“guarantee obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any guarantee obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such guarantee
obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean (a) each Domestic Subsidiary that is party to the
Guarantee on the Closing Date, (b) each Domestic Subsidiary that becomes a party
to the Guarantee after the Closing Date pursuant to Section 9.11 or otherwise,
(c) each other Subsidiary that the Lead Borrower may from time to time, in its
discretion, cause to become a party to the Guarantee pursuant to Section 9.11 or
otherwise and (d) Holdings.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos and asbestos containing material,
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited, or regulated by any Environmental Law.

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements,
cross-currency rate swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements, accounts receivable puts and other similar agreements entered into
by any Borrower or any Restricted Subsidiary in the ordinary course of business
(and not for speculative purposes) for the principal purpose of protecting any
Borrower or any of the Restricted Subsidiaries against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Hedge Bank” shall mean any Person that, either (x) at the time it enters into a
Hedge Agreement or (y) on the Closing Date, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Hedge Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreements.

“Historical Adjustments” means with respect to any Person, without duplication,
the following items to the extent incurred prior to the Closing Date and, in
each case, during the applicable period:

(1) gains (losses) from the early extinguishment of Indebtedness;

(2) the cumulative effect of a change in accounting principles;

 

30



--------------------------------------------------------------------------------

(3) gains (losses), net of tax, from disposed or discontinued operations;

(4) non-cash adjustments to LIFO reserves;

(5) gains (losses) attributable to the disposition of fixed assets; and

(6) other costs consisting of (i) one-time restructuring charges, (ii) one-time
severance costs in connection with former employees, (iii) debt financing costs,
(iv) unusual litigation expenses, (v) fees and expenses related to acquisitions
and (vi) consulting services in connection with acquisitions.

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheet of the Lead Borrower as at April 28, 2013 and the related
consolidated statements of operations and cash flows for the fiscal year ended
on such date and (b) the unaudited consolidated balance sheet of Lead Borrower
as at October 27, 2013, and the related unaudited consolidated statements of
operations and cash flows for the six-month period ended on such date.

“Holdings” shall have the meaning provided in the preamble to this Agreement.

“Impacted Interest Period” shall mean, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental GAAP Reserves” shall mean reserves to account for 50% of the
difference between the calculated Borrowing Base dilution related reserves
(including Excess Dilution Reserves, rebates paid via checks, and a 5% Eligible
Accounts reserve) and the total balance sheet reserves and accruals recorded as
per the general ledger potentially related to accounts receivable.

“Indebtedness” shall mean, with respect to any Person, (1) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), except (i) any such balance that constitutes a
trade payable or similar obligation to a trade creditor, in each case accrued in
the ordinary course of business and (ii) any earn-out obligation that, after 30
days of becoming due and payable, has not been paid and such obligation becomes
a liability on the balance sheet of such Person in accordance with GAAP, or
(d) representing any obligations in respect of Hedge Agreements, if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
obligations in respect of Hedge Agreements) would appear as a liability upon a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; provided that Indebtedness of any direct or indirect
parent company appearing upon the balance sheet of the Lead Borrower solely by
reason of push down accounting under GAAP shall be excluded, (2) to the extent
not otherwise included, any obligation by such Person to be liable for, or to
pay, as obligor, guarantor or otherwise, on the obligations of the type referred
to in clause (1) of another Person (whether or not such items would appear upon
the balance sheet of such obligor or guarantor), other than by endorsement of
negotiable instruments for collection in the ordinary course of business, and
(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of another Person secured by a Lien on any asset owned by such
Person, whether or not such Indebtedness is assumed by such Person.

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

31



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.

“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund
L.P., Centerview Partners Management LLC, Centerview Employees L.P., Vestar
Capital Partners V, L.P. and each of their respective Affiliates but not
including, however, any portfolio companies of any of the foregoing.

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs and photographs;
(c) trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress and other source indicators, and the goodwill of any
business symbolized thereby; (d) trade secrets, confidential, proprietary or
non-public information and (ii) all registrations, applications renewals,
extensions, substitutions, continuations, continuations-in-part, divisions,
re-issues, re-examinations, foreign counterparts or similar legal protections
related thereto.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of 11:00 a.m., London Time, two
Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Inventory” shall have the meaning assigned to such term in the Security
Agreement.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Lead Borrower in the same manner as the other investments
included in this definition to the extent such transactions involve the transfer
of cash or other property. For purposes of the definition of “Unrestricted
Subsidiary” and Section 10.5,

(1) “Investments” shall include the portion (proportionate to the Lead
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the

 

32



--------------------------------------------------------------------------------

Lead Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Lead Borrower shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (x) the Lead Borrower’s “Investment” in such Subsidiary at the time of
such redesignation less (y) the portion (proportionate to the Lead Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Lead
Borrower or a Restricted Subsidiary in respect of such Investment.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

“Investment Grade Securities” shall mean:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrowers and their Subsidiaries,

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“Issuing Banks” means, individually and collectively, each of (i) JPMorgan Chase
Bank, N.A., (ii) with respect to the Existing Letters of Credit, Bank of
America, N.A., and (iii) any other Lender which at the request of the Lead
Borrower and after notice to the Administrative Agent agrees to become an
Issuing Bank. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit A-1.

“Joint Bookrunners” shall mean J.P. Morgan Securities LLC, KKR Capital Markets
LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC and KKR Capital
Markets LLC.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, and its Subsidiaries, Affiliates and branches.

 

33



--------------------------------------------------------------------------------

“Junior Debt” shall mean any Indebtedness in respect of Senior Notes,
Subordinated Indebtedness, Permitted Additional Debt or any Permitted Other
Indebtedness incurred pursuant to Section 10.1(bb)(i)(b).

“Judgment Currency” shall have the meaning provided in Section 13.19.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR 2006 Fund
L.P.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Extended Loan, in each
case as extended in accordance with this Agreement from time to time.

“Lead Borrower” shall have the meaning provided in the preamble to this
Agreement.

“Lender” shall have the meaning provided in the preamble to this Agreement and,
as the context requires, includes the Swingline Lender.

“Lender Parties” shall mean, collectively, the Lenders and the Issuing Banks.

“Letter of Credit” shall mean (a) any letter of credit that is (i) issued by an
Issuing Bank pursuant to this Agreement for the account of a Borrower, (ii) a
standby letter of credit or commercial letter of credit, issued in connection
with the purchase of Inventory by a Borrower and for other purposes for which
such Borrower has historically obtained letters of credit, or for any other
purpose that is reasonably acceptable to the Administrative Agent and (iii) in
form reasonably satisfactory to the applicable Issuing Bank and (b) any Existing
Letter of Credit.

“Letter of Credit Disbursement” shall mean a payment made by an Issuing Bank to
the beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is, or at any time thereafter may become, available for drawing
or payment thereunder, plus, without duplication, (b) all amounts theretofore
drawn or paid under Letters of Credit for which the applicable Issuing Bank has
not then been reimbursed.

“Letter of Credit Sublimit” shall mean, at any time, the sum of $50,000,000, as
such amount may be increased or reduced in accordance with the terms of this
Agreement.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan of
any currency, the LIBOR Screen Rate as of approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for
deposits in such currency for such Interest Period; provided that if a LIBOR
Screen Rate shall not be available at the applicable time for the applicable
Interest Period, then the LIBOR Rate for such currency and Interest Period shall
be the Interpolated Rate.

 

34



--------------------------------------------------------------------------------

“LIBOR Screen Rate” shall mean the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Line Cap” means, at any time of determination, the lesser of (a) the Total
Commitment or (b) the Borrowing Base.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to the Administrative Agent or Collateral
Agent, as applicable, under the Credit Documents and applicable law as a
creditor of the Credit Parties, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Credit Parties of any
public or private sale or other disposition of Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loan Account” shall have the meaning provided in Section 2.23(a).

“Loans” means all Revolving Loans, Swingline Loans and other advances to or for
account of any of the Borrowers pursuant to this Agreement (including, if any,
Extended Loans).

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrowers
and their Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrowers and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Agents and the Lender Parties under this Agreement or any of the
other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, (i) each
Restricted Subsidiary of the Lead Borrower (a) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.1 Financials have been delivered were equal to or greater
than 5% of the Consolidated Total Assets of the Lead Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 5% of the consolidated revenues of the Lead Borrower
and the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that if, at any time and from time to time after
the Closing Date, Restricted Subsidiaries that are not Material Subsidiaries
have, in the aggregate, (x) total assets at the last day of such Test Period
equal to or greater than 7.5% of the Consolidated Total Assets of the Lead
Borrower and the Restricted Subsidiaries at such date or (y) revenues during
such Test Period equal to or greater than 7.5% of the consolidated revenues of
the Lead Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Lead Borrower shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as “Material Subsidiaries”, to the extent necessary to
bring either such percentage, as applicable, below 7.5%.

 

35



--------------------------------------------------------------------------------

“Maturity Date” shall mean March 6, 2019 or, if such date is not a Business Day,
the first Business Day thereafter.

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 and (b) with respect to a Borrowing of ABR Loans, $1,000,000
(or, if less, the entire remaining Commitments at the time of such Borrowing).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust deed
or other security document entered into by the owner of a Mortgaged Property and
the Collateral Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
acceptable to the Collateral Agent, together with such terms and conditions as
may be required by local laws.

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on
Schedule 1.1(c), and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 9.14.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of any Borrower or any of the Restricted
Subsidiaries in respect of such Prepayment Event or incurrence of Permitted
Other Indebtedness, as the case may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by any
Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event or incurrence of Permitted Other Indebtedness,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by any Borrower or any of the Restricted Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction,

(iii) the amount of any Indebtedness (other than Permitted Other Indebtedness)
secured by a Lien on the assets that are the subject of such Prepayment Event to
the extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that any Borrower or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of

 

36



--------------------------------------------------------------------------------

the Reinvestment Period to reinvest) in the business of any Borrower or any of
the Restricted Subsidiaries, provided that any portion of such proceeds that has
not been so reinvested within such Reinvestment Period (with respect to such
Prepayment Event, the “Deferred Net Cash Proceeds”) shall, unless such Borrower
or such Restricted Subsidiary has entered into a binding commitment prior to the
last day of such Reinvestment Period to reinvest such proceeds no later than
180 days following the last day of such Reinvestment Period, (x) be deemed to be
Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback occurring on the last day of such Reinvestment Period or, if
later, 180 days after the date such Borrower or such Restricted Subsidiary has
entered into such binding commitment, as applicable (such last day or 180th day,
as applicable, the “Deferred Net Cash Proceeds Payment Date”), and (y) to the
extent required by Section 5.2(a)(i) to be applied to a prepayment, be applied
in accordance with Section 5.2(b),

(v) in the case of any Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback by a non-wholly-owned Restricted Subsidiary, the pro rata portion
of the Net Cash Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not available for distribution to or for
the account of a Borrower or a wholly-owned Restricted Subsidiary as a result
thereof,

(vi) reasonable and customary fees paid by a Borrower or a Restricted Subsidiary
in connection with any of the foregoing, and

(vii) in the case of a Disposition, in an aggregate amount not to exceed
$200,000,000, any cash proceeds and the fair market value of any Cash
Equivalents received in connection with sales of manufacturing facilities and
related assets, in connection with establishing outsourcing arrangements
providing substantially similar functionality,

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“NOLV Percentage” shall mean the net orderly liquidation value of Eligible
Inventory, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of Borrowers’ Inventory
performed by an appraiser and on terms reasonably satisfactory to the
Administrative Agent.

“Non-Bank Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(B)(3).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-U.S. Lender” shall mean any Agent or Lender that is not a “United States
person” as defined by Section 7701(a)(30) of the Code.

“Noncompliance Notice” shall have the meaning provided in Section 2.16(b).

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

37



--------------------------------------------------------------------------------

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement (other than with respect to any
Credit Party’s obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.

“Other Borrower” means each domestic Person who shall from time to time enter
into a Credit Party Joinder Agreement as a “Borrower” hereunder.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, property, intangible, mortgage recording or similar Taxes arising
from any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document; provided that such term shall not
include (i) any of the foregoing Taxes that result from an assignment, grant of
a participation pursuant to Section 13.6(c) or transfer or assignment to or
designation of a new lending office or other office for receiving payments under
any Credit Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by the Borrowers, or (ii) Excluded Taxes.

“Overadvance” shall mean a Loan or issuance of a Letter of Credit to the extent
that, immediately after the making of such Loan or issuance, the aggregate
amount of Credit Extensions then outstanding would exceed the Line Cap.

“Overnight Rate” shall mean, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

38



--------------------------------------------------------------------------------

“Pension Plan” shall mean any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition” shall mean any Acquisition by any Borrower or Restricted
Subsidiary permitted under this Agreement.

“Permitted Additional Debt” shall mean unsecured Indebtedness, issued by a
Borrower or a Guarantor, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the Latest Term Loan Maturity Date (as defined in the Term Facility) (other than
customary offers to purchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) and (ii) to
the extent the same are subordinated, provide for customary subordination to the
Obligations under the Credit Documents, (b) the covenants, events of default,
guarantees and other terms of which (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Borrowers and the
Restricted Subsidiaries than those herein (or to the extent such Permitted
Additional Debt constitutes refinancing Indebtedness of the Senior Notes, those
applicable to the Senior Notes being refinanced); provided that a certificate of
an Authorized Officer of the Lead Borrower is delivered to the Administrative
Agent at least five Business Days (or such shorter period as the Administrative
Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Lead Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Lead Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (c) of which no Subsidiary of a Borrower
(other than a Guarantor or any guarantor of the Indebtedness being refinanced by
such Permitted Additional Debt, if applicable) is an obligor.

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a) of
the Term Facility.

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a) of the Term Facility.

“Permitted Discretion” shall mean the Administrative Agent’s commercially
reasonable judgment exercised in good faith in accordance with customary
business practices for asset-based lending transactions comparable to the credit
facility hereunder. In exercising such judgment, the Administrative Agent may
consider, without duplication, factors arising after the Closing Date that
change in any material respect the credit risk of lending to the Borrowers on
the security of the Eligible Accounts and Eligible Inventory.

“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates and members of management of the Lead Borrower (or its
direct or indirect parent) who are holders of Equity Interests of the Lead
Borrower (or its direct or indirect parent company) on the Closing Date and any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, such Initial Investors, their
respective Affiliates and members of management, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of the
Lead Borrower, Holdings or any other direct or indirect parent company of the
Lead Borrower and (ii) any direct or indirect parent of the Lead Borrower formed
not in connection with, or in contemplation of, a transaction (other than
Transactions)

 

39



--------------------------------------------------------------------------------

that, assuming such parent was not formed, after giving effect thereto would
constitute a Change of Control.

“Permitted Investments” shall mean:

(a) (i) any Investment in any Credit Party, (ii) any Investment in any
Subsidiary that is not a Credit Party by a Credit Party, provided that when such
Investment is made, the Adjusted Investment Conditions with respect thereto are
satisfied and (iii) any Investment in any Subsidiary that is not a Credit Party
by another Subsidiary that is not a Credit Party;

(b) any Investment in cash, Cash Equivalents or Investment Grade Securities;

(c) any Investment by a Borrower or any Restricted Subsidiary in a Person that
is engaged in a Similar Business if (i) as a result of such Investment (1) such
Person becomes a Restricted Subsidiary or (2) such Person, in one transaction or
a series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, a Borrower or a Restricted Subsidiary, and, in each case, any
Investment held by such Person; provided that such Investment was not acquired
by such Person in contemplation of such acquisition, merger, consolidation or
transfer; and (ii) when such Investment is made, the Adjusted Investment
Conditions with respect thereto are satisfied;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 10.4 or any other disposition of assets not
constituting a Disposition;

(e) any Investment existing on the Closing Date and listed on Schedule 10.5;

(f) any Investment acquired by any Borrower or any Restricted Subsidiary (1) in
exchange for any other Investment or accounts receivable held by such Borrower
or such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of a Borrower of such other
Investment or accounts receivable or (2) as a result of a foreclosure by such
Borrower or such Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(g) Hedging Obligations permitted under clause (j) of Section 10.1;

(h) any Investment made in a Similar Business having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (h) and other Investments made under clause (m) of this definition or
clause (11)(i) or (13)(iii) of Section 10.5(b), does not exceed $75,000,000
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);

(i) Investments the payment for which consists of Equity Interests of the Lead
Borrower, Holdings or any other direct or indirect parent company of the Lead
Borrower (exclusive of Disqualified Equity Interests); provided that such Equity
Interests will not increase the amount available for Restricted Payments under
clause (iii) of Section 10.5(a);

(j) guarantees of Indebtedness permitted under Section 10.1;

(k) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with the provisions of Section 9.9; provided that when
any such Investment

 

40



--------------------------------------------------------------------------------

is made by any Credit Party in a Person that is not a Credit Party, the Adjusted
Investment Conditions with respect thereto are satisfied;

(l) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(m) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (m) that are at that
time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), and Investments made under clause (h) of this definition
or clause (11)(i) or (13)(iii) of Section 10.5(b), not to exceed
$75,000,000 (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(n) advances to, or guarantees of Indebtedness of, employees not in excess of
$25,000,000 outstanding at any one time, in the aggregate; and

(o) loans and advances to officers, directors and employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
incurred in the ordinary course of business or consistent with past practices or
to fund such Person’s purchase of Equity Interests of the Lead Borrower or any
direct or indirect parent company thereof.

“Permitted Liens” shall mean, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for Taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property Taxes on property the Lead Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such Tax, assessment, charge,
levy or claim is to such property;

(4) Liens in favor of the Borrowers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

 

41



--------------------------------------------------------------------------------

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to clause
(a) (provided that such Liens shall be subject to the ABL Intercreditor
Agreement), (d), (l)(b), (r), (aa), (bb) or (cc) of Section 10.1; provided that,
(i) in the case of clause (d), such Lien may not extend to any property or
equipment (or assets affixed or appurtenant thereto) other than the property or
equipment being financed or refinanced under such clause (d); (ii) in the case
of clause (r), such Lien may not extend to any assets other than the assets
owned by the Foreign Subsidiaries incurring such Indebtedness; (iii) in the case
of Liens securing Permitted Other Indebtedness Obligations, the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the ABL Intercreditor Agreement; and (iv) such Liens on
any property included in the Borrowing Base are at least as subordinated to the
Liens thereon securing the Obligations as the Liens securing the Term Facility
under the ABL Intercreditor Agreement;

(7) Liens existing on the Closing Date and set forth on Schedule 10.2;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided further, however, that such Liens may not extend to any
other property owned by any Borrower or any Restricted Subsidiary;

(9) Liens on property at the time a Borrower or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into any Borrower or any Restricted Subsidiary; provided that such Liens
are not created or incurred in connection with, or in contemplation of, such
acquisition, merger or consolidation; provided further that the Liens may not
extend to any other property owned by any Borrower or any Restricted Subsidiary;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to a Borrower or another Restricted Subsidiary permitted to be incurred in
accordance with the Section 10.1;

(11) Liens securing Hedging Obligations and Obligations under Cash Management
Agreements so long as the related Indebtedness is, and is permitted hereunder to
be, secured by a Lien on the same property securing such Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of any Borrower or any Restricted Subsidiary and do not
secure any Indebtedness;

 

42



--------------------------------------------------------------------------------

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by any Borrower or any
Restricted Subsidiary in the ordinary course of business;

(15) Liens in favor of any Borrower or any Guarantor;

(16) Liens on equipment of any Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s client at which such equipment
is located;

(17) [Reserved];

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6) (other than Indebtedness incurred under
Section 10.1(aa), 10.1(bb) or 10.1(cc)), (7), (8), (9), (10), (11), (15) and
(20) of this definition of “Permitted Liens”; provided that (x) such new Lien
shall be limited to all or part of the same property that secured the original
Lien (plus improvements on such property), and (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (10), (11), (15) and
(20) at the time the original Lien became a Permitted Lien under this Agreement,
and (B) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

(19) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business;

(20) [Reserved];

(21) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $50,000,000 at any one time
outstanding;

(22) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.11 so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(24) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

 

43



--------------------------------------------------------------------------------

(26) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any of their Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrowers and their Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of any Borrower or any
of their Restricted Subsidiaries in the ordinary course of business;

(28) Liens solely on any cash earnest money deposits made by any Borrower or any
of their Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by any Borrower or any of their
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(30) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;

(31) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(32) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

(33) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any
Restricted Subsidiary in the ordinary course of business;

(34) Liens on real property located in Topeka, Kansas granted as security for
synthetic lease obligations; and

(35) any Lien granted pursuant to a security agreement between any Borrower or
any Restricted Subsidiary and a licensee of intellectual property to secure the
damages, if any, of such licensee resulting from the rejection of the licensee
of such licensee in a bankruptcy, reorganization or similar proceeding with
respect to such Borrower or such Restricted Subsidiary; provided that such
Liens, in the aggregate, do not encumber any assets of any Borrower or any
Restricted Subsidiary other than the assets securing such Liens in existence on
the Closing Date.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority as the
Term Facility Obligations or (z) be secured by a Lien ranking junior to the Lien
securing the Term Facility Obligations),

 

44



--------------------------------------------------------------------------------

in each case issued or incurred by a Borrower or a Guarantor, (a) the terms of
which do not provide for any scheduled repayment, mandatory repayment or
redemption or sinking fund obligations prior to, at the time of incurrence, the
Latest Maturity Date (as defined in the Term Facility) (other than, in each
case, customary offers to repurchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants, events of default, guarantees, collateral and
other terms of which (other than interest rate and redemption or prepayment
premiums), taken as a whole, are not more restrictive to the Borrowers and the
Restricted Subsidiaries than those herein; provided that a certificate of an
Authorized Officer of the Lead Borrower delivered to the Administrative Agent at
least five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Lead Borrower within two Business Days after receipt of such
certificate that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (c) of which no Subsidiary of
a Borrower (other than a Guarantor) is an obligor and (d) that, if secured, are
not secured by any assets other than the Collateral.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Overadvance” shall mean an Overadvance made by the Administrative
Agent, in its reasonable discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Credit Documents or which is otherwise for the benefit
of the Secured Parties; or

(b) is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

(c) is made to pay any other amount chargeable to any Borrower hereunder; and

 

45



--------------------------------------------------------------------------------

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed in the aggregate outstanding at any time the lesser of
(A) $25,000,000 and (B) 10% of the Borrowing Base at such time, (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, and (iii) unless a Liquidation is occurring, be
made more than on one occasion during any 180 consecutive day period or on more
than two occasions in any twelve month period, unless, in the case of clauses
(ii) and (iii), the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.15 regarding any Lender’s obligations with respect to
Letter of Credit Disbursements, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where a Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)) and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder; provided
further that in no event shall the Administrative Agent make a Overadvance, if
after giving effect thereto, the principal amount of the Loans and the then
amount of the Letter of Credit Outstandings would exceed the aggregate of the
Commitments then in effect.

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by any
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that any such Sale Leaseback not between (a) a Credit Party and another Credit
Party or (b) a Restricted Subsidiary that is not a Credit Party to another
Restricted Subsidiary that is not a Credit Party is consummated for fair value
as determined at the time of consummation in good faith by (i) such Borrower or
such Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series
of related Sales Leasebacks) the aggregate proceeds of which exceed
$50,000,000, the board of directors of such Borrower or such Restricted
Subsidiary (which such determination may take into account any retained interest
or other Investment of such Borrower or such Restricted Subsidiary in connection
with, and any other material economic terms of, such Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” shall have the meaning provided in Section 13.17(b).

“Pledge Agreement” shall mean (a) the Pledge Agreement, entered into by the
Credit Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit C, on the Closing Date,
and (b) any other pledge agreement with respect to all of the Obligations
delivered pursuant to Section 9.12, in each case, as the same may be amended,
supplemented or otherwise modified from time to time.

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

46



--------------------------------------------------------------------------------

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Lead Borrower,
the pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Lead Borrower in good faith as a
result of (a) actions taken during such Post-Acquisition Period for the purposes
of realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrowers and the Restricted Subsidiaries; provided that (i) at the election of
the Lead Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with
such acquisition was less than $10,000,000 and (ii) so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such cost
savings will be realizable during the entirety of such Test Period, or the
applicable amount of such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Lead Borrower delivered pursuant to Section 9.1(h) or
Section 9.1(d).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Stock in any Subsidiary of any Borrower or any
division, product line, or facility used for operations of any Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or assumption of Indebtedness by any Borrower or any of the
Restricted Subsidiaries in connection therewith (it being agreed that if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination).

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.21 or Article 11, such Lender’s Commitment as in effect
immediately prior to such termination) at such time and the

 

47



--------------------------------------------------------------------------------

denominator of which is Total Commitment (or, if the Commitments shall have been
terminated pursuant to Section 2.21 or Article 11, the Total Commitment as in
effect immediately prior to such termination).

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

“Qualified Proceeds” shall mean assets that are used or useful in, or Stock of
any Person engaged in, a Similar Business.

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(bb)(ii).

“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean 12 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any building.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Rent and Charges Reserves” shall mean the aggregate of (a) all past due rent
and other amounts owing by any Borrower to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Collateral included in the Borrowing Base or could
assert a Lien on any Collateral included in the Borrowing Base and (b) a reserve
equal to not more than three months rent and other charges that could be payable
to any such Person, unless such Person has executed a Tri-Party Agreement.

“Reportable Event” shall mean any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than those events as to

 

48



--------------------------------------------------------------------------------

which notice is waived pursuant to DOL Reg. § 4043 as in effect on the date
hereof (no matter how such notice requirement may be changed in the future).

“Required Lenders” shall mean, at any date, (a) Lenders having or holding at
least a majority the Total Commitment at such date, excluding the Commitments
held by Affiliated Lenders and Defaulting Lenders, or (b) if the Total
Commitment has been terminated or for the purposes of acceleration pursuant to
Article 11, Lenders having or holding at least a majority of the outstanding
principal amount of the Loans (excluding the Loans of Affiliated Lenders and
Defaulting Lenders) in the aggregate at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Reserved Secured Cash Management Obligations” means any Obligations in respect
of any Secured Cash Management Agreement, up to the maximum amount owing
thereunder as specified by the applicable Cash Management Bank in writing to
Administrative Agent, which amount may be increased with respect to any existing
Secured Cash Management Agreements by further written notice from such Cash
Management Bank to Administrative Agent from time to time, provided that in each
case (a) no Default or Event of Default exists, (b) establishment of Bank
Product Reserves for such amount and all other Reserved Secured Hedge
Obligations and Reserved Secured Cash Management Obligations would not result in
an Overadvance and (c) the Lead Borrower has been notified of and given a least
three Business Days to review any error in the calculation of such maximum
amount and increased amount.

“Reserved Secured Hedge Obligations” means any Obligations in respect of any
Hedge Agreement owing to a Hedge Bank, up to the maximum amount owing thereunder
as specified by the applicable Hedge Bank in writing to Administrative Agent,
which amount may be increased with respect to any existing Secured Hedge
Agreement at any time by further written notice from such Hedge Bank to
Administrative Agent; provided that the Lead Borrower has been notified of and
given a least three Business Days to review any error in the calculation of such
maximum amount and increased amount.

“Reserves” means such reserves as the Administrative Agent from time to time
determines in its Permitted Discretion, including (a) Bank Product Reserves,
(b) reserves representing grower payable reserves or reserves related to the
Perishable Agricultural Commodities Act, 1930, and Packers and Stockyards Act,
1921, (c) Excess Dilution Reserves, (d) Incremental GAAP Reserves, (e) Rent and
Charges Reserves and (f) reserves of the type described in Section 2.19 hereof.

“Responsible Officer” of any Person means any executive officer or financial
officer of such Person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 10.5(a).

“Restricted Subsidiary” shall mean any Subsidiary of a Borrower other than an
Unrestricted Subsidiary.

 

49



--------------------------------------------------------------------------------

“Revolving Loans” means all loans at any time made by any Lender pursuant to
Article 2 and, to the extent applicable, shall include Swingline Loans made by
the Swingline Lender pursuant to Section 2.16.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which any Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(d)(iv).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Borrower or any Restricted Subsidiary
and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between any Borrower or any Restricted Subsidiary and any Hedge Bank.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent and
each Lender Party, each Hedge Bank, each Cash Management Bank and each sub-agent
pursuant to Article 12 appointed by the Administrative Agent with respect to
matters relating to any Security Document.

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrowers, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D, as the
same may be amended, supplemented or otherwise modified from time to time.

“Security Documents” shall mean, collectively, (a) the Pledge Agreement, (b) the
Security Agreement, (c) the Mortgages, (d) the ABL Intercreditor Agreement, and
(e) each other security agreement or other instrument or document executed and
delivered pursuant to Section 9.11, 9.12 or 9.14 or pursuant to any other such
Security Documents to secure all of the Obligations; provided that each Security
Document shall be subject to the 1989 Intercreditor Agreement.

 

50



--------------------------------------------------------------------------------

“Senior Notes” shall mean $1,300,000,000 in aggregate principal amount of the
Lead Borrower’s 7.625% senior unsecured due 2019 and (b) any modification,
replacement, refinancing, refunding, renewal or extension thereof that
constitutes Permitted Additional Debt.

“Senior Notes Indenture” shall mean the Indenture dated as of February 16, 2011,
among the Lead Borrower, the guarantors party thereto and a trustee, pursuant to
which the Senior Notes were issued, as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith.

“Settlement Date” shall have the meaning provided in Section 2.17(b).

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrowers and the Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets;
(ii) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Default” means (a) the occurrence of any Default in respect of
Section 2.22 or any Event of Default under 10.9, 11.1 or 11.5, (b) the failure
of any Credit Party to comply with the terms of Section 9.1(i) and such failure
continues for five (5) Business Days after notice by the Administrative Agent or
(c) any representation or warranty contained in any Borrowing Base Certificate
shall prove to have been incorrect in any material respect in a manner adverse
to interests of the Lenders when made or deemed made.

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence or repayment of Indebtedness, Dividend,
Subsidiary designation, Commitment Increase or other event that by the terms of
this Agreement requires “Pro Forma Compliance” with a test or covenant hereunder
or requires such test or covenant to be calculated on a “Pro Forma Basis.”

“Sponsor Management Agreement” shall mean that certain Monitoring Agreement
dated as of March 8, 2011, among Holdings, the Lead Borrower, and the Sponsors,
as in effect on the Closing Date and as may be amended, modified, supplemented,
restated, replaced or substituted so long as such amendment, modification,
supplement, restatement, replacement or substitution is not, when taken as a
whole, materially disadvantageous to the Lenders as compared to the Management
Agreement in effect on the Closing Date.

 

51



--------------------------------------------------------------------------------

“Sponsors” shall mean any of (i) KKR and its Affiliates, (ii) Centerview and its
Affiliates and (iii) Vestar and its Affiliates, in each case excluding portfolio
companies of any of the foregoing.

“Stated Amount” shall mean at any time the maximum amount for which a Letter of
Credit may be honored.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” shall mean Indebtedness of any Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of such Borrower and such Guarantor, as applicable, under this
Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Lead Borrower.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Supermajority Lenders” shall mean, at any date, (a) Lenders having or holding
at least 66 2/3% of the Total Commitment at such date, excluding the Commitments
held by Affiliated Lenders and Defaulting Lenders, or (b) if the Total
Commitment has been terminated or for the purposes of acceleration pursuant to
Article 11, Lenders having or holding at least 66 2/3% of the outstanding
principal amount of the Loans (excluding the Loans of Affiliated Lenders and
Defaulting Lenders) in the aggregate at such date.

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrowers hereunder.

“Swingline Loan” means a Loan made by the Swingline Lender to a Borrower
pursuant to Section 2.16.

 

52



--------------------------------------------------------------------------------

“Swingline Loan Ceiling” means $40,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit G-2, payable to the order of the applicable Swingline Lender,
evidencing the Swingline Loans made by the Swingline Lender to the Borrowers.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority whether computed on a
separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.

“Term Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Term Documents, or any
successor administrative agent or collateral agent under the Term Documents.

“Term Documents” shall mean the Term Facility, any guarantees issued thereunder
and the collateral and security documents (and intercreditor agreements) entered
into in connection therewith.

“Term Facility” shall mean the Credit Agreement entered into as of March 8, 2011
by and among the Lead Borrower, Holdings, the lenders party thereto in their
capacities as lenders thereunder, and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent thereunder, including any guarantees,
collateral documents and account control agreements, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any credit, commercial paper or other facilities with banks or other
institutional lenders or investors that replace, refund or refinance all or any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof.

“Term Facility Debt” shall mean Indebtedness in respect of the Term Facility.

“Term Facility Obligations” shall mean the “Obligations” as defined in the Term
Facility.

“Term Loans” shall mean the loans borrowed under the Term Facility.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article 11 or (c) the date the Commitments are
permanently terminated in full in accordance with the provisions of Section 2.21
hereof.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Lead Borrower then last ended.

“Total Commitment” shall mean the sum of the Commitments of all the Lenders.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Lead Borrower or any of its Subsidiaries in connection with this Agreement and
the other Credit Documents and the transactions contemplated hereby and thereby.

 

53



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement and the transactions contemplated hereby.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Tri-Party Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Credit Party, any Person providing
freight, warehousing and consolidation services to such Credit Party and the
Collateral Agent, in which such Person acknowledges that (a) the Collateral
Agent holds a first priority Lien on the Inventory of the Credit Parties,
(b) such Person has furnished written acknowledgment to such Credit Party that
such Person holds Inventory in its possession as bailee for such Credit Party
and that such Credit Party has title to such Inventory, (c) any Inventory
delivered to a carrier for shipment will reflect a Credit Party as consignor and
consignee, (d) it will promptly notify the Collateral Agent of its receipt of
notice from the seller of such Inventory of the seller’s stoppage of delivery of
such Inventory to the Credit Party, and (e) agrees, upon notice from the
Collateral Agent, to hold and dispose of the subject Inventory solely as
directed by the Collateral Agent.

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or, when the laws of any other jurisdiction govern the perfection or
enforcement of any Lien, the Uniform Commercial Code of such jurisdiction.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Lead Borrower
which at the time of determination is an Unrestricted Subsidiary (as designated
by the board of directors of the Lead Borrower, as provided below) and (2) any
Subsidiary of an Unrestricted Subsidiary.

The board of directors of the Lead Borrower may designate any Subsidiary of the
Lead Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, any Borrower or any Subsidiary of a Borrower
(other than any Subsidiary of the Subsidiary to be so designated); provided that

(a) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or other
governing body are owned, directly or indirectly, by the Lead Borrower,

(b) such designation complies with Section 10.5, and

(c) each of (1) the Subsidiary to be so designated and (2) its Subsidiaries has
not at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of any Borrower or any Restricted Subsidiary.

The board of directors of the Lead Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that, immediately after
giving effect to such designation no Default shall have occurred and be
continuing and either: (1) the Lead Borrower could incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of Section 10.1 or (2) the Fixed Charge Coverage
Ratio for the Lead Borrower and the Restricted Subsidiaries would be greater
than such ratio for the Lead Borrower and the Restricted

 

54



--------------------------------------------------------------------------------

Subsidiaries immediately prior to such designation, in each case on a pro forma
basis taking into account such designation.

Any such designation by the board of directors of the Lead Borrower shall be
notified by the Lead Borrower to the Administrative Agent by promptly delivering
to the Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of the Lead Borrower
certifying that such designation complied with the foregoing provisions.

“Unused Commitment” means, on any day, (a) the then Total Commitment, minus
(b) the sum of (i) the principal amount of Loans (other than Swing Line Loans)
of the Borrowers then outstanding, and (ii) the then Letter of Credit
Outstandings.

“Unused Fee” has the meaning provided in Section 4.1(c).

“U.S.” and “United States” shall mean the United States of America.

“U.S. Lender” shall have the meaning provided in Section 5.4(e).

“Vestar” shall mean Vestar Capital Partners V, L.P.

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof’ and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

55



--------------------------------------------------------------------------------

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Fixed Charge
Coverage Ratio and the Adjusted Fixed Charge Coverage Ratio, if and as
applicable, shall be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.

SECTION 1.4 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.5 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document; and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

SECTION 2.1 Commitments. Subject to and upon the terms and conditions herein set
forth, each Lender having a Commitment severally agrees to make a loan or loans
(each, a “Revolving Loan”) to the Borrowers in Dollars from time to time on any
Business Day during the period from the Closing Date until the Termination Date
which in the aggregate will not exceed such Lender’s Commitment at such time;
provided that the Credit Extensions at any time shall not exceed the Line Cap at
such time. Such Revolving Loans (i) may at the option of the Borrowers be
incurred and maintained as, and/or converted into, ABR Loans or LIBOR Loans,
provided that all Revolving Loans made by each of the Lenders pursuant to the
same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Revolving Loans of the same Type and (ii) may be repaid or prepaid
and reborrowed in accordance with the provisions hereof. On the Maturity Date,
all then unpaid Loans shall be repaid in full in Dollars.

SECTION 2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Revolving Loans shall be in a
minimum amount of at least the Minimum Borrowing Amount for such Type of Loans
and in a multiple

 

56



--------------------------------------------------------------------------------

of $1,000,000 in excess thereof. More than one Borrowing may be incurred on any
date, provided that at no time shall there be outstanding more than 15
Borrowings of LIBOR Loans under this Agreement.

SECTION 2.3 Notice of Borrowing.

(a) The Borrowers shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 11:00 a.m. (New York City time) at least two
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) in the case of a Borrowing of Revolving Loans to be made on the Closing
Date if such Revolving Loans are to be LIBOR Loans, (ii) prior to 11:00 a.m.
(New York City time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) in the case of a Borrowing of
Revolving Loans to be made after the Closing Date if such Revolving Loans are to
be LIBOR Loans and (iii) prior to 11:00 a.m. (New York City time) written notice
(or telephonic notice promptly confirmed in writing) in the case of a Borrowing
of Revolving Loans made on or after the Closing Date if such Revolving Loans are
to be ABR Loans. Such notice (a “Notice of Borrowing”) shall specify (i) the
identity of the Borrower, (ii) the aggregate principal amount of the Revolving
Loans to be made, (iii) the date of the Borrowing (which shall be a Business
Day) and (iv) whether the Revolving Loans shall consist of ABR Loans and/or
LIBOR Loans and, if the Revolving Loans are to include LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed Borrowing of Revolving Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.

(b) Without in any way limiting the obligation of any Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of any Borrower.

SECTION 2.4 Disbursement of Funds.

(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing, each Lender shall make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.

(b) Each Lender shall make available all amounts it is to fund to the Borrowers
under any Borrowing for its applicable Commitments, and in immediately available
funds to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will make available to the Borrowers, by depositing to an
account designated by the Borrowers to the Administrative Agent the aggregate of
the amounts so made available. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of any such Borrowing that such Lender
does not intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available such amount to
the Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrowers and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrowers interest on such corresponding amount in respect of each day from the
date such corresponding amount was made

 

57



--------------------------------------------------------------------------------

available by the Administrative Agent to the Borrowers to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by
the Borrowers, the then-applicable rate of interest or fees, calculated in
accordance with Section 2.8, for the respective Loans.

Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to, fulfill its commitments hereunder or to prejudice any rights that
the Borrowers may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

SECTION 2.5 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made, and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.

(c) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or subaccount, as applicable, or any error therein, shall
not in any manner affect the obligation of the Borrowers to repay (with
applicable interest) the Loans made to the Borrowers by such Lender in
accordance with the terms of this Agreement.

SECTION 2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrowers
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Revolving Loans of
one Type into a Borrowing or Borrowings of another Type and (y) the Borrowers
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period,
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrowers by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (i) three Business Days’ notice, in the

 

58



--------------------------------------------------------------------------------

case of a continuation of or conversion to LIBOR Loans (other than in the case
of a notice delivered on the Closing Date pursuant to clause (d), which shall be
deemed to be effective on the Closing Date) or (ii) one Business Day’s notice in
the case of a conversion into ABR Loans prior written notice (or telephonic
notice promptly confirmed in writing), substantially in the form of Exhibit J
(each, a “Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted or continued into and,
if such Loans are to be converted into or continued as LIBOR Loans, the Interest
Period to be initially applicable thereto. If no Interest Period is specified in
any such notice with respect to any conversion to or continuation as a LIBOR
Loan, the Borrowers shall be deemed to have selected an Interest Period of one
month’s duration. The Administrative Agent shall give each applicable Lender
notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Loans.

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrowers have failed to elect a new Interest Period to be applicable
thereto as provided in clause (a), the Borrowers shall be deemed to have elected
to convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans,
effective as of the expiration date of such current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrowers may deliver a
Notice of Conversion or Continuation pursuant to which the Borrowers elect to
irrevocably continue the outstanding principal amount of any Revolving Loans
subject to an interest rate Hedge Agreement as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Agreement.

SECTION 2.7 Pro Rata Borrowings. Each Borrowing of Revolving Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Commitments. It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender severally but not jointly shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder and (b) failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligation under any Credit
Document.

SECTION 2.8 Interest.

(a) Subject to clause (c) below, the unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until repayment
thereof at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) Subject to clause (c) below, the unpaid principal amount of each LIBOR Loan
shall bear interest from the date of the Borrowing thereof until repayment
thereof at a rate per annum that shall at all times be the Applicable Margin
plus the relevant LIBOR Rate.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum that is (the “Default
Rate”) (x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2% or (y) in the case of any other overdue amount,
including overdue interest, to the extent

 

59



--------------------------------------------------------------------------------

permitted by applicable law, the rate described in Section 2.8(a) plus 2% from
the date of such non-payment to the date on which such amount is paid in full
(after as well as before judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December, (ii) in respect of each LIBOR Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan, (A) on any prepayment in respect of LIBOR Loans, (B) at maturity (whether
by acceleration or otherwise) and (C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrowers and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

SECTION 2.9 Interest Periods. At the time the Borrowers give a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrowers shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrowers be a one, two, three or six or (if available to all the Lenders
making such LIBOR Loans as determined by such Lenders in good faith based on
prevailing market conditions) a twelve month or shorter period.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrowers shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date
of such Loan.

 

60



--------------------------------------------------------------------------------

SECTION 2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii) and (iii) below, the Required Lenders
(or, in case of clause (ii), the Issuing Bank with respect to Letters of Credit)
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii) at any time, that such Lender or Issuing Bank shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any LIBOR Loans or Letter of Credit (including the issuance or maintenance
thereof or participating therein or an agreement to issue or maintain a Letter
of Credit or participate therein) (other than any increase or reduction
attributable to Taxes, described in paragraph (d) of this Section 2.10) because
of (x) any Change in Law, such as, for example, without limitation, a change in
official reserve requirements, and/or (y) other circumstances affecting the
interbank LIBOR market or the position of such Lender in such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, the Required Lenders (or the Administrative Agent,
in the case of clause (i) above or Issuing Bank in the case of clause
(ii) above, as applicable) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrowers and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrowers and the Lenders
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrowers with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, the Borrowers shall pay to such Lenders or Issuing Bank,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lenders or Issuing Bank in its reasonable discretion shall
determine) as shall be required to compensate such Lenders or Issuing Bank for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to any such
Lender or Issuing Bank, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrowers by such Lender or Issuing Bank
shall, absent clearly demonstrable error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrowers shall take one of the actions specified in subclause (x) or (y), as
applicable, of Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

 

61



--------------------------------------------------------------------------------

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrowers may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrowers were notified by the
Lenders pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan, provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity requirements of any Lender or Issuing Bank or compliance by any
Lender (or Issuing Bank) or its parent with any Change in Law relating to
capital adequacy or liquidity requirements occurring after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s (or
Issuing Bank’s) or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s (or Issuing Bank’s) commitments or obligations
hereunder to a level below that which such Lender (or Issuing Bank) or its
parent or its Affiliate could have achieved but for such Change in Law (taking
into consideration such Lender’s (or Issuing Bank’s) or its parent’s policies
with respect to capital adequacy or liquidity requirements), then from time to
time, promptly after demand by such Lender or Issuing Bank (with a copy to the
Administrative Agent), the Borrowers shall pay to such Lender or Issuing Bank
such additional amount or amounts as will compensate such Lender (or Issuing
Bank) or its parent for such reduction, it being understood and agreed,
provided, however, that subject to the second sentence in the definition of
“Change in Law”, a Lender and Issuing Bank shall not be entitled to such
compensation as a result of such Lender’s or Issuing Banks’ compliance with, or
pursuant to any request or directive to comply with, any law, rule or regulation
as in effect on the Closing Date. Each Lender and Issuing Bank, upon determining
in good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrowers, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrowers’ obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.

(d) It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 5.4 or (ii) Excluded Taxes.

SECTION 2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is
made by the Borrowers to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Article 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrowers shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

62



--------------------------------------------------------------------------------

SECTION 2.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b) or 5.4 with respect to such Lender, it will, if requested
by the Borrowers use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Section 2.10 or 5.4.

SECTION 2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10, 2.11 or 5.4
is given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrowers.

SECTION 2.14 Incremental Facilities.

(a) The Borrowers may by written notice to Administrative Agent elect to
increase the Total Commitment (each such increase, a “Commitment Increase”, and
each Person issuing, or Lender increasing, its Commitment, an “Additional
Commitment Lender”) such that the Total Commitment does not exceed $325,000,000.
Each such increase shall be in an aggregate amount of not less than $5,000,000
individually (or such lesser amount as may be approved by the Administrative
Agent). Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Borrowers propose that the Commitment Increase shall be
effective, which shall be a date not less than ten Business Days after the date
on which such notice is delivered to the Administrative Agent. The Borrowers may
approach any Lender or any Person (other than a natural person, Holdings, the
Lead Borrower and any Subsidiary)(it being understood if such Person is an
Affiliated Lender, such Person is subject to the requirements of Section 13.6(h)
as if such Commitment Increase were an assignment described therein) to provide
all or a portion of the Commitment Increase; provided that any Lender offered or
approached to provide all or a portion of the Commitment Increase may elect or
decline, in its sole discretion, to provide a Commitment Increase. In each case,
such Commitment Increase shall become effective as of the applicable Increased
Amount Date; provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Commitment
Increase, (ii) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date), (iii) the Commitment
Increase shall be effected pursuant to one or more Joinder Agreements executed
and delivered by the Borrowers, the Additional Commitment Lenders and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 5.4(e), (iv) the
Borrowers shall make any payments required pursuant to Section 2.11 in
connection with the Commitment Increase, as applicable, and (v) the Borrowers
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction.

(b) In connection with Commitment Increases hereunder, the Lenders and the
Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (A) repay outstanding Revolving Loans of certain

 

63



--------------------------------------------------------------------------------

Lenders, and obtain Revolving Loans from certain other Lenders (including the
Lenders providing the applicable Commitment Increase), or (B) take such other
actions as reasonably may be required by the Administrative Agent, in each case
to the extent necessary so that all of the Lenders effectively participate in
each of the outstanding Revolving Loans pro rata on the basis of their Pro Rata
Shares, as applicable (determined after giving effect to any increase in the
Commitments pursuant to this Section 2.14), and (ii) the Borrowers shall pay to
the Lenders any costs of the type referred to in Section 2.11 in connection with
any repayment and/or Revolving Loans required pursuant to preceding clause (i).
Without limiting the obligations of the Borrowers provided for in this
Section 2.14, the Administrative Agent and the Lenders agree that they will use
their commercially reasonable efforts to minimize the costs of the type referred
to in Section 2.11 which the Borrowers would otherwise incur in connection with
the implementation of an increase in the Commitments.

(c) Each Joinder Agreement may, without the consent of any other Lenders, effect
such technical amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provision of this Section 2.14.

(d) (i) The Borrowers may at any time and from time to time request that all or
a portion of the Commitments existing at the time of such request (each, an
“Existing Commitment”) (and Loans related thereto (“Existing Loans”)) of any
Class (an “Existing Class”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Loans (any such Loans which have been so converted,
“Extended Loans” and any such Commitments so converted, “Extended Commitments”)
and to provide for other terms consistent with this Section 2.14(d) and
Section 13.1. In order to establish any Extended Loans, the Borrowers shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Class) (an “Extension
Request”) setting forth the proposed terms of the Extended Loans to be
established, which shall be identical to the Loans of the Existing Class from
which they are to be converted except (x) the scheduled final maturity date
shall be extended and (y) (A) the interest margins with respect to the Extended
Loans may be higher or lower than the interest margins for the Loans of such
Existing Class and/or (B) additional fees may be payable to the Lenders
providing such Extended Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; provided that each optional prepayment of
Extended Loans accompanied by a corresponding permanent reduction in Extended
Commitments shall be made in compliance with Section 5.1(b). No Lender shall
have any obligation to agree to have any of its Loans of any Existing Class
converted into Extended Loans pursuant to any Extension Request. Any Extended
Loans of any Extension Series shall constitute a separate Class of Loans from
the Existing Class from which they were converted.

(ii) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Loans of the
Existing Class or Existing Classes subject to such Extension Request converted
into Extended Loans shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Loans; provided
that if any Lenders of an Existing Class fail to respond, such Lenders will be
deemed to have declined to extend their Loans. In the event that the aggregate
amount of Loans of the Existing Class or Existing Classes subject to Extension
Elections exceeds the amount of Extended Loans requested pursuant to the
Extension Request, Loans of the Existing Class or Existing Classes subject to
Extension Elections shall be converted to Extended Loans on a pro rata basis
based on the amount of Loans included in each such Extension Election.

 

64



--------------------------------------------------------------------------------

(iii) Extended Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(d)(iii) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Commitments in an aggregate principal amount
that is less than $75,000,000. Notwithstanding anything to the contrary in this
Section 2.14(d) and without limiting the generality or applicability of
Section 13.1 to any Section 2.14 Additional Amendments (as defined below), any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.14 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 2.14 Additional
Amendments are within the requirements of Section 2.14(d)(i) and do not become
effective prior to the time that such Section 2.14 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 2.14 Additional Amendments to become
effective in accordance with Section 13.1.

(iv) Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), in the case of the existing Loans of each Extending Lender,
the aggregate principal amount of such existing Loans shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Loans so converted
by such Lender on such date, and the Extended Loans shall be established as a
separate Class of Loans (together with any other Extended Loans so established
on such date).

SECTION 2.15 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower on behalf of the Borrowers, may request an Issuing Bank to
issue, and subject to the terms and conditions contained herein, such Issuing
Bank shall issue, for the account of the relevant Borrower (or any Subsidiary of
a Borrower so long as a Borrower is a joint and several co-applicant), one or
more Letters of Credit denominated in Dollars; provided, however, that no Letter
of Credit shall be issued if, after giving effect to such issuance, (i) the
aggregate Letter of Credit Outstandings shall exceed the Letter of Credit
Sublimit, or (ii) the aggregate Credit Extensions (including Swingline Loans)
would exceed the Line Cap; provided further that no Letter of Credit shall be
issued unless an Issuing Bank shall have received notice from the Administrative
Agent that the conditions to such issuance have been met (such notice shall be
deemed given if the Issuing Bank has not received notice that the conditions
have not been met, within two (2) Business Days of the initial request to the
Issuing Bank and the Administrative Agent pursuant to Section 2.15(h)); and
provided further that an Issuing Bank shall not be required to issue any such
Letter of Credit in its reasonable discretion if: (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any
applicable law relating to the Issuing Bank or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any

 

65



--------------------------------------------------------------------------------

unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it, (B) the issuance
of such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally, or (C) any Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the
Issuing Bank’s risk of full reimbursement with respect to such Letter of Credit.
A request of a Borrower (or a Borrower’s Subsidiary) that an Issuing Bank issue
any Letter of Credit shall be deemed a representation that the applicable
conditions for issuing such Letter of Credit under Article 7 are satisfied. If
the conditions for borrowing under Article 7 cannot in fact be fulfilled, the
Required Lenders may direct such Issuing Bank to, and such Issuing Bank
thereupon shall, cease issuing Letters of Credit until such conditions can be
satisfied or are waived in accordance with Section 13.1. A permanent reduction
of the Commitments shall not require a corresponding pro rata reduction in the
Letter of Credit Sublimit; provided, however, that if the Total Commitment is
reduced to an amount less than the Letter of Credit Sublimit, then the Letter of
Credit Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s
option, less than) the Total Commitment; provided further, that if at any time
the Letter of Credit Outstandings exceed the Letter of Credit Sublimit, the
Borrowers shall, on the Business Day that the Lead Borrower receives notice from
the Administrative Agent demanding the deposit of cash collateral pursuant to
this clause (a), deposit in the Cash Collateral Account an amount in cash equal
to such excess. Any Issuing Bank (other than JPMorgan Chase or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such Issuing
Bank.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless Cash Collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank, five (5) Business Days prior to the Maturity Date; provided,
however, that each Standby Letter of Credit may, upon the request of the Lead
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but not beyond the date that is five (5) Business Days prior to the Maturity
Date unless Cash Collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank) unless
the applicable Issuing Bank notifies the beneficiary thereof at least thirty
(30) days prior to the then-applicable expiration date that such Letter of
Credit will not be renewed.

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one year after the date of the
issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and
(ii) unless Cash Collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank, five
(5) Business Days prior to the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers in an amount equal to such drawing not later than 12:00 noon (New York
City time) on the Business Day immediately following the day that the Lead
Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Lead Borrower and subject to the other provisions of this
Agreement, such payments shall be financed when due with an ABR Loan or
Swingline Loan to the applicable Borrower in an equivalent amount and, to the
extent so financed, the respective Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Loan or Swingline Loan,
and (ii) in the event that the Lead Borrower has notified the Administrative
Agent that it will not so finance any such payments, the

 

66



--------------------------------------------------------------------------------

applicable Borrowers will make payment directly to the applicable Issuing Bank
when due. Such payments shall be due on the date specified in the demand for
payment by the Issuing Bank. The Administrative Agent shall promptly remit the
payments received by it from any Borrower in reimbursement of a draw under a
Letter of Credit to the applicable Issuing Bank or the proceeds of an ABR Loan
or Swingline Loan, as the case may be, used to finance such payment. The Issuing
Banks shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. The
Issuing Banks shall promptly notify the Administrative Agent and the Lead
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the applicable Issuing Bank has made or will make payment thereunder;
provided, however, that any failure to give or delay in giving such notice shall
not relieve the Borrowers of their obligations to reimburse the applicable
Issuing Bank and the Lenders with respect to any such payment.

(e) If an Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in Section 2.15(d), above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to ABR Loans for each day from
and including the date such payment is made to, but excluding, the date that
such Borrowers reimburse such Issuing Bank therefor; provided, however, that, if
such Borrowers fail to reimburse such Issuing Bank when due pursuant to this
Section 2.15(e), then interest shall accrue at the rate set forth in
Section 2.8(c). Interest accrued pursuant to this paragraph shall be for the
account of, and promptly remitted by the Administrative Agent upon receipt to,
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.15(g) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(f) Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof), and without
any further action on the part of such Issuing Bank, such Issuing Bank shall be
deemed to have sold to each Lender and each such Lender shall be deemed
unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Share in such Letter of Credit, each drawing
thereunder and the obligations of the Borrowers under this Agreement and the
other Credit Documents with respect thereto. Upon any change in the Commitments
pursuant to Section 2.14, 2.21 or 13.6 of this Agreement, it is hereby agreed
that with respect to all Letter of Credit Outstandings, there shall be an
automatic adjustment to the participations hereby created to reflect the new Pro
Rata Shares of the assigning and assignee Lenders and the Additional Commitment
Lenders, if applicable. Any action taken or omitted by an Issuing Bank under or
in connection with a Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for such Issuing Bank
any resulting liability to any Lender.

(g) In the event that an Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this Section 2.15, such Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuing Bank the amount of such Lender’s Pro Rata
Share of such unreimbursed payment, in Dollars and in same day funds. If an
Issuing Bank so notifies the Administrative Agent, and the Administrative Agent
so notifies the applicable Lenders prior to 11:00 a.m. (New York City time) on
any Business Day, each such Lender shall make available to such Issuing Bank
such Lender’s Pro Rata Share of the amount of such payment on such Business Day
in same day funds (or if such notice is received by the Lenders after 11:00 a.m.
(New York City time) on the day of receipt, payment shall be made on the
immediately following Business Day in same day funds). If and to the extent such
Lender shall not have so made its Pro Rata Share of the amount of such payment
available to the applicable Issuing Bank, such Lender agrees to pay to such
Issuing Bank forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to

 

67



--------------------------------------------------------------------------------

the Administrative Agent for the account of such Issuing Bank at the Federal
Funds Effective Rate. Each Lender agrees to fund its Pro Rata Share of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of Article 2 or Article 7, or the occurrence of the
Termination Date. The failure of any Lender to make available to the applicable
Issuing Bank its Pro Rata Share of any payment under any Letter of Credit shall
neither relieve any Lender of its obligation hereunder to make available to such
Issuing Bank its Pro Rata Share of any payment under any Letter of Credit on the
date required, as specified above, nor increase the obligation of such other
Lender. Whenever any Lender has made payments to an Issuing Bank in respect of
any reimbursement obligation for any Letter of Credit, such Lender shall be
entitled to share ratably, based on its Pro Rata Share, in all payments and
collections thereafter received on account of such reimbursement obligation. All
participations in Letters of Credit by the Lenders shall be made in Dollars.

(h) Whenever the Lead Borrower desires that an Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the applicable Issuing Bank and the Administrative Agent at least two
(2) Business Days’ prior written (including, without limitation, by telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by the applicable Issuing Bank and the Lead Borrower)
specifying the date on which the proposed Letter of Credit is to be issued,
amended, renewed or extended (which shall be a Business Day), the Stated Amount
of the Letter of Credit so requested, the expiration date of such Letter of
Credit, the name and address of the beneficiary thereof, and the provisions
thereof. If requested by an Issuing Bank, the Lead Borrower shall also submit
documentation on such Issuing Bank’s standard form in connection with any
request for the issuance, amendment, renewal or extension of a Letter of Credit;
provided that, in the event of a conflict or inconsistency between the terms of
such documentation and this Agreement, the terms of this Agreement shall
supersede any inconsistent or contrary terms in such documentation and this
Agreement shall control.

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire as a result of the payment by an Issuing Bank of any
draft or the reimbursement by the Borrowers thereof): (i) any lack of validity
or enforceability of a Letter of Credit; (ii) the existence of any claim,
setoff, defense or other right which a Borrower may have at any time against a
beneficiary of any Letter of Credit or against any Issuing Bank or any of the
Lenders or Agents, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by an Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.15, constitute a
legal or equitable discharge of, or provide a right of setoff against, any
Credit Party’s obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing; provided that the Borrowers shall have no
obligation to reimburse the Issuing Bank to the extent that such payment was
made in error due to the gross negligence or willful misconduct of the Issuing
Bank (as determined by a court of competent jurisdiction in a final and
non-appealable decision). No Issuing Bank, Lender or Agent shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other

 

68



--------------------------------------------------------------------------------

communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Banks; provided that the foregoing shall not be construed to excuse the Issuing
Banks from liability to the Borrowers to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by the
Borrowers that are caused by the applicable Issuing Bank’s gross negligence or
willful misconduct when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, an Issuing Bank may, in its
reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j) If any Event of Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the applicable Credit Parties shall immediately Cash Collateralize
the Letter of Credit Outstandings owing by such Credit Parties as of such date.
For purposes of this Agreement, “Cash Collateralize” means to deposit in the
Cash Collateral Account an amount in cash equal to 103% of the Letter of Credit
Outstandings owing by such Credit Parties as of such date, plus any accrued and
unpaid interest thereon. Each such deposit shall be held by the Administrative
Agent for the payment and performance of the Obligations. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the Cash Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and in the sole discretion of the Administrative Agent (at the request of
the Lead Borrower and at the Borrowers’ risk and expense), such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in the Cash Collateral Account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for payments
on account of drawings under Letters of Credit for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the Letter of Credit
Outstandings at such time or, if the maturity of the Loans has been accelerated,
shall be applied to satisfy the other respective Obligations of the applicable
Borrower. If the applicable Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned promptly to
the respective Borrower but in no event later than two (2) Business Days after
all such Defaults and Events of Default have been cured or waived.

(k) The Lenders (including each Lender that issued any Existing Letter of
Credit) and the Borrowers agree that effective as of the Closing Date, the
Existing Letters of Credit shall be deemed to have been issued and maintained
under, and to be governed by the terms and conditions of, this Agreement as
Letters of Credit.

SECTION 2.16 Swingline Loans.

(a) The Swingline Lender is authorized by the Lenders to, and may, in its sole
discretion, make Swingline Loans at any time (subject to Section 2.16(b)) to the
Borrowers up to the amount of the sum of the Swingline Loan Ceiling, plus any
Permitted Overadvances, upon a notice of Borrowing from Lead Borrower received
by the Administrative Agent and the Swingline Lender (which notice, at the
Swingline Lender’s discretion, may be submitted prior to 2:00 p.m. (New York
City time) for the Borrowers) and proceeds from such Swingline Loans shall be
disbursed no later than 4:00 p.m. (New York City time); provided that the
Swingline Lender shall not be obligated to make any Swingline

 

69



--------------------------------------------------------------------------------

Loan. Swingline Loans shall be ABR Loans and shall be subject to periodic
settlement with the Lenders under Section 2.17 below. Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Pro Rata Share, times the amount of such Swingline Loan. The
Swingline Lender shall have all of the benefits and immunities (A) provided to
the Agents in Article 12 with respect to any acts taken or omissions suffered by
the Swingline Lender in connection with Swingline Loans made by it or proposed
to be made by it as if the term “Agents” as used in Article 12 included the
Swingline Lender with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Swingline Lender.

(b) The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under Article 7 are
satisfied. If the conditions for borrowing under Article 7 cannot in fact be
fulfilled, (i) the Lead Borrower shall give immediate notice (a “Noncompliance
Notice”) thereof to the Administrative Agent and the Swingline Lender, and the
Administrative Agent shall promptly provide each Lender with a copy of the
Noncompliance Notice, and (ii) the Required Lenders may direct the Swingline
Lender to, and the Swingline Lender thereupon shall, cease making Swingline
Loans (other than Permitted Overadvances) until such conditions can be satisfied
or are waived in accordance with Section 13.1. Unless the Required Lenders so
direct the Swingline Lender, the Swingline Lender may, but is not obligated to,
continue to make Swingline Loans commencing one (1) Business Day after the
Non-Compliance Notice is furnished to the Lenders. Notwithstanding the
foregoing, no Swingline Loans (other than Permitted Overadvances) shall be made
pursuant to this Section 2.16(b) if the aggregate outstanding amount of the
Credit Extensions and Swingline Loans would exceed the Line Cap.

SECTION 2.17 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in Section 2.17(b)), on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act on their behalf in that regard) request the
Administrative Agent to cause the Lenders to make a Revolving Loan (which shall
be an ABR Loan) in an amount equal to such Lender’s Pro Rata Share of the
outstanding amount of Swingline Loans made in accordance with Section 2.16,
which request may be made regardless of whether the conditions set forth in
Article 7 have been satisfied. Upon such request, each Lender shall make
available to the Administrative Agent the proceeds of such Revolving Loan for
the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon (New York City time) on a Business Day, such transfers shall
be made in immediately available funds no later than 2:00 p.m. (New York City
time) that day; and, if the request therefor is received after 12:00 Noon (New
York City time), then no later than 2:00 p.m. (New York City time) on the next
Business Day. The obligation of each such Lender to transfer such funds is
irrevocable, unconditional and without recourse to, or warranty by, the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Effective Rate.

(b) The amount of each Lender’s Pro Rata Share of outstanding Revolving Loans
(including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 2:00 p.m. (New York City time) on the first Business
Day (such date, the “Settlement Date”) following the end of the weekly
settlement period specified by the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata Share
of repayments, and (ii) each Lender shall transfer to the Administrative Agent,
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender with respect to Revolving Loans to the
Borrowers (including Swingline Loans), shall be equal to such Lender’s Pro Rata
Share of Revolving Loans (including Swingline Loans) outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon (New
York City time) on a Business Day, such transfers shall be made in immediately
available funds no later than 2:00 p.m. (New York City time) that day; and, if
received after 12:00 Noon (New York City time), then no later than 2:00 p.m.
(New York City time) on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Effective Rate.

SECTION 2.18 Overadvances.

(a) The Agents and the Lender Parties shall have no obligation to make any Loan
(including, without limitation, any Swingline Loan) or to provide any Letter of
Credit if an Overadvance would result.

(b) The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrowers without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Overadvances may constitute Swingline Loans. The
making of a Permitted Overadvance is for the benefit of the Borrowers and shall
constitute a Revolving Loan and an Obligation. The making of any such Permitted
Overadvance on any one occasion shall not obligate the Administrative Agent or
any Lender Party to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of Section 2.15(g) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements.

SECTION 2.19 Reserves; Changes to Reserves.

(a) The initial Reserves as of the Closing Date are those set forth in the
Borrowing Base Certificate delivered to the Administrative Agent on the Closing
Date.

(b) Notwithstanding anything contained herein to the contrary, the
Administrative Agent may, subject to clause (vi) in the second proviso to
Section 13.1, hereafter establish additional Reserves or change any of the
Reserves or modify standards of eligibility in effect on the Closing Date to the
extent it deems necessary or appropriate in its Permitted Discretion; provided
that such Reserves shall not be established or changed except upon not less than
five (5) Business Days notice to the Borrowers (during which period the
Administrative Agent shall be available to discuss any such proposed Reserve
with the Borrowers); provided further that no such prior notice shall be
required for (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized, or (2) changes to Reserves or
the

 

71



--------------------------------------------------------------------------------

establishment of additional Reserves if a Material Adverse Effect under clause
(b) of the definition thereof has occurred or it would be reasonably likely that
a Material Adverse Effect under clause (b) of the definition thereof would occur
were such Reserves not changed or established prior to the expiration of such
five (5) Business Day period.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 4.1;

(b) the Total Commitment and Pro Rata Share of Credit Extensions of such
Defaulting Lender shall not be included in determining whether all Lenders, all
affected Lenders, the Required Lenders or the Supermajority Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 13.1); provided that any waiver, amendment or
modification which requires the consent of all Lenders, or which requires the
consent of each affected Lender and which affects such Defaulting Lender
differently than other affected Lenders, or which extends the final expiration
date of such Defaulting Lender’s Commitment or increases its aggregate
Commitments, shall require the consent of such Defaulting Lender;

(c) if any Swingline Loans or Letters of Credit are outstanding at the time a
Lender becomes a Defaulting Lender then:

(i) all or any portion of such Swingline Loans and Letter of Credit Outstandings
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Share but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Extensions plus such Defaulting Lender’s Pro Rata
Share of Swingline Loans and Letter of Credit Outstandings does not exceed the
lesser of the total of all non-Defaulting Lenders’ Total Commitment and the
Borrowing Base, (y) the conditions set forth in Article 7 are satisfied at such
time and (z) with respect to any Lender, after giving effect to such
reallocation the sum of such Lender’s Loans then outstanding plus such Lender’s
Pro Rata Share of Swingline Loans and Letter of Credit Outstandings does not
exceed such Lender’s Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay the Pro Rata
Share of Swingline Loans of such Defaulting Lender and (y) second, cash
collateralize such Defaulting Lender’s Letter of Credit Outstandings (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.15 for so long as such
Letter of Credit Outstandings remain in effect;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Outstandings pursuant to this Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1 with respect to such Defaulting Lender’s Letter of
Credit Outstandings during the period such Defaulting Lender’s Letter of Credit
Outstandings is cash collateralized;

(iv) if the Letter of Credit Outstandings of the non-Defaulting Lenders are
reallocated pursuant to this Section 2.20(c), then the fees payable to the
Lenders pursuant to

 

72



--------------------------------------------------------------------------------

Section 4.1 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Share after giving effect to such reallocation; and

(v) if any Defaulting Lender’s Letter of Credit Outstandings are neither cash
collateralized nor reallocated pursuant to this Section 2.20(c), then, without
prejudice to any rights or remedies of the applicable Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 4.1 with respect to
such Defaulting Lender’s Letter of Credit Outstandings shall be payable to the
applicable Issuing Bank until such Letter of Credit Outstandings are cash
collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.20(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) in the event and on the date that each of the Administrative Agent, the Lead
Borrower, the Issuing Banks and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Credit Extensions in respect of Swingline Loans and
Letter of Credit Outstandings of the other Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

SECTION 2.21 Repayment of Loans; Termination or Reduction of Commitments.

(a) Upon the Maturity Date, the Commitments of the Lenders (other than any
Extension Series) shall be terminated in full, and the Borrowers shall pay, in
full and in cash, all outstanding Loans (other than any Extended Loans) and all
other outstanding Obligations (other than Obligations related to any Extension
Series) then owing by them to the Lender Parties. Upon the relevant maturity
date for any Extension Series of Extended Commitments, such Extended Commitments
of the Lenders shall be terminated in full, and the Borrowers shall pay, in full
and in cash, all outstanding Extended Loans of such Extension Series and all
other outstanding Obligations (other than Obligations related to an Extension
Series with a later maturity) then owing by them to the Lender Parties. Upon the
Termination Date that is not the Maturity Date, the Commitments of the Lenders
shall be terminated in full, and the Borrowers shall pay, in full and in cash,
all outstanding Loans and all other outstanding Obligations then owing by them
to the Lender Parties. The Borrowers shall repay, in full and in cash, each
Swingline Loan on the earlier to occur of (i) the date ten Business Days after
such Swingline Loan is made and (ii) the Termination Date.

(b) Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments.
Each such reduction shall be in the principal amount of $5,000,000 or any
integral multiple thereof. Each such reduction or termination shall (i) be
applied ratably to the Commitments of each Lender and (ii) be irrevocable at the
effective time of any such termination or reduction. The Borrowers shall pay to
the Administrative Agent, for application as provided in clause (i) of this
Section 2.21(b), (A) at the effective time of any such termination (but not any
partial reduction), all earned and unpaid Unused Fees accrued on the Commitments
so terminated and

 

73



--------------------------------------------------------------------------------

(B) at the effective time of any such reduction or termination, any amount by
which the Credit Extensions to the Borrowers outstanding on such date exceed the
amount to which the Commitments are to be reduced effective on such date.

SECTION 2.22 Cash Management.

(a) Immediately upon the occurrence of a Cash Dominion Event, the Credit
Parties, upon the request of the Collateral Agent, shall deliver to the
Collateral Agent a schedule of all DDAs, that to the knowledge of the
Responsible Officers of the Credit Parties, are maintained by the Credit
Parties, which Schedule includes, with respect to each depository, (i) the name
and address of such depository, (ii) the account number(s) maintained with such
depository, and (iii) a contact person at such depository.

(b) Within 90 days after the Closing Date (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), each Credit
Party shall have entered into a blocked account agreement (each, a “Blocked
Account Agreement”) in form and substance reasonably satisfactory to the
Administrative Agent with any bank with which such Credit Party maintains a DDA
(other than Excluded Accounts) (collectively, the “Blocked Accounts”).

(c) Each Blocked Account Agreement shall require, during the continuance of a
Cash Dominion Trigger Period (and delivery of notice thereof from the
Administrative Agent), the wire transfer on each Business Day (and whether or
not there is then an outstanding balance in the Loan Account) of all available
cash receipts (the “Cash Receipts”) (other than amounts not to exceed
$10,000,000 in the aggregate which may be deposited into a segregated DDA which
the Lead Borrower designates in writing to the Administrative Agent as being the
“uncontrolled cash account” (the “Designated Account”)) to the concentration
account maintained by the Administrative Agent at JPMorgan Chase (the
“Concentration Account”), from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds on account of any Prepayment Event; and

(iv) each Blocked Account (including all cash deposited therein from each DDA
(other than the Designated Account)).

(d) If, at any time during the continuance of a Cash Dominion Event, any cash or
cash equivalents owned by any Credit Party (other than (i) an amount of up to
$10,000,000 that is on deposit in the Designated Account, which funds shall not
be funded from, or when withdrawn from the Designated Account, shall not be
replenished by, funds constituting proceeds of Collateral so long as such Cash
Dominion Event continues, (ii) de minimis cash or cash equivalents inadvertently
misapplied by the Credit Parties and (iii) payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by applicable
law) are deposited to any account, or held or invested in any manner, otherwise
than in a Blocked Account that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account), the applicable Credit Party
shall close such account and have all funds therein and all future deposits
thereto transferred to a Blocked Account which is subject to a Blocked Account
Agreement.

(e) The Credit Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements consistent with the provisions
of this Section 2.22 and

 

74



--------------------------------------------------------------------------------

otherwise reasonably satisfactory to the Administrative Agent. The Credit
Parties shall furnish the Collateral Agent with prior written notice of their
intention to open or close a Blocked Account and the Collateral Agent shall
promptly notify the Lead Borrower as to whether the Collateral Agent shall
require a Blocked Account Agreement with the Person with whom such account will
be maintained.

(f) The Credit Parties may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Credit Parties for disbursements and
payments (including payroll) in the ordinary course of business.

(g) The Concentration Account shall at all times be under the sole dominion and
control of the Administrative Agent. Each Credit Party hereby acknowledges and
agrees that (i) such Credit Party has no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in the Concentration Account shall
be applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 2.22, any Credit Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Credit Party for the Administrative
Agent shall not be commingled with any of such Credit Party’s other funds or
deposited in any account of such Credit Party and shall promptly be deposited
into the Concentration Account or dealt with in such other fashion as such
Credit Party may be instructed by the Administrative Agent.

(h) Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Borrowers maintained with the Administrative Agent.

(i) The Administrative Agent shall promptly (but in any event within two
(2) Business Days) furnish written notice to each Person with whom a Blocked
Account is maintained of any termination of a Cash Dominion Trigger Period.

(j) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 1:00 p.m. (New York City time) on that Business Day
(except that, if the Obligations are being paid in full, by 2:00 p.m. (New York
City time) on that Business Day);

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 1:00 p.m. (New York City time) on that Business
Day;

(iii) If a deposit to the Concentration Account or payment is not available to
the Administrative Agent until after 1:00 p.m. (New York City time) on a
Business Day, such deposit or payment shall be deemed to have been made at 9:00
a.m. (New York City time) on the then next Business Day; and

(iv) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the applicable Credit Parties shall

 

75



--------------------------------------------------------------------------------

indemnify the Secured Parties against all out-of-pocket claims and losses
resulting from such dishonor or return.

SECTION 2.23 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrowers or for the Borrowers’ account,
(ii) all Letter of Credit Disbursements, fees and interest that have become
payable as herein set forth, and (iii) any and all other monetary Obligations
that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from any Borrower or from others for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks, and the amounts so credited shall be applied as set forth
in and to the extent required by Section 5.2(b) or 11.13, as applicable. After
the end of each month, the Administrative Agent shall send or otherwise provide
to the Borrowers a statement accounting for the charges (including interest),
loans, advances and other transactions occurring among and between the
Administrative Agent, the Lender Parties and the Borrowers during that month.
The monthly statements shall, absent manifest error, shall be deemed
presumptively correct.

ARTICLE 3

[RESERVED]

ARTICLE 4

FEES

SECTION 4.1 Fees.

(a) The Borrowers shall pay to the Agents the fees in the amounts and on the
dates as set forth in any fee letters or fee agreements with the Agents and to
perform any other obligations contained therein.

(b) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders having Commitments, an aggregate fee (the “Unused Fee”) equal to
0.25% per annum of the average daily balance of the Unused Commitment, during
the calendar quarter just ended (or relevant period with respect to the payment
being made for the first calendar quarter ending after the Closing Date or on
the Termination Date).

The Unused Fee shall be paid quarterly in arrears on the last Business Day of
each March, June, September and December (provided that the first such payment
shall be on March 31, 2014) after the execution of this Agreement and on the
Termination Date. The Administrative Agent shall pay the Unused Fee to the
Lenders having Commitments upon the Administrative Agent’s receipt of the Unused
Fee based upon their pro rata share of an amount equal to the aggregate Unused
Fee to all Lenders having Commitments.

(c) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, on the first Business Day of each April, July, October and January, in
arrears, a fee calculated on the basis of a 360 day year and actual days elapsed
(each, a “Letter of Credit Fee”), at a rate per annum

 

76



--------------------------------------------------------------------------------

equal to the then Applicable Margin for LIBOR Loans, on the average face amount
of the Letters of Credit outstanding during the three month period then ended;
provided that after the occurrence and during the continuance of any Event of
Default and acceleration of the Obligations, if the Letter of Credit
Outstandings as of such date, plus accrued and unpaid interest thereon, have not
been Cash Collateralized, effective upon written notice from the Administrative
Agent, the Letter of Credit Fee shall be increased, at the option of the
Administrative Agent, by an amount equal to two percent (2%) per annum.

(d) The Borrowers shall pay to the applicable Issuing Bank, in addition to all
Letter of Credit Fees otherwise provided for hereunder, a fronting fee for each
Letter of Credit issued by such Issuing Bank, in an amount equal to 0.125% of
the Stated Amount of such Letter of Credit on the date of the issuance thereof,
payable on such date, as well as the other reasonable and customary fees and
charges of such Issuing Bank in connection with the issuance, negotiation,
settlement, amendment and processing of each Letter of Credit issued by such
Issuing Bank.

(e) Notwithstanding anything to the contrary herein contained, the Borrowers
shall not be obligated to pay any Unused Fees to or for the account of any
Lender to the extent and during the period such Lender is a Defaulting Lender.

(f) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent, for the respective accounts of the Administrative
Agent and the other Agents, the Lenders and the Issuing Banks as provided
herein. Once due, all fees shall be fully earned and shall not be refundable
under any circumstances.

ARTICLE 5

PAYMENTS

SECTION 5.1 Voluntary Prepayments.

(a) The Borrowers shall have the right to prepay the Loans without premium or
penalty, subject to clause (iii) below, in whole or in part from time to time on
the following terms and conditions: (i) the Borrowers shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrowers no later than 3:00 p.m. (New York City time) (x) in the case of LIBOR
Loans, three Business Days prior to or (y) in the case of ABR Loans, one
Business Day prior to, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (ii) each
partial prepayment of any Borrowing of LIBOR Loans shall be in a minimum amount
of $5,000,000 and in multiples of $1,000,000 in excess thereof and any ABR Loans
shall be in a minimum amount of $1,000,000 and in multiples of $100,000 in
excess thereof, provided that no partial prepayment of LIBOR Loans made pursuant
to a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the applicable Minimum Borrowing Amount
for such LIBOR Loans; and (iii) in the case of any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto, the Borrowers shall, after receipt of a written
request by any applicable Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.

 

77



--------------------------------------------------------------------------------

(b) Each prepayment in respect of any Loans pursuant to this Section 5.1 shall
be (i) applied to the Class or Classes as the Borrowers may specify and
(ii) applied within each Class in such order as the Borrowers may specify.
Notwithstanding the foregoing, the Borrowers may not repay Extended Loans and
permanently reduce the corresponding Extended Commitments of any Extension
Series unless such prepayment is accompanied by a pro rata repayment of Loans
and permanent reduction of the corresponding Commitments of the Existing Class
from which such Extended Loans and Extended Commitments were converted (or such
Loans and Commitments of the Existing Class have otherwise been repaid and
terminated in full).

SECTION 5.2 Mandatory Prepayments.

(a) Prepayments. If, at any time, the amount of the Credit Extensions by the
Lender Parties exceeds the Line Cap, the Borrowers will, immediately upon notice
from the Administrative Agent, (i) prepay the Loans in an amount necessary to
eliminate such excess; and (ii) if, after giving effect to the prepayment in
full of all outstanding Loans such excess has not been eliminated, Cash
Collateralize the Letter of Credit Outstandings.

(b) Application to Repayment Amounts. Each prepayment of Loans required by
Section 5.2(a) shall be allocated pro rata among the Existing Loans and the
Extended Loans and shall be applied within each Class of Loans (i) first to the
ratable repayment of any Letter of Credit Disbursements and to Swingline Loans
then outstanding, (ii) second to the repayment of Revolving Loans then
outstanding and (iii) third to Cash Collateralization of all Letter of Credit
Outstandings.

SECTION 5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrowers, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders and Issuing Banks entitled thereto, not later than 2:00 p.m. (New
York City time), in each case, on the date when due and shall be made in
immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the Borrowers, it being understood that written or facsimile notice by
the Borrowers to the Administrative Agent to make a payment from the funds in a
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of any Loans (whether of principal, interest or
otherwise) hereunder and all other payments under each Credit Document shall be
made in Dollars. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day) like funds relating to the payment of principal or
interest or Fees ratably to the Lender Parties entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

SECTION 5.4 Net Payments.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

78



--------------------------------------------------------------------------------

(i) Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall to the extent permitted by
applicable laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable laws require any Credit Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such laws as reasonably determined by such
withholding agent.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Code or any other applicable law to withhold or deduct any Taxes, including both
United States federal backup withholding and withholding Taxes, from any
payment, then (A) such withholding agent shall withhold or make such deductions
as are reasonably determined by such withholding agent to be required by
applicable law, (B) such withholding agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or deductions have been made (including withholding or
deductions applicable to additional sums payable under this Section 5.4) each
Lender (or, in the case of a payment to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such withholding or deductions been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of Other Taxes.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrowers shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4) payable by the Administrative Agent or
such Lender, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
(along with a written statement setting forth in reasonable detail the basis and
calculation of such amounts) delivered to the Borrowers by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If the Borrowers reasonably believe that any
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent and/or each affected Lender will use reasonable efforts
to cooperate with the Borrowers in pursuing a refund of such Indemnified Taxes
or Other Taxes so long as such efforts would not, in the sole determination of
the Administrative Agent or affected Lender, result in any additional costs,
expenses or risks or be otherwise disadvantageous to it.

(d) Evidence of Payments. After any payment of Taxes by any Credit Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

 

79



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrowers and to the Administrative Agent,
at such time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrowers and the Administrative Agent and (iv) from time
to time thereafter if reasonably requested by the Borrowers or the
Administrative Agent, and each such Lender shall promptly notify in writing the
Borrowers and the Administrative Agent if such Lender is no longer legally
eligible to provide any documentation previously provided.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrowers
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to any
payments hereunder or under any other Credit Document shall deliver to
theBorrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN (or any successor
form thereto) claiming eligibility for benefits of an income tax treaty to which
the United States is a party;

(2) executed originals of Internal Revenue Service Form W-8ECI (or any successor
form thereto);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit I-1, I-2, I-3 or I-4 (a “Non-Bank
Certificate”), to the effect that such Non-U.S. Lender is not (A) a “bank”
within

 

80



--------------------------------------------------------------------------------

the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments under any Credit Document are effectively connected with
such Non-U.S. Lender’s conduct of a United States trade or business and
(y) executed originals of Internal Revenue Service Form W-8BEN (or any successor
thereto);

(4) where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Certificate of such beneficial owner(s) (provided that, if
the Non-U.S. Lender is a partnership and not a participating Lender, the
Non-Bank Certificate(s) may be provided by the Non-U.S. Lender on behalf of the
beneficial owner(s)); or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.

(C) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (C), FATCA shall include any amendments made
to FATCA after the date of this Agreement; and

(D) If the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide Borrower with two duly
completed original copies of Internal Revenue Service Form W-9 (or applicable
successor form) certifying that such Administrative Agent is exempt from U.S.
federal backup withholding. If the Administrative Agent is not a “United States
person” (as defined in Section 7701(a)(30) of the Code), it shall provide
Borrower with two duly completed original copies of Internal Revenue Service
Form W-8IMY (or applicable successor form) (together with any required
accompanying documentation) certifying on Part I and Part IV of such Form W-8IMY
that it is a U.S. branch that has agreed to be treated as a U.S. person for
United States federal withholding tax purposes with respect to payments to be
received by it on

 

81



--------------------------------------------------------------------------------

behalf of the Lenders. Nothing in this clause (D) shall require the
Administrative Agent to provide any documentation it is not legally eligible to
provide as a result of a change in applicable law after the date hereof.

(iii) Notwithstanding anything to the contrary in this Section 5.4, no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

(f) Treatment of Certain Refunds. Subject to the last sentence in
Section 5.4(c), at no time shall the Administrative Agent or any Lender have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If the Administrative Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Credit Party or with respect to which any Credit Party
has paid additional amounts pursuant to this Section, the Administrative Agent
or such Lender (as applicable) shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Credit Parties under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrowers’ request, provide the Borrowers with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential). This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.

SECTION 5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.

(b) Fees shall be calculated on the basis of a 360-day year for the actual days
elapsed.

SECTION 5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrowers shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrowers are not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrowers shall

 

82



--------------------------------------------------------------------------------

make such payment to the maximum extent permitted by or consistent with
applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrowers to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrowers to the affected Lender
under Section 2.8.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrowers an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrowers shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrowers.

ARTICLE 6

CONDITIONS PRECEDENT TO INITIAL BORROWING

The obligation of the Lenders to make Revolving Advances, and the obligation of
any Issuing Bank to issue any Letter of Credit, are in each case subject to the
satisfaction of the following conditions precedent.

SECTION 6.1 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of each
Borrower and each Lender;

(b) the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor;

(c) the Pledge Agreement, executed and delivered by a duly authorized officer of
each pledgor party thereto;

(d) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto; and

(e) a joinder to the ABL Intercreditor Agreement executed and delivered by a
duly authorized officer of each party thereto.

SECTION 6.2 Collateral. Except for any items referred to on Schedule 9.14(e):

(a) (i) All outstanding equity interests in whatever form of each Restricted
Subsidiary directly owned by or on behalf of any Credit Party and required to be
pledged pursuant to the Pledge Agreement shall have been pledged pursuant
thereto and (ii) the Collateral Agent shall have received, except to the extent
delivered to the Term Agent pursuant to the Term Documents and ABL Intercreditor
Agreement, all certificates representing securities pledged

 

83



--------------------------------------------------------------------------------

under the Pledge Agreement to the extent certificated, accompanied by
instruments of transfer and undated stock powers endorsed in blank;

(b) All Uniform Commercial Code or other applicable personal property and
financing statements, reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by, and with the
priority required by, such Security Document shall have been delivered to the
Collateral Agent for filing, registration or recording; and

(c) The Guarantee shall be in full force and effect.

SECTION 6.3 Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Simpson Thacher & Bartlett LLP, special counsel to the
Borrowers, in form and substance reasonably satisfactory to the Administrative
Agent. The Borrowers, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinion.

SECTION 6.4 Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit E, with appropriate insertions, of each Credit Party, executed
by an Authorized Officer and a Secretary or Assistant Secretary of each Credit
Party, and attaching the documents referred to in Section 6.5.

SECTION 6.5 Authorization of Proceedings of Each Credit Party; Corporate
Documents. The Administrative Agent shall have received (i) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrowers, the extensions of
credit contemplated hereunder, (ii) the Certificate of Incorporation and
By-Laws, Certificate of Formation and Operating Agreement or other comparable
organizational documents, as applicable, of each Credit Party and
(iii) signature and incumbency certificates of the Authorized Officers of each
Credit Party executing the Credit Documents to which it is a party.

SECTION 6.6 Fees. The Agents and Lenders shall have received the fees in the
amounts previously agreed in writing to be received on the Closing Date and all
expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Credit Parties for which invoices have been presented
prior to the Closing Date shall have been paid.

SECTION 6.7 Representations and Warranties. On the Closing Date, the
representations and warranties contained in this Agreement and the other Credit
Documents or otherwise made in writing in connection herewith or therewith
(including in any Borrowing Base Certificate) shall be true and correct in all
material respects (or if qualified by “materiality,” “material adverse effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

SECTION 6.8 Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate from a senior financial officer of the Lead
Borrower to the effect that after giving effect to the consummation of the
Transactions, the Lead Borrower on a consolidated basis with its Subsidiaries is
Solvent.

 

84



--------------------------------------------------------------------------------

SECTION 6.9 Patriot Act. The Administrative Agent shall have received such
documentation and information as is reasonably requested in writing at least
10 days prior to the Closing Date by the Administrative Agent about the
Borrowers and the Guarantors to the extent the Administrative Agent and the
Borrowers in good faith mutually agree is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.

SECTION 6.10 Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate prepared as of the most recent date that
the relevant information was available.

SECTION 6.11 No Material Adverse Effect. Since April 28, 2013, no Material
Adverse Effect shall have occurred.

ARTICLE 7

CONDITIONS PRECEDENT TO EACH LOAN AND EACH LETTER OF CREDIT

SECTION 7.1 Conditions to Credit Extensions. The obligation of the Lenders to
make each Revolving Loan and of the Issuing Banks to issue each Letter of Credit
(other than any Existing Letter of Credit) is also subject to the following
conditions precedent:

(a) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article 2, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have received notice with respect thereto in accordance Section 2.15.

(b) All representations and warranties contained in this Agreement and the other
Credit Documents or otherwise made in writing in connection herewith or
therewith (including in any Borrowing Base Certificate) shall be true and
correct in all material respects on and as of the date of each Borrowing or the
issuance of each Letter of Credit hereunder (other than representations and
warranties which are qualified by “materiality” or “Material Adverse Effect”, in
which case such representations and warranties shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (other than any such representations and warranties which are
qualified as to materiality, Material Adverse Effect or similar language, in
which case such representations shall be true and correct in all respects) as of
such earlier date.

(c) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.

The request by the Lead Borrower for, and the acceptance by any Borrower of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Credit Parties that the conditions specified in this Section 7.1
have been satisfied at that time and that, after giving effect to such extension
of credit, the Borrowers shall continue to be in compliance with the Borrowing
Base.

 

85



--------------------------------------------------------------------------------

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrowers and Holdings make the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):

SECTION 8.1 Corporate Status. Holdings, each Borrower and each Material
Subsidiary (a) is a duly organized and validly existing corporation or other
entity in good standing under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly qualified and is authorized to do business and is in good standing
(if applicable) in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 8.2 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms (provided, that, with respect to the creation and perfection of security
interests with respect to Stock and Stock Equivalents of Foreign Subsidiaries,
only to the extent enforceability of such obligation with respect to which Stock
and Stock Equivalents of Foreign Subsidiaries is governed by the Uniform
Commercial Code), except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity.

SECTION 8.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof will (a) contravene any applicable provision of
any material law, statute, rule, regulation, order, writ, injunction or decree
of any court or governmental instrumentality, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to, the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which such Credit Party or any of the Restricted Subsidiaries is a party or
by which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

SECTION 8.4 Litigation. Except as set forth on Schedule 8.4, there are no
actions, suits or proceedings pending or, to the knowledge of Holdings or the
Borrowers, threatened with respect to Holdings, any Borrower or any of the
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

 

86



--------------------------------------------------------------------------------

SECTION 8.5 Margin Regulations. Neither the making of any Loan hereunder nor the
use of the proceeds thereof will violate the provisions of Regulation T, U or X
of the Board.

SECTION 8.6 Governmental Approvals. The execution, delivery and performance of
any Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (iii) such licenses, approvals, authorizations or consents the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

SECTION 8.7 Investment Company Act. None of Holdings, any Borrower or any
Restricted Subsidiary is an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.

SECTION 8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Credit Parties
or their authorized representatives to the Administrative Agent, any Joint Lead
Arranger, and/or any Lender on or before the Closing Date, for purposes of or in
connection with this Agreement or any transaction contemplated herein, contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not misleading at
such time in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections or estimates (including financial estimates,
forecasts and other forward-looking information) and information of a general
economic or general industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by the applicable Authorized Officers involved in developing such
projections to be reasonable at the time made, it being recognized by the
Lenders that such projections are as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

SECTION 8.9 Financial Condition; Financial Statements. The Historical Financial
Statements present fairly in all material respects the consolidated financial
position of the Lead Borrower at the respective dates of said statements for the
respective periods covered thereby. Since the Closing Date, there has been no
Material Adverse Effect.

SECTION 8.10 Compliance with Laws; No Default. Each Credit Party is in
compliance with all Requirements of Law applicable to it or its property, except
where the failure to be so in compliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

SECTION 8.11 Tax Matters. Except as could not reasonably be expected to have a
Material Adverse Effect, (a) each of Holdings, the Borrowers and the
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has timely paid all taxes
payable by it (whether or not shown on a tax return) that have become due,
(b) each of Holdings, the Borrowers and the Subsidiaries have paid, or have
provided adequate reserves (in the good faith judgment of management of
Holdings, the Borrowers or such Subsidiary) in accordance with GAAP

 

87



--------------------------------------------------------------------------------

for the payment of, all federal, state, provincial and foreign taxes applicable
for the current fiscal year to the Closing Date and (c) each of Holdings, the
Borrowers and the Subsidiaries has withheld amounts from their respective
employees for all periods in compliance with the tax, social, security and
unemployment withholding provisions of applicable law and timely paid such
withholdings to the respective Governmental Authorities.

SECTION 8.12 Compliance with ERISA.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Credit Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Pension Plans and
the regulations and published interpretations thereunder; (ii) no ERISA Event
has occurred or is reasonably expected to occur; and (iii) all amounts required
by applicable law with respect to, or by the terms of, any retiree welfare
benefit arrangement maintained by any Credit Party or any ERISA Affiliate or to
which any Credit Party or any ERISA Affiliate has an obligation to contribute
have been accrued in accordance with Statement of Financial Accounting Standards
No. 106. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the present value of all
accumulated benefit obligations under each Pension Plan (based on the
assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Pension Plan allocable to such accrued benefits, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Pension Plans.

(b) Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, no Foreign Plan Event has occurred
or is reasonably expected to occur.

SECTION 8.13 Subsidiaries. Schedule 8.13 lists each Subsidiary of Holdings and
the Lead Borrower (and the direct and indirect ownership interest of Holdings
and the Lead Borrower therein), in each case existing on the Closing Date.

SECTION 8.14 Intellectual Property. Each of Holdings, the Lead Borrower and each
of the Restricted Subsidiaries owns or has the right to use all Intellectual
Property that is necessary for the operation of their respective businesses as
currently conducted and as proposed to be conducted, except where the failure of
the foregoing could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.15 Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) each of Holdings, the Borrowers and each of the Subsidiaries and
their respective operations and properties are in compliance with all
Environmental Laws; (ii) neither Holdings, any Borrower nor any Subsidiary is
subject to any Environmental Claim or any other liability under any
Environmental Law; (iii) neither Holdings, any Borrower nor any Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) to the knowledge of
the Borrowers, no underground or above ground storage tank or related piping, or
any impoundment or other disposal area containing Hazardous Materials is located
at, on or under any Real Estate currently owned or leased by Holdings, any
Borrower or any of its Subsidiaries.

(b) Neither Holdings, any Borrower nor any of the Subsidiaries has treated,
stored, transported, Released or disposed or arranged for disposal or transport
for disposal or treatment of Hazardous Materials at, on, under or from any
currently or, formerly owned or operated property nor, to

 

88



--------------------------------------------------------------------------------

the knowledge of Borrowers, has there been any other Release of Hazardous
Materials at, on, under or from any such properties, in each case, in a manner
that could reasonably be expected to have a Material Adverse Effect.

SECTION 8.16 Properties. (a) Each of Holdings, the Borrowers and the
Subsidiaries have good and valid record title to or valid leasehold interests in
all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect and (b) no Mortgage encumbers improved Real
Estate that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968, as amended, unless flood
insurance available under such Act has been obtained in accordance with
Section 9.3(b).

SECTION 8.17 Solvency. On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Lead Borrower on a
consolidated basis with its Subsidiaries will be Solvent.

SECTION 8.18 Patriot Act. On the Closing Date, each of Holdings, the Borrowers
and their Restricted Subsidiaries is in compliance in all material respects with
the Patriot Act, and Holdings and the Borrowers have provided to the
Administrative Agent all information related to Holdings, the Borrowers and the
Restricted Subsidiaries (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and mutually agreed to be required by the Patriot Act to be
obtained by the Administrative Agent or any Lender.

SECTION 8.19 Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, each Account reflected therein as eligible for
inclusion in the Borrowing Base is an Eligible Account and the Inventory
reflected therein as eligible for inclusion in the Borrowing Base constitutes
Eligible Inventory.

ARTICLE 9

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrowers hereby covenants and agrees that until the
Commitments have terminated and the Loans, together with interest, Fees and all
other Obligations incurred hereunder (other than contingent indemnity
obligations and Obligations under any Secured Cash Management Agreement or
Secured Hedge Agreement), are paid in full, and all Letters of Credit have
expired or terminated and all Letter of Credit Outstandings have been reduced to
zero (or all such Letters of Credit and Letter of Credit Outstandings have been
Cash Collateralized or back-stopped in a manner reasonably satisfactory to the
applicable Issuing Banks):

SECTION 9.1 Information Covenants. The Lead Borrower will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
5 days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required

 

89



--------------------------------------------------------------------------------

to be filed with the SEC, on or before the date that is 90 days after the end of
each such fiscal year), the consolidated balance sheets of the Lead Borrower and
the Subsidiaries and, if different, the Lead Borrower and the Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of operations and cash flows for such fiscal year,
setting forth comparative consolidated figures for applicable preceding fiscal
years (or, in lieu of such audited financial statements of the Lead Borrower and
the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Lead Borrower and the Restricted Subsidiaries, on
the one hand, and the Lead Borrower and the Subsidiaries, on the other hand),
all in reasonable detail and prepared in accordance with GAAP, and, in each
case, certified by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Lead Borrower or any of the Material Subsidiaries (or
group of Subsidiaries that together would constitute a Material Subsidiary) as a
going concern.

(b) Quarterly Financial Statements. As soon as available and in any event within
5 days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Lead Borrower (or, if such financial statements are not required to
be filed with the SEC, on or before the date that is 45 days after the end of
each such quarterly accounting period), the consolidated balance sheets of the
Lead Borrower and the Subsidiaries and, if different, the Lead Borrower and the
Restricted Subsidiaries, in each case as at the end of such quarterly period and
the related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year (or, in lieu of such unaudited
financial statements of the Lead Borrower and the Restricted Subsidiaries, a
detailed reconciliation reflecting such financial information for the Lead
Borrower and the Restricted Subsidiaries, on the one hand, and the Lead Borrower
and the Subsidiaries, on the other hand), all of which shall be certified by an
Authorized Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries in accordance with GAAP, subject to changes
resulting from normal year-end adjustments.

(c) Budgets. Within 90 days after the commencement of each fiscal year of the
Lead Borrower, a consolidated budget of the Lead Borrower in reasonable detail
on a quarterly basis for such fiscal year as customarily prepared by management
of the Lead Borrower for its internal use consistent in scope with the financial
statements provided pursuant to Section 9.1(a), setting forth the principal
assumptions upon which such budget is based (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of an
Authorized Officer of the Lead Borrower stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1 (a) and (b), a certificate of an
Authorized Officer of the Lead Borrower to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof, as the case may be, which certificate shall set
forth (i) a specification of any change in the identity of the Restricted
Subsidiaries and

 

90



--------------------------------------------------------------------------------

Unrestricted Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be, (ii) the amount of any Pro Forma
Adjustment not previously set forth in a Pro Forma Adjustment Certificate or any
change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor and (iii) reasonably detailed
calculations with respect to the Adjusted Fixed Charge Coverage Ratio for such
period, whether or not an Adjusted Fixed Charge Testing Period is then
effective. At the time of the delivery of the financial statements provided for
in Section 9.1(a), the Borrowers shall deliver to the Administrative Agent a
certificate of an Authorized Officer of the Lead Borrower setting forth the
information required pursuant to Section 3.3(c) of the Security Agreement or
confirming that there has been no change in such information since the Closing
Date or the date of the most recent certificate delivered pursuant to this
clause (d), as the case may be.

(e) Notices. Promptly after an Authorized Officer of any Borrower or any of the
Restricted Subsidiaries obtains knowledge thereof, notice of (i) the occurrence
of any event that constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action such
Borrower proposes to take with respect thereto and (ii) any litigation or
governmental proceeding pending against any Borrower or any of the Restricted
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.

(f) Environmental Matters. Promptly after an Authorized Officer of any Borrower
or any of the Restricted Subsidiaries obtains knowledge of any one or more of
the following environmental matters, unless such environmental matters could not
reasonably be expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Real Estate;

(ii) any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against any Credit Party or any Real Estate;

(iii) any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings, facilities
and improvements owned or leased by any Credit Party, but excluding all
operating fixtures and equipment, whether or not incorporated into improvements.

 

91



--------------------------------------------------------------------------------

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by any Borrower or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that any Borrower or any of the
Subsidiaries shall send to the holders of any publicly issued debt of any
Borrower and/or any of the Subsidiaries (including the Senior Notes (whether
publicly issued or not)), in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time.

(h) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by any Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Lead Borrower setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor.

(i) Borrowing Base Certificate. A certificate in the form of Exhibit H (a
“Borrowing Base Certificate”) showing the Borrowing Base, each Borrowing Base
Certificate to be certified as complete and correct in all material respects on
behalf of the Lead Borrower by an Authorized Officer of the Lead Borrower, as
follows:

(i) On the 15th Business Day of each month, the Lead Borrower shall furnish a
Borrowing Base Certificate as of the close of business on the immediately
preceding calendar month;

(ii) During any Cash Dominion Trigger Period or the continuance of any Specified
Default, the Lead Borrower shall furnish a Borrowing Base Certificate on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday, and during the continuance of any Specified Default, the
Lead Borrower shall furnish a Borrowing Base Certificate more frequently than
weekly as may be required by the Administrative Agent;

(iii) Upon the sale or other disposition of Collateral of any Credit Party
included in the Borrowing Base outside of the ordinary course of business, if
the Net Proceeds are in excess of $20,000,000, the Lead Borrower shall also
furnish an updated Borrowing Base Certificate promptly upon the receipt of the
Net Proceeds from such Prepayment Event; and

(iv) The Borrowers may, at their option, elect to furnish the Administrative
Agent with a Borrowing Base Certificate on a more frequent basis than is
otherwise required pursuant to this Section 9.1(i); provided that, if the
Borrowers elect to deliver a Borrowing Base Certificate on a more frequent basis
than is required by the other provisions of this Section 9.1(i), then the Lead
Borrower shall continue to furnish a Borrowing Base Certificate on such basis
from the date of such election through the remainder of the Fiscal Year in which
such election was made.

 

92



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the Lead
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of any direct or indirect parent of the Lead Borrower or
(B) the Lead Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of subclauses (A) and (B) of this paragraph, to the extent
such information relates to a parent of the Lead Borrower, such information is
accompanied by consolidating or other information that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Lead Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand.

SECTION 9.2 Books, Records and Inspections.

(a) Each Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of such
Borrower and any such Subsidiary in whomsoever’s possession to the extent that
it is within such party’s control to permit such inspection (and shall use
commercially reasonable efforts to cause such inspection to be permitted to the
extent that it is not within such party’s control to permit such inspection),
and to examine the books and records of such Borrower and any such Subsidiary
and discuss the affairs, finances and accounts of such Borrower and of any such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or the Required Lenders may desire
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default (a) only the Administrative Agent on behalf of the Required
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 9.2, (b) the Administrative Agent shall not exercise such rights
more than two times in any calendar year and (c) only one such visit shall be at
the Borrowers’ expense; provided further that when an Event of Default exists,
the Administrative Agent (or any of its respective representatives or
independent contractors) or any representative of the Required Lenders may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Required Lenders shall give the Borrowers the opportunity to participate in
any discussions with the Borrowers’ independent public accountants.

(b) Each Credit Party will (and will cause its Restricted Subsidiaries to) from
time to time upon the request of the Administrative Agent, permit the
Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Administrative Agent, on reasonable
prior notice and during normal business hours, to conduct inventory appraisals
and commercial finance examinations, including, without limitation, of (i) the
Borrowers’ practices in the computation of the Borrowing Base, and (ii) the
assets included in the Borrowing Base and related financial information (such
as, but not limited to, sales, gross margins, payables, accruals and reserves),
in each case, subject to the following:

(i) The Administrative Agent may conduct one inventory appraisal in any
twenty-fourth month period for the Borrowers at the Borrowers’ expense; provided
that, the Administrative Agent may conduct one additional inventory appraisal
for the Borrowers at the Borrowers’ expense in any calendar year if Excess
Availability has been less than the greater of (i) 10.0% of the Line Cap and
(ii) the Excess Availability Floor for a period of five consecutive Business
Days at any time in such calendar year.

 

93



--------------------------------------------------------------------------------

(ii) No commercial finance examinations shall be required at any time when no
Loans are outstanding; provided that, (A) if a Borrowing is made at a time when
(x) no Loans are otherwise outstanding and (y) no commercial finance examination
for the Borrowers has been completed during the twelve-month period prior to
such Borrowing, then within ten Business Days following such Borrowing, the
Borrowers shall assist the Administrative Agent in commencing a commercial
finance examination for the Borrowers at the Borrowers’ expense, which
commercial finance examination shall be completed within 60 days of such
Borrowing (or such later date as may be acceptable to the Administrative Agent
in its sole discretion) and (B) so long as any Loans are outstanding, the
Administrative Agent may conduct one commercial finance examination for the
Borrowers at the Borrowers’ expense in any twelve-month period.

Notwithstanding anything to the contrary contained herein, after the occurrence
and during the continuance of any Event of Default, the Administrative Agent may
cause such additional commercial finance examinations and inventory appraisals
to be taken for each of the Credit Parties as the Administrative Agent in its
reasonable discretion determines are necessary or appropriate (each, at the
expense of the Credit Parties).

SECTION 9.3 Maintenance of Insurance. (a) Each Borrowers will, and will cause
each Material Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that such
Borrower believes (in the good faith judgment of the management of such
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which such Borrowers believes (in the good faith
judgment of management of such Borrower) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks (and with
such risk retentions) as such Borrower believes (in the good faith judgment of
management of such Borrower) is reasonable and prudent in light of the size and
nature of its business; and will furnish to the Administrative Agent, upon
written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried and (b) with respect to each
Mortgaged Property, the Borrowers will obtain flood insurance in such total
amount as may reasonably be required by the Collateral Agent, if at any time the
area in which any improvements located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time. All such insurance shall
name the Collateral Agent as mortgagee/loss payee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance).

SECTION 9.4 Payment of Taxes. The Borrowers will pay and discharge, and will
cause each of the Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of any
Borrower or any of the Restricted Subsidiaries, provided that neither any
Borrower, nor any of the Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of management of the Borrower) with respect thereto in accordance with
GAAP and the failure to pay could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 9.5 Preservation of Existence; Consolidated Corporate Franchises. Each
Borrower will, and will cause each Material Subsidiary to, take all actions
necessary (a) to preserve and keep in full force and effect its existence,
corporate rights and authority and (b) to maintain its rights, privileges
(including its good standing), permits, licenses and franchises necessary or
desirable in the

 

94



--------------------------------------------------------------------------------

normal conduct of its business, in each case, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrowers and their Subsidiaries may
consummate any transaction permitted under “Permitted Investments” and
Sections 10.3, 10.4 or 10.5.

SECTION 9.6 Compliance with Statutes, Regulations, Etc. Each Borrower will, and
will cause each Subsidiary to, (a) comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws and
(c) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except in each case of (a), (b) and
(c) of this Section 9.6, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 9.7 ERISA. (i) The Borrowers will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Credit Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Credit
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Credit Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof and (ii) the Borrowers will notify the Administrative Agent
promptly following the occurrence of any ERISA Event and/or Foreign Plan Event
that, alone or together with any other ERISA Events and/or Foreign Plan Events
that have occurred, could reasonably be expected to result in liability of any
Credit Party or any of its ERISA Affiliates in an aggregate amount exceeding
$10,000,000.

SECTION 9.8 Maintenance of Properties. The Borrowers will, and will cause each
of the Restricted Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 9.9 Transactions with Affiliates. Each Borrower will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrowers and the Restricted Subsidiaries) on terms
that are substantially as favorable to such Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary fees to the Sponsors for management,
consulting and financial services rendered to the Lead Borrower and the
Restricted Subsidiaries pursuant to the Sponsor Management Agreement and
customary investment banking fees paid to the Sponsors for services rendered to
the Lead Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions which payments are approved by a
majority of the board of directors of the Lead Borrower in good faith,
(b) transactions permitted by Section 10.5, (c) the payment of the Transaction
Expenses, (d) the issuance of Stock or Stock Equivalents of Holdings to the
management of the Lead Borrower (or any direct or indirect parent thereof) or
any of its Subsidiaries in connection with the Transactions or pursuant to
arrangements described in clause (f) of this Section 9.9, (e) loans, advances
and other transactions

 

95



--------------------------------------------------------------------------------

between or among any Borrower, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which any Borrower or any Subsidiary
has invested (and which Subsidiary or joint venture would not be an Affiliate of
a Borrower but for the Borrower’s or a Subsidiary’s ownership of Stock or Stock
Equivalents in such joint venture or Subsidiary) to the extent permitted under
Article 10, (f) employment and severance arrangements between the Borrowers and
the Restricted Subsidiaries and their respective officers, employees or
consultants (including management and employee benefit plans or agreements,
stock option plans and other compensatory arrangements) in the ordinary course
of business, (g) payments by any Borrower (and any direct or indirect parent
thereof) and the Subsidiaries pursuant to the tax sharing agreements among any
Borrower (and any such parent) and the Subsidiaries; provided that in each case
the amount of such payments in any fiscal year does not exceed the amount that
such Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to
the extent of the amount received from Unrestricted Subsidiaries) would be
required to pay in respect of foreign, federal, state and local taxes for such
fiscal year were such Borrower, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) to pay such taxes separately from
any such direct or indirect parent company of such Borrower, (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers, employees of the
Borrowers (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrowers and the Subsidiaries, (i) transactions undertaken
pursuant to membership in a purchasing consortium and (j) transactions pursuant
to permitted agreements in existence on the Closing Date and set forth on
Schedule 9.9 or any amendment thereto to the extent such an amendment is not
adverse, taken as a whole, to the Lenders in any material respect.

SECTION 9.10 End of Fiscal Years; Fiscal Quarters. The Lead Borrower will, for
financial reporting purposes, cause (a) each of its, and each of its Restricted
Subsidiaries’, fiscal years to end on the Sunday closest to April 30 of each
year and (b) each of its, and each of its Restricted Subsidiaries’, fiscal
quarters to end on dates consistent with such fiscal year-end and the Lead
Borrower’s past practice; provided, however, that the Lead Borrower may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Lead
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

SECTION 9.11 Additional Credit Parties.

(a) Subject to any applicable limitations set forth in the Security Documents,
the Borrowers will cause each direct or indirect Domestic Subsidiary (other than
any Excluded Subsidiary or any Other Borrower) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition),
and each other Domestic Subsidiary that ceases to constitute an Excluded
Subsidiary, within 45 days from the date of such formation, acquisition or
cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion), and the Lead Borrower may at its option
cause any Subsidiary, to execute a supplement to each of the Guarantee, the
Pledge Agreement and the Security Agreement in order to become a Guarantor under
the Guarantee and a grantor under such Security Documents or, to the extent
reasonably requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to such Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
created by the Credit Parties on the Closing Date.

(b) Subject to any applicable limitations set forth in the Security Documents,
upon the request of the Lead Borrower from time to time, any direct or indirect
Domestic Subsidiary (other

 

96



--------------------------------------------------------------------------------

than any Excluded Subsidiary (except any Subsidiary that is an Excluded
Subsidiary solely by virtue of clause (a) of the definition of “Excluded
Subsidiary”)) formed or otherwise purchased or acquired after the Closing Date
(including pursuant to a Permitted Acquisition), or that ceases to constitute an
Excluded Subsidiary after the Closing Date and that owns assets eligible to be
included in the Borrowing Base may be added as an Other Borrower hereunder,
effective upon the execution and delivery to the Administrative Agent of (i) by
such Domestic Subsidiary of (A) a Credit Party Joinder Agreement and amendments
or joinders to any outstanding promissory notes issued under Section 13.6(d) and
(B) any other Security Documents and other documents that such Domestic
Subsidiary would be required to deliver pursuant to clause (a) above if it were
becoming a Guarantor (with such modifications thereto as are reasonably
necessary to accommodate such Domestic Subsidiary becoming a Borrower and not a
Guarantor) and (ii) by the Guarantors of their reaffirmation of each Guarantee.

SECTION 9.12 Pledge of Additional Stock and Evidence of Indebtedness.

(a) Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Lead Borrower (as agreed in writing), the cost or other
consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom, (y) to the extent doing so would result in
adverse tax consequences as reasonably determined by the Lead Borrower or (z) to
the extent delivered and pledged to the Term Agent pursuant to the Term
Documents and the ABL Intercreditor Agreement, the Borrowers will cause (i) all
certificates representing Stock and Stock Equivalents of any Subsidiary (other
than (x) any Excluded Stock and Stock Equivalents and (y) any Stock and Stock
Equivalents issued by any Subsidiary for so long as such Subsidiary does not (on
a consolidated basis with its Restricted Subsidiaries) constitute a Material
Subsidiary) held directly by any Borrower or any Guarantor, (ii) all evidences
of Indebtedness in excess of $10,000,000 received by any Borrower or any of the
Guarantors in connection with any disposition of assets pursuant to
Section 10.4(b) and (iii) any promissory notes executed after the Closing Date
evidencing Indebtedness in excess of $10,000,000 of any Borrower or any
Subsidiary that is owing to any Borrower or any Guarantor, in each case, to be
delivered to the Collateral Agent as security for the Obligations under the
Pledge Agreement.

SECTION 9.13 Use of Proceeds. All proceeds of the Loans will be used for the
working capital and general corporate purposes (including, without limitation,
Permitted Acquisitions) of the Borrowers and their respective Subsidiaries.

SECTION 9.14 Further Assurances.

(a) Holdings and each Borrower will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrowers and the Restricted Subsidiaries.

(b) Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Lead Borrower (as agreed in writing), the cost or other
consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
adverse tax consequences as reasonably determined by the Lead Borrower, if any
assets (including any real estate or improvements thereto or any interest
therein but excluding Stock and Stock Equivalents of any Subsidiary) with a book
value or fair market value in excess of $10,000,000 are acquired by any

 

97



--------------------------------------------------------------------------------

Borrower or any other Credit Party after the Closing Date (other than assets
constituting Collateral under a Security Document that become subject to the
Lien of the applicable Security Document upon acquisition thereof) that are of a
nature secured by a Security Document or that constitute real property, the
Borrowers will notify the Collateral Agent, and, if requested by the Collateral
Agent, the Borrowers will cause such assets to be subjected to a Lien securing
the applicable Obligations and will take, and cause the other applicable Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Collateral Agent, as soon as commercially reasonable but in no event later
than 90 days, unless extended by the Administrative Agent in its sole
discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in
clause (a) of this Section 9.14.

(c) Any Mortgage delivered to the Collateral Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days, unless
extended by the Administrative Agent in its sole discretion and accompanied by
(x) a policy or policies (or an unconditional binding commitment therefor to be
replaced by a final title policy) of title insurance issued by a nationally
recognized title insurance company, in such amounts as reasonably acceptable to
the Collateral Agent not to exceed the fair market value of the applicable
Mortgaged Property, insuring the Lien of each Mortgage as a valid Lien (second
in priority pursuant to the ABL Intercreditor Agreement) on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Collateral Agent and
otherwise in form and substance reasonably acceptable to the Collateral Agent,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request but only to the extent such endorsements are
(i) available in the relevant jurisdiction (provided in no event shall the
Collateral Agent request a creditors’ rights endorsement) and (ii) available at
commercially reasonable rates, and (y) an opinion of local counsel to the
applicable Credit Party in form and substance reasonably acceptable to the
Collateral Agent and (z) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination, and if such Mortgaged Property is
located in a special flood hazard area, (i) a notice about special flood hazard
area status and flood disaster assistance duly executed by the applicable Credit
Parties, (ii) certificates of insurance evidencing the insurance required by
Section 9.3 in form and substance satisfactory to the Collateral Agent and (aa)
an ALTA survey in a form and substance reasonably acceptable to the Collateral
Agent or such existing survey together with a no-change affidavit sufficient for
the title company to remove all standard survey exceptions from the Title Policy
related to such Mortgaged Property and issue the endorsements required in
(x) above.

(d) The Collateral Agent shall have received, within 90 days after the Closing
Date (unless waived or extended by Administrative Agent in its sole discretion),
to the extent such items have not been delivered as of the Closing Date, the
following:

(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Credit Party that is the owner of or holder of any interest in such
Mortgaged Property, and otherwise in form for recording in the recording office
of each applicable political subdivision where each such Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a lien under applicable Requirements of Law, and such financing
statements and any other instruments necessary to grant a mortgage lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to Collateral Agent;

(ii) with respect to each Mortgage, a policy of title insurance (or an
unconditional binding commitment therefor to be replaced by a final title
policy) insuring the Lien of such Mortgage as a valid mortgage Lien (second in
priority pursuant to the ABL

 

98



--------------------------------------------------------------------------------

Intercreditor Agreement) on the Mortgaged Property and fixtures described
therein, free of any other Liens except as permitted by Section 10.2 or as
otherwise permitted by the Collateral Agent, in amounts reasonably acceptable to
the Collateral Agent not to exceed the fair market value of the applicable
Mortgaged Property, which policy (or such commitment) (each, a “Title Policy”)
shall (A) be issued by a nationally recognized title insurance company,
(B) together with such endorsements, coinsurance and reinsurance as the
Collateral Agent may reasonably request, but only to the extent such
endorsements are (1) available in the relevant jurisdiction (provided in no
event shall the Collateral Agent request a creditors’ rights endorsement) and
(2) available at commercially reasonable rates, and (C) contain no exceptions to
title other than Liens permitted by Section 10.2 or as otherwise permitted by
the Collateral Agent;

(iii) with respect to each Mortgaged Property, such affidavits (including a
so-called “gap” indemnification) as are customarily required to induce the title
company to issue the Title Policy/ies and endorsements contemplated above;

(iv) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;

(v) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property and if such Mortgaged
Property is located in a special flood hazard area, (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
applicable Credit Party and (ii) certificates of insurance evidencing the
insurance required by Section 9.3 in form and substance satisfactory to the
Collateral Agent;

(vi) an ALTA survey in a form and substance reasonably acceptable to the
Collateral Agent or such existing survey together with a no-change affidavit
sufficient for the title company to remove all standard survey exceptions from
the Title Policy related to such Mortgaged Property and issue the endorsements
required in (ii) above; and

(vii) an opinion of counsel to the Borrowers or applicable Credit Parties with
respect to the Mortgages, which shall include opinions as to (i) the
enforceability of the Mortgages, (ii) the power and authority of Borrower or the
applicable Credit Parties to execute the Mortgages, (iii) the due execution and
delivery of the Mortgages and shall otherwise be in form and substance
reasonably acceptable to the Collateral Agent.

(e) The Borrowers agrees that they will, or will cause their relevant
Subsidiaries to, complete each of the actions described on Schedule 9.14(e) as
soon as commercially reasonable and by no later than the date set forth in
Schedule 9.14(e) with respect to such action or such later date as the
Administrative Agent may reasonably agree.

SECTION 9.15 Maintenance of Ratings. The Borrowers will use commercially
reasonable efforts to obtain and maintain a corporate family and/or corporate
credit rating, as applicable, and ratings in respect of the Credit Facilities,
in each case, from each of S&P and Moody’s.

SECTION 9.16 Lines of Business. The Borrowers and the Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Borrowers and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or reasonably related to any of the foregoing.

 

99



--------------------------------------------------------------------------------

ARTICLE 10

NEGATIVE COVENANTS

Each of Holdings and the Borrowers hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments have terminated and the
Loans, together with interest, Fees and all other Obligations incurred hereunder
(other than contingent indemnity obligations and Obligations under any Secured
Cash Management Agreement or Secured Hedge Agreement), are paid in full, and all
Letters of Credit have expired or terminated and all Letter of Credit
Outstandings have been reduced to zero (or all such Letters of Credit and Letter
of Credit Outstandings have been Cash Collateralized or back-stopped in a manner
reasonably satisfactory to the applicable Issuing Banks):

SECTION 10.1 Limitation on Indebtedness. The Borrowers will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrowers will not issue any shares of Disqualified Equity Interests and
will not permit any Restricted Subsidiary to issue any shares of Disqualified
Equity Interests or preferred stock; provided that the Borrowers may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Equity Interests, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Equity Interests
and issue shares of preferred stock, if, after giving effect thereto, the Fixed
Charge Coverage Ratio of the Lead Borrower and the Restricted Subsidiaries would
be at least 2.00 to 1.00; provided further that the amount of Indebtedness
(other than Acquired Indebtedness), Disqualified Equity Interests and preferred
stock that may be incurred by Restricted Subsidiaries that are not Credit
Parties pursuant to the foregoing, together with any amounts incurred under
Section 10.1(n)(x) by Restricted Subsidiaries that are not Credit Parties, shall
not exceed $200,000,000 at any one time outstanding.

The foregoing limitations will not apply to:

(a) (x) Indebtedness incurred pursuant to the Term Facility by the Lead Borrower
or any Restricted Subsidiary; provided that immediately after giving effect to
any such incurrence, the then-outstanding aggregate principal amount of all
Indebtedness incurred under this clause (x), plus the aggregate principal amount
of all Indebtedness incurred under clause (cc) below, does not exceed
$1,726,428,375 plus the Maximum Incremental Facilities Amount (as defined in the
Term Facility) and (y) Indebtedness incurred pursuant to this Agreement;

(b) Indebtedness represented by the Senior Notes (including any guarantee
thereof) and exchange notes issued in respect of such notes and any guarantee
thereof in an aggregate amount not to exceed $1,300,000,000;

(c) Indebtedness outstanding on the Closing Date listed on Schedule 10.1;

(d) Indebtedness (including Capitalized Lease Obligations), Disqualified Equity
Interests and preferred stock incurred by any Borrower or any Restricted
Subsidiary, to finance the purchase, lease, construction, installation or
improvement of property (real or personal) or equipment that is used or useful
in a Similar Business, whether through the direct purchase of assets or the
Stock of any Person owning such assets and Indebtedness arising from the
conversion of the obligations of any Borrower or any Restricted Subsidiary under
or pursuant to the “synthetic lease” transactions to on-balance sheet
Indebtedness of such Borrower or such Restricted Subsidiary, in an aggregate
principal amount which, when aggregated with the

 

100



--------------------------------------------------------------------------------

principal amount of all other Indebtedness, Disqualified Equity Interests and
preferred stock then outstanding and incurred pursuant to this clause (d) and
all Refinancing Indebtedness incurred to Refinance any other Indebtedness,
Disqualified Equity Interests and preferred stock incurred pursuant to this
clause (d), does not exceed the greater of (x) $175,000,000 and (y) 2.25% of
Consolidated Total Assets at the time of incurrence;

(e) Indebtedness incurred by any Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, performance or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(f) Indebtedness arising from agreements of a Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided that such Indebtedness is not reflected on the balance sheet of the
Lead Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (f));

(g) Indebtedness of a Borrower to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Credit Party is
subordinated in right of payment to the Obligations; provided further that any
subsequent issuance or transfer of any Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to a Borrower or
another Restricted Subsidiary) shall be deemed, in each case to be an incurrence
of such Indebtedness not permitted by this clause;

(h) Indebtedness of a Restricted Subsidiary owing to a Borrower or another
Restricted Subsidiary; provided that if a Credit Party incurs such Indebtedness
owing to a Restricted Subsidiary that is not a Credit Party, such Indebtedness
is subordinated in right of payment to the Obligations of such Credit Party;
provided further that any subsequent transfer of any such Indebtedness (except
to a Credit Party or another Restricted Subsidiary) shall be deemed, in each
case to be an incurrence of such Indebtedness not permitted by this clause;

(i) shares of preferred stock of a Restricted Subsidiary issued to a Borrower or
another Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such shares of preferred stock (except to a Borrower or another Restricted
Subsidiary) shall be deemed in each case to be an issuance of such shares of
preferred stock not permitted by this clause;

(j) Indebtedness in respect of Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting
interest rate risk with respect to

 

101



--------------------------------------------------------------------------------

any Indebtedness permitted to be incurred pursuant to this Agreement, exchange
rate risk or commodity pricing risk;

(k) obligations in respect of self-insurance, performance, bid, appeal and
surety bonds and completion guarantees and similar obligations provided by any
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;

(l) (a) Indebtedness, Disqualified Equity Interests and preferred stock of any
Borrower or any Restricted Subsidiary in an aggregate principal amount or
liquidation preference of up to 100% of the net cash proceeds received by the
Borrowers since immediately after the Closing Date from the issue or sale of
Equity Interests of the Lead Borrower or cash contributed to the capital of the
Lead Borrower (in each case, other than Excluded Contributions under and as
defined in the Term Facility or proceeds of Disqualified Equity Interests or
sales of Equity Interests to a Borrower or any of its Subsidiaries) as
determined in accordance with Sections 10.5(a)(iii)(2) and 10.5(a)(iii)(3) of
the Term Facility to the extent such net cash proceeds or cash have not been
applied pursuant to such clauses to make Restricted Payments under and as
defined in the Term Facility or to make other Investments, payments or exchanges
pursuant to Section 10.5(b) or to make Permitted Investments (other than
Permitted Investments specified in clauses (a) and (c) of the definition
thereof) and (b) Indebtedness, Disqualified Equity Interests or preferred stock
of a Borrower or any Restricted Subsidiary not otherwise permitted hereunder in
an aggregate principal amount or liquidation preference, which when aggregated
with the principal amount and liquidation preference of all other Indebtedness,
Disqualified Equity Interests and preferred stock then outstanding and incurred
pursuant to this clause (l)(b), does not at any one time outstanding exceed
$225,000,000 (it being understood that any Indebtedness, Disqualified Equity
Interests or preferred stock incurred pursuant to this clause (l)(b) shall cease
to be deemed incurred or outstanding for purposes of this clause (l)(b) but
shall be deemed incurred for the purposes of the first paragraph of this
Section 10.1 from and after the first date on which the Borrowers or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Equity
Interests or preferred stock under the first paragraph of this Section 10.1
without reliance on this clause (l)(b));

(m) the incurrence by any Borrower or any Restricted Subsidiary of Indebtedness,
Disqualified Equity Interests or preferred stock which serves to Refinance any
Indebtedness, Disqualified Equity Interests or preferred stock incurred as
permitted under the first paragraph of this Section 10.1 and clauses (b) and
(c) above, clause (l)(a), this clause (m) and clause (n) below or any
Indebtedness, Disqualified Equity Interests or preferred stock issued to so
Refinance such Indebtedness, Disqualified Equity Interests or preferred stock
including additional Indebtedness, Disqualified Equity Interests or preferred
stock incurred to pay premiums (including reasonable tender premiums),
defeasance costs and fees in connection therewith (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, that such Refinancing
Indebtedness (1) has a weighted average life to maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
weighted average life to maturity of the Indebtedness, Disqualified Equity
Interests or preferred stock being Refinanced, (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, such
Refinancing Indebtedness is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations or (ii) Disqualified Equity Interests or
preferred stock, such Refinancing Indebtedness must be Disqualified Equity
Interests or preferred stock, respectively, and (3) shall not include
(x) Indebtedness, Disqualified Equity Interests or preferred stock of a
Subsidiary of a Borrower that is not a Credit Party that Refinances
Indebtedness, Disqualified Equity Interests or preferred stock of a Borrower,

 

102



--------------------------------------------------------------------------------

(y) Indebtedness, Disqualified Equity Interests or preferred stock of a
Subsidiary of a Borrower that is not a Credit Party that Refinances
Indebtedness, Disqualified Equity Interests or preferred stock of a Guarantor,
or (z) Indebtedness, Disqualified Equity Interests or preferred stock of a
Borrower or a Restricted Subsidiary that Refinances Indebtedness, Disqualified
Equity Interests or preferred stock of an Unrestricted Subsidiary;

(n) Indebtedness, Disqualified Equity Interests or preferred stock of (x) a
Borrower or a Restricted Subsidiary incurred or issued to finance an
acquisition; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Equity Interests and preferred stock that may be
incurred by Restricted Subsidiaries that are not Credit Parties pursuant to the
foregoing, together with any amounts incurred under the first paragraph of
Section 10.1 by Restricted Subsidiaries that are not Credit Parties, shall not
exceed $200,000,000 at any one time outstanding, or (y) Persons that are
acquired by any Borrower or any Restricted Subsidiary or merged into or
consolidated with a Borrower or a Restricted Subsidiary in accordance with the
terms hereof; provided that after giving effect to such acquisition or merger,
either: (1) the Borrowers would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of Section 10.1 or (2) the Fixed Charge Coverage
Ratio of the Lead Borrower and the Restricted Subsidiaries is greater than
immediately prior to such acquisition, merger or consolidation;

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(p) Indebtedness of any Borrower or any Restricted Subsidiary supported by a
Letter of Credit, in a principal amount not in excess of the Stated Amount of
such Letter of Credit;

(q) (1) any guarantee by any Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as, in the case of a
guarantee by a Restricted Subsidiary that is not a Credit Party, such
Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee, or (2) any guarantee by a Restricted Subsidiary of
Indebtedness of any Borrower;

(r) Indebtedness of Foreign Subsidiaries of the Lead Borrower in an amount not
to exceed, in the aggregate, at any one time outstanding 5.0% of the
Consolidated Total Assets of the Foreign Subsidiaries at the time of incurrence;

(s) [Reserved]

(t) Indebtedness of any Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

(u) Indebtedness of any Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

(v) Indebtedness consisting of Indebtedness issued by any Borrower or any of its
Restricted Subsidiaries to future current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption

 

103



--------------------------------------------------------------------------------

of Equity Interests of any Borrower or any direct or indirect parent company of
any Borrower to the extent described in clause (4) of Section 10.5(b);

(w) guarantees furnished by any Borrower or any of its Restricted Subsidiaries
in the ordinary course of business of Indebtedness of another Person in an
aggregate amount not to exceed $50,000,000 at any time outstanding;

(x) Indebtedness incurred in connection with any Sale Leaseback; provided that
the aggregate Indebtedness incurred pursuant to this clause shall not exceed
$50,000,000 at any time outstanding;

(y) Indebtedness in respect of (i) Permitted Additional Debt to the extent that
the Net Cash Proceeds therefrom are, immediately after the receipt thereof,
applied to the prepayment of Term Loans in accordance with Section 5.2 of the
Term Facility and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided that, except to the
extent otherwise permitted hereunder, (w) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension, (x) the
direct and contingent obligors with respect to such Indebtedness are not
changed, (y) if the Indebtedness being refinanced, or any guarantee thereof,
constituted Subordinated Indebtedness, then such replacement or refinancing
Indebtedness, or such guarantee, respectively, shall be subordinated to the
Obligations to substantially the same extent and (z) such Indebtedness otherwise
complies with the definition of “Permitted Additional Debt”;

(z) [Reserved]

(aa) Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(i) of the Term Facility; and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that except to the extent otherwise permitted
hereunder, (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”;

(bb) Indebtedness in respect of (i) Permitted Other Indebtedness; provided that
either (a) the aggregate principal amount of all such Permitted Other
Indebtedness issued or incurred pursuant to this clause (i)(a) shall not exceed
the Maximum Incremental Facilities Amount (as defined in the Term Facility) or
(b) if such Permitted Other Indebtedness is unsecured or secured by a Lien
ranking junior to the Lien securing the Obligations, the Net Cash Proceeds
thereof shall be applied no later than ten (10) Business Days after the receipt
thereof to repurchase, repay, redeem or otherwise defease Senior Notes and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing), (y) such Indebtedness otherwise complies with the definition
of “Permitted Other Indebtedness,” and (z) in the case of a refinancing of
Permitted Other Indebtedness incurred pursuant to clause (i)(b) above with other
Permitted Other Indebtedness (“Refinancing Permitted Other Indebtedness”), such

 

104



--------------------------------------------------------------------------------

Refinancing Permitted Other Indebtedness, if secured, may only be secured by a
Lien ranking junior to the Lien securing the Obligations; and

(cc) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 of the
Term Facility (and which does not generate any additional proceeds) and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that except to the extent otherwise permitted
hereunder, (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing), (y) such Indebtedness otherwise complies with the definition
of “Permitted Other Indebtedness” and (z) the aggregate principal amount of all
Indebtedness incurred under this clause (cc), plus the aggregate principal
amount of all Indebtedness incurred under clause (a) above, does not at any time
exceed $2,700,000,000 plus the Maximum Incremental Facilities Amount.

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Equity Interests or preferred stock
(or any portion thereof) meets the criteria of more than one of the categories
of permitted Indebtedness, Disqualified Equity Interests or preferred stock
described in clauses (a) through (cc) above or is entitled to be incurred
pursuant to the first paragraph of this Section 10.1, the Borrowers, in their
sole discretion, will classify or reclassify such item of Indebtedness,
Disqualified Equity Interests or preferred stock (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness,
Disqualified Equity Interests or preferred stock in one of the above clauses or
paragraphs; provided that all Indebtedness outstanding under the Term Facility
on the Closing Date after giving effect to the Transactions will be treated as
incurred on the Closing Date under Section 10.1(a)(x); and (ii) at the time of
incurrence, the Borrowers will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described in this
Section 10.1. Accrual of interest or dividends, the accretion of accreted value,
the accretion or amortization of original issue discount and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified
Equity Interests or preferred stock will not be deemed to be an incurrence of
Indebtedness, Disqualified Equity Interests or preferred stock for purposes of
this covenant. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S. dollar
denominated restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing. The principal amount of any
Indebtedness incurred to Refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being Refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

SECTION 10.2 Limitation on Liens.

(a) The Borrowers will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal,

 

105



--------------------------------------------------------------------------------

tangible or intangible) of any Borrower or any Restricted Subsidiary, whether
now owned or hereafter acquired (each, a “Subject Lien”) that secures
obligations under any Indebtedness on any asset or property of any Borrower or
any Restricted Subsidiary, except:

(i) in the case of Subject Liens on any Collateral, if such Subject Lien is a
Permitted Lien; and

(ii) in the case of any other asset or property, any Subject Lien if (A) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Debt) the obligations secured by
such Subject Lien or (B) such Subject Lien is a Permitted Lien.

(b) Any Lien created for the benefit of the Secured Parties pursuant to
Section 10.2(a)(ii)(A) shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

SECTION 10.3 Limitation on Fundamental Changes. Each Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except:

(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of a Borrower or any other Person may be
merged, amalgamated or consolidated with or into a Borrower, provided that
(A) such Borrower shall be the continuing or surviving corporation or (B) if the
Person formed by or surviving any such merger, amalgamation or consolidation is
not such Borrower (such other Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, (2) the Successor Borrower shall expressly assume all the obligations
of such Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (3) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guarantee confirmed
that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement or the
Pledge Agreement, as applicable, affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the applicable Security Documents and (y) if
requested by the Administrative Agent, an opinion of counsel to the effect that
such merger or consolidation does not violate this Agreement or any other Credit
Document and that the provisions set forth in the preceding clauses (3) through
(5) preserve the enforceability of the Guarantee and the perfection of the Liens
created under the applicable Security Documents (it being understood that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, such Borrower under this Agreement);

 

106



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of a Borrower or any other Person (in
each case, other than the Lead Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Lead Borrower,
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or (B) the Lead Borrower shall take all
steps necessary to cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors or Borrowers, a Guarantor or
Borrower, as the case may be, shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee Agreement
and the relevant Security Documents in form and substance reasonably
satisfactory to the Administrative Agent in order to become a Guarantor and
pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of the
Secured Parties, (iii) no Default or Event of Default has occurred and is
continuing or would result from the consummation of such merger, amalgamation or
consolidation and (iv) the Lead Borrower shall have delivered to the
Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements to any Security Document
preserve the enforceability of the Guarantees and the perfection and priority of
the Liens under the applicable Security Documents;

(c) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Borrower or any other Restricted Subsidiary;

(d) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Credit Party,
provided that the consideration for any such disposition by any Person other
than a Guarantor shall not exceed the fair value of such assets;

(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Lead Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Lead Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Credit Party, any
assets or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5 or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

(f) to the extent that no Default or Event of Default would result from the
consummation of such disposition or investment, the Borrowers and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or disposition, the purpose of which is to effect a disposition
permitted pursuant to Section 10.4 or an investment permitted pursuant to
Section 10.5 or an investment that constitutes a “Permitted Investment”; and

(g) the Borrowers and the Restricted Subsidiaries may consummate a Disposition
constituting the sale of manufacturing facilities and related assets, in
connection with establishing outsourcing arrangements providing substantially
similar functionality.

SECTION 10.4 Limitation on Sale of Assets. The Borrowers will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of

 

107



--------------------------------------------------------------------------------

any of its property, business or assets (including receivables, Stock and Stock
Equivalents of any other Person) and leasehold interests), whether now owned or
hereafter acquired or (ii) sell to any Person (other than a Borrower or a
Guarantor) any shares owned by it of any Restricted Subsidiary’s Stock and Stock
Equivalents, except that:

(a) the Borrowers and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) inventory, used or surplus equipment, vehicles and
other assets in the ordinary course of business, and (ii) Cash Equivalents and
Investment Grade Securities;

(b) the Borrowers and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of assets (each of the foregoing, a “Disposition”) for fair
value, provided that (i) to the extent required, the Net Cash Proceeds thereof
to the Borrowers and the Restricted Subsidiaries are promptly applied to
prepayment of Term Loans in accordance with Section 5.2 of the Term Facility,
(ii) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing and (iii) with respect
to any Disposition pursuant to this clause (b) for a purchase price in excess of
$10,000,000, the Person making such Disposition shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents; provided that for
the purposes of this subclause (iii) the following shall be deemed to be cash:
(A) any liabilities (as shown on such Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of
such Borrower or such Restricted Subsidiary, other than liabilities that are by
their terms (1) subordinated to the payment in cash of the Obligations or
(2) not secured by the assets that are the subject of such Disposition, that are
assumed by the transferee with respect to the applicable Disposition and for
which such Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by the Person making such Disposition from the purchaser that are
converted by such Person into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition, (C) any Designated
Non-Cash Consideration received by the Person making such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 10.4(b) that is at that time
outstanding, not in excess of the greater of $150,000,000 and 2.0% of
Consolidated Total Assets and with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value;

(c) (i) the Borrowers and the Restricted Subsidiaries may make Dispositions to
any Borrower or any other Credit Party and (ii) any Restricted Subsidiary that
is not a Credit Party may make Dispositions to any Borrower or any other
Subsidiary, provided that with respect to any such Dispositions, such sale,
transfer or disposition shall be for fair value;

(d) any Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3 or 10.5;

(e) the Borrowers and the Restricted Subsidiaries may lease, sublease, license
or sublicense real, personal or Intellectual Property in the ordinary course of
business;

(f) the Borrowers and the Restricted Subsidiaries may make Dispositions of
property (including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property, in each case under Section 1031 of the Code or
otherwise;

 

108



--------------------------------------------------------------------------------

(g) the Borrowers and the Restricted Subsidiaries may make Dispositions of
property pursuant to Permitted Sale Leaseback transactions;

(h) the Borrowers and the Restricted Subsidiaries may make Dispositions of
Investments in joint ventures (regardless of the form of legal entity) to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

(i) transfers of property subject to a Casualty Event upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) the Borrowers and the Restricted Subsidiaries may make Dispositions of
accounts receivable or other obligations owing to any Borrower or any Restricted
Subsidiary in connection with the collection, compromise or realization thereof;

(k) the Borrowers and the Restricted Subsidiaries may effect the unwinding of
any Hedge Agreement;

(l) the Borrowers and the Restricted Subsidiaries may make Dispositions of any
Foreign Subsidiary to any other Foreign Subsidiary;

(m) the Borrowers and the Restricted Subsidiaries may allow the lapse or
abandonment of Intellectual Property in the ordinary course of business; and

(n) the Borrowers and the Restricted Subsidiaries may make Dispositions of any
assets between or among the Borrowers and/or their Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (m) above.

SECTION 10.5 Limitation on Restricted Payments.

(a) The Lead Borrower will not, and will not permit any Restricted Subsidiary
to, directly or indirectly:

(1) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation,
other than:

(A) dividends or distributions by a Borrower payable in Equity Interests (other
than Disqualified Equity Interests) of such Borrower or in options, warrants or
other rights to purchase such Equity Interests, or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a wholly-owned
Subsidiary, a Borrower or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Lead Borrower or Holdings or any other direct or
indirect parent

 

109



--------------------------------------------------------------------------------

company of the Lead Borrower, including in connection with any merger or
consolidation (together with the payments and distributions described in the
foregoing clause (1), “dividends”);

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, Term Facility Debt or any Junior Debt of any
Borrower or any Restricted Subsidiary, other than (A) Indebtedness permitted
under clauses (g) and (h) of Section 10.1 or (B) the purchase, repurchase or
other acquisition of Term Facility Debt or Junior Debt purchased in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of purchase, repurchase
or acquisition or (C) mandatory prepayments as required under the Term Facility;
or

(4) make any Restricted Investment

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), except that this Section 10.5 shall not prohibit (i) any transaction
described in clause (1) or (2) above when the Adjusted Payment Conditions with
respect thereto are satisfied, (ii) any transaction described in clause
(3) above when the Adjusted Prepayment Conditions with respect thereto are
satisfied or (iii) any transaction described in clause (4) above when the
Adjusted Investment Conditions with respect thereto are satisfied.

(b) The foregoing provisions of Section 10.5(a) will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
this Section 10.5 (other than this clause (1));

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”), Term Facility Debt or Junior Debt of
the Lead Borrower, or any Equity Interests of Holdings or any other direct or
indirect parent company of the Lead Borrower, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Lead Borrower or any direct or indirect
parent company of the Lead Borrower to the extent contributed to the Lead
Borrower (in each case, other than any Disqualified Equity Interests)
(“Refunding Capital Stock”) and (b) the declaration and payment of dividends on
the Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of Holdings or any other direct or indirect parent company of the Lead
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that was declarable and payable on such Retired Capital
Stock immediately prior to such retirement;

(3) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Term Facility Debt or Junior Debt of the Lead Borrower
or a Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Lead Borrower, or a Guarantor, as
the case may be, which is incurred in compliance with Section 10.1 so long as:
(A) the principal amount

 

110



--------------------------------------------------------------------------------

(or accreted value, if applicable) of such new Indebtedness does not exceed the
principal amount of (or accreted value, if applicable), plus any accrued and
unpaid interest on Term Facility Debt or Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired for value, plus the amount
of any reasonable premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) such new Indebtedness is subordinated to
the Obligations, or the applicable Guarantee at least to the same extent as such
Term Facility Debt or Junior Debt so purchased, exchanged, redeemed,
repurchased, acquired or retired for value, (C) such new Indebtedness has a
final scheduled maturity date equal to or later than the final scheduled
maturity date of the Term Facility Debt or Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired, (D) if such Term Facility
Debt or Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or
retired for value is (i) unsecured then such new Indebtedness shall be
unsecured; (provided that Senior Notes may be refinanced with the Net Cash
Proceeds of Permitted Other Indebtedness that is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations to the extent permitted by
Section 10.1(bb)(i)(b)) or (ii) Permitted Other Indebtedness incurred pursuant
to Section 10.1(bb)(i)(b) and is secured by a Lien ranking junior to the Liens
securing the Obligations then such new Indebtedness shall be unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations and
(E) such new Indebtedness has a weighted average life to maturity equal to or
greater than the remaining weighted average life to maturity of the Term
Facility Debt or Junior Debt being so redeemed, defeased, repurchased,
exchanged, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Equity Interests) of the Lead Borrower or Holdings or any other direct or
indirect parent company of the Lead Borrower held by any future, present or
former employee, director or consultant of the Lead Borrower, any of its
Subsidiaries, Holdings or any other direct or indirect parent company of the
Lead Borrower pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any notes issued by the Lead Borrower or
any direct or indirect parent company of the Lead Borrower in connection with
such repurchase, retirement or other acquisition), including any Equity
Interests rolled over by management of the Lead Borrower or any direct or
indirect parent company of the Lead Borrower in connection with the
Transactions; provided that the aggregate Restricted Payments made under this
clause (4) do not exceed in any calendar year $40,000,000 (with unused amounts
in any calendar year being carried over to succeeding calendar years subject to
a maximum (without giving effect to the following proviso) of $60,000,000 in any
calendar year); provided further that such amount in any calendar year may be
increased by an amount not to exceed: (A) the cash proceeds from the sale of
Equity Interests (other than Disqualified Equity Interests) of the Lead Borrower
and, to the extent contributed to the Lead Borrower, the cash proceeds from the
sale of Equity Interests of Holdings or any other direct or indirect parent
company of the Lead Borrower, in each case to any future, present or former
employees, directors or consultants of the Lead Borrower, any of its
Subsidiaries, Holdings or any other direct or indirect parent company of the
Lead Borrower that occurs after the Closing Date, to the extent the cash
proceeds from the sale of such Equity Interests have not otherwise been applied
to the payment of Restricted Payments by virtue of clause (iii) of
Section 10.5(a) of the Term Facility, plus (B) the cash proceeds of key man life
insurance policies

 

111



--------------------------------------------------------------------------------

received by the Lead Borrower and the Restricted Subsidiaries after the Closing
Date, less (C) the amount of any Restricted Payments previously made pursuant to
clauses (A) and (B) of this clause (4); and provided further that cancellation
of Indebtedness owing to any Borrower or any Restricted Subsidiary from any
future, present or former employees, directors or consultants of the Lead
Borrower, Holdings, any other direct or indirect parent company of the Lead
Borrower or any Restricted Subsidiary in connection with a repurchase of Equity
Interests of the Lead Borrower, Holdings or any other direct or indirect parent
company of the Lead Borrower will not be deemed to constitute a Restricted
Payment for purposes of this Section 10.5 or any other provision of this
Agreement;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Equity Interests of any Borrower or any Restricted Subsidiary or
any class or series of preferred stock of any Restricted Subsidiary, in each
case, issued in accordance with Section 10.1 to the extent such dividends are
included in the definition of Adjusted Fixed Charges, in an aggregate amount
taken together with all other Restricted Payments made pursuant to this clause
(5) and other Restricted Payments of such type described in clauses (1) and
(2) of Section 10.5(a) made under clause (11)(iii) or (13)(v) of this
Section 10.5(b), not to exceed $25,000,000;

(6) [Reserved]

(7) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities, not to exceed $100,000,000 at the time
of such Investment (with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(8) payments made or expected to be made by any Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director or
consultant and repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(9) the declaration and payment of dividends on the Lead Borrower’s common stock
(or the payment of dividends to Holdings or any other direct or indirect parent
company of the Lead Borrower to fund a payment of dividends on such company’s
common stock), following the consummation of the first public offering of the
Lead Borrower’s common stock or the common stock of Holdings or any other direct
or indirect parent company of the Lead Borrower after the Closing Date, of up to
6.0% per annum of the net cash proceeds received by or contributed to the Lead
Borrower in or from any such public offering, other than public offerings with
respect to the Lead Borrower’s common stock registered on Form S-8;

(10) [Reserved]

(11) (i) other Investments in an aggregate amount, taken together with the
aggregate amount of all other Investments made under clause (h) or (m) of the
definition

 

112



--------------------------------------------------------------------------------

of “Permitted Investments” or clause (13)(iii) of this Section 10.5(b), not to
exceed $75,000,000, (ii) other Restricted Payments of the type described in
clause (3) of Section 10.5(a) in an aggregate amount, taken together with the
aggregate amount of such type of Restricted Payments made under clause
(13)(iv) or (18) of this Section 10.5(b), not to exceed $25,000,000 and
(iii) other Restricted Payments of the type described in clauses (1) and (2) of
Section 10.5(a) in an aggregate amount, taken together with the aggregate amount
of such type of Restricted Payments made under clause (5) or (13)(v) of this
Section 10.5(b), not to exceed $25,000,000.

(12) [Reserved];

(13) any Restricted Payment (i) made in connection with the consummation of the
Transactions and the fees and expenses related thereto, (ii) used to fund
amounts owed to Affiliates (including dividends to any direct or indirect parent
company of the Lead Borrower to permit payment by such parent of such amount),
in each case to the extent permitted by Section 9.9 (other than Sections 9.9(b)
and 9.9(e)), (iii) used to fund amounts owed to Affiliates (including dividends
to any direct or indirect parent company of the Lead Borrower to permit payment
by such parent of such amount), in each case to the extent permitted by
Section 9.9(e), to the extent constituting an Investment, in an aggregate
amount, taken together with the aggregate amount of all other Investments made
under clause (h) or (m) of the definition of “Permitted Investments” or clause
(11)(i) of this Section 10.5(b), not to exceed $75,000,000, (iv) used to fund
amounts owed to Affiliates (including dividends to any direct or indirect parent
company of the Lead Borrower to permit payment by such parent of such amount),
in each case to the extent permitted by Section 9.9(e), to the extent
constituting Restricted Payments of the type described in clause (3) of
Section 10.5(a), in an aggregate amount, taken together with the aggregate
amount of such type of Restricted Payments made under clause (11)(ii) or (18) of
this Section 10.5(b), not to exceed $25,000,000 or (v) used to fund amounts owed
to Affiliates (including dividends to any direct or indirect parent company of
the Lead Borrower to permit payment by such parent of such amount), in each case
to the extent permitted by Section 9.9(e), to the extent constituting Restricted
Payments of the type described in clauses (1) and (2) of Section 10.5(a), in an
aggregate amount, taken together with the aggregate amount of such type of
Restricted Payments made under clause (5) or (11)(iii) of this Section 10.5(b),
not to exceed $25,000,000;

(14) [Reserved];

(15) the declaration and payment of dividends by the Lead Borrower to, or the
making of loans to, Holdings or any other direct or indirect parent company of
the Lead Borrower in amounts required for such parent company to pay:
(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain its corporate existence, (B) foreign, federal, state and local income
and similar taxes, to the extent such income taxes are attributable to the
income, revenue, receipts, capital or margin of the Lead Borrower and the
Restricted Subsidiaries and, to the extent of the amount actually received from
its Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of such Unrestricted Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that the Lead Borrower and its Restricted Subsidiaries would be
required to pay in respect of foreign, federal, state and local taxes for such
fiscal year were the Lead Borrower, its Restricted and its Unrestricted
Subsidiaries (to the extent described above) to pay such taxes separately from
any such direct or indirect parent company of the Lead Borrower,

 

113



--------------------------------------------------------------------------------

(C) customary salary, bonus and other benefits payable to officers, employees
and directors of Holdings or any other direct or indirect parent company of the
Lead Borrower to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Lead Borrower and the
Restricted Subsidiaries, including the Lead Borrower’s proportionate share of
such amount relating to such parent company being a public company, (D) general
corporate operating (including, without limitation, expenses related to auditing
or other accounting matters) and overhead costs and expenses of Holdings or any
other direct or indirect parent company of the Lead Borrower to the extent such
costs and expenses are attributable to the ownership or operation of the Lead
Borrower and the Restricted Subsidiaries, including the Lead Borrower’s
proportionate share of such amount relating to such parent company being a
public company, (E) amounts required for any direct or indirect parent company
of the Lead Borrower to pay fees and expenses incurred by any direct or indirect
parent company of the Lead Borrower related to (i) the maintenance by such
parent entity of its corporate or other entity existence and (ii) any
unsuccessful equity or debt offering of such parent company of the Lead
Borrower, (F) taxes with respect to income of any direct or indirect parent
company of the Lead Borrower derived from funding made available to the Lead
Borrower and its Restricted Subsidiaries by such direct or indirect parent
company, and (G) cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Lead Borrower or
any such direct or indirect parent company of the Lead Borrower;

(16) the repurchase, redemption or other acquisition for value of Equity
Interests of the Lead Borrower deemed to occur in connection with paying cash in
lieu of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Lead Borrower, in each case,
permitted under this Agreement;

(17) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Lead Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents); and

(18) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Term Facility Debt, Senior Notes or any Permitted Other
Indebtedness incurred pursuant to Section 10.1(bb)(i)(b) of any Borrower or any
Restricted Subsidiary in an aggregate amount pursuant to this clause (18) not to
exceed, taken together with the aggregate amount of such type of Restricted
Payments made under clause (11)(ii) or (13)(iv) of this Section 10.5(b),
$25,000,000;

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (11), (17) and (18), no Default shall have occurred and
be continuing or would occur as a consequence thereof.

The Borrowers will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Borrowers and
the Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth

 

114



--------------------------------------------------------------------------------

in the last sentence of the definition of “Investment.” Such designation will be
permitted only if a Restricted Payment in such amount would be permitted at such
time, whether pursuant to Section 10.5(a) or under clauses (7), (10) or (11) of
Section 10.5(b), or pursuant to the definition of “Permitted Investments,” and
if such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in this Agreement.

SECTION 10.6 Limitations on Amendments. The Borrowers will not waive, amend,
modify, terminate or release any Term Facility Debt or Junior Debt to the extent
that any such waiver, amendment, modification, termination or release would be
adverse to the Lenders in any material respect.

SECTION 10.7 Holding Company. Holdings shall not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Stock of the Lead Borrower, (ii) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Lead Borrower, (iv) the performance of its obligations under and in connection
with the Credit Documents and any documentation governing Permitted Other
Indebtedness or Refinancing Permitted Other Indebtedness, (v) any public
offering of its common stock or any other issuance or registration of its Stock
for sale or resale not prohibited by Article 10, including the costs, fees and
expenses related thereto, (vi) the making of any dividend or the holding of any
cash received in connection with dividends made by the Lead Borrower in
accordance with Section 10.5 pending application thereof, (vii) incurring fees,
costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes,
(vii) providing indemnification to officers and directors and as otherwise
permitted hereunder, (viii) activities incidental to the consummation of the
Transactions, (ix) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries and
(x) activities incidental to the businesses or activities described in
clauses (i) to (ix) of this Section 10.7.

SECTION 10.8 Restrictive Agreements. Neither Holdings nor the Borrowers will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
any Borrower or any other Credit Party to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations or (b) the
ability of any Restricted Subsidiary that is not a Credit Party to pay dividends
or other distributions with respect to its Stock or to make or repay loans or
advances to any Restricted Subsidiary; provided that the foregoing clauses (a)
and (b) shall not apply to any such restrictions that (i) (x) exist on the date
hereof and (y) any renewal or extension of a restriction permitted by
clause (i)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions,
(ii) (x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such restrictions
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary and (y) any renewal or extension of a restriction
permitted by clause (ii)(x) or any agreement evidencing such restriction so long
as such renewal or extension does not expand the scope of such restrictions,
(iii) represent Indebtedness of a Restricted Subsidiary that is not a Credit
Party that is permitted by Section 10.1, (iv) are customary restrictions that
arise in connection with any Disposition permitted by Section 10.4 applicable
pending such Disposition solely to the assets subject to such Disposition,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.5 or
“Permitted Investments”, (vi) are negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 10.1 and any
synthetic lease obligation but solely to the extent any negative pledge relates
to the property financed by or securing such Indebtedness (and excluding in any
event any Indebtedness constituting any Term

 

115



--------------------------------------------------------------------------------

Facility Debt or Junior Debt; provided that such restrictions are taken as a
whole no more onerous than those imposed by this Agreement), (vii) are imposed
by any Requirement of Law, (viii) are customary restrictions contained in
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate only to the assets subject thereto,
(ix) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 10.1(d) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(x) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings, any Borrower or any Restricted
Subsidiary, (xi) are customary provisions restricting assignment of any license,
lease or other agreement, (xii) are restrictions on cash, Cash Equivalents or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Liens on such cash or
Cash Equivalents or deposits) or (xiii) are customary net worth provisions
contained in real property leases or licenses of Intellectual Property entered
into by any Borrower or any Restricted Subsidiary, so long as such Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of such Borrower and its subsidiaries to meet
their ongoing obligation.

SECTION 10.9 Minimum Adjusted Fixed Charge Coverage Ratio. The Lead Borrower and
its Restricted Subsidiaries will maintain an Adjusted Fixed Charge Coverage
Ratio of at least 1.0 to 1.0 for each period of trailing four fiscal quarters
(based on the most recent quarterly financial statements) ending during or
immediately before any Adjusted Fixed Charge Testing Period.

ARTICLE 11

EVENTS OF DEFAULT

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

SECTION 11.1 Payments. Any Borrower shall (a) default in the payment when due of
any principal of the Loans or (b) default, and such default shall continue for
five or more days, in the payment when due of any interest on the Loans or any
Fees or of any other amounts owing hereunder or under any other Credit Document;
or

SECTION 11.2 Representations, Etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate delivered or required to be delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or

SECTION 11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 2.22(b), 2.22(c), 2.22(d), 9.1(e) or 9.5 (solely
with respect to a Borrower) or Article 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Lead Borrower from the Administrative Agent or the
Required Lenders; or

 

116



--------------------------------------------------------------------------------

SECTION 11.4 Default Under Other Agreements. (a) Any Borrower or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50,000,000 in the
aggregate (provided that such $50,000,000 minimum shall not apply in the case of
any Permitted Debt Exchange Notes), for such Borrower and such Restricted
Subsidiaries, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
with respect to Indebtedness consisting of any Hedge Agreements, termination
events or equivalent events pursuant to the terms of such Hedge Agreements (it
being understood that clause (i) shall apply to any failure to make any payment
in excess of $50,000,000 that is required as a result of any such termination or
similar event and that is not otherwise being contested in good faith)), the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, any such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (b) without limiting the provisions of
clause (a) above, any such Indebtedness shall be declared to be due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (and, with respect to Indebtedness
consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements (it being
understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of $50,000,000 that is required as a result of any such
termination or equivalent event and that is not otherwise being contested in
good faith)), prior to the stated maturity thereof; provided that this
clause (b) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

SECTION 11.5 Bankruptcy, Etc. Holdings, the Lead Borrower or any Material
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under (a) Title 11 of the United States Code entitled “Bankruptcy”, or
(b) in the case of any Foreign Subsidiary that is a Material Subsidiary, any
domestic or foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against Holdings, the Lead Borrower or
any Material Subsidiary and the petition is not controverted within 30 days
after commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against Holdings, the Lead Borrower or any
Material Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, receiver, receiver manager, trustee,
administrator or similar person is appointed for, or takes charge of, all or
substantially all of the property of Holdings, the Lead Borrower or any Material
Subsidiary; or Holdings, the Lead Borrower or any Material Subsidiary commences
any other voluntary proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration
or liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings, the Lead Borrower or any Material Subsidiary; or
there is commenced against Holdings, the Lead Borrower or any Material
Subsidiary any such proceeding or action that remains undismissed for a period
of 60 days; or Holdings, the Lead Borrower or any Material Subsidiary is
adjudicated bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or Holdings, the Lead Borrower or any
Material Subsidiary suffers any appointment of any custodian receiver, receiver
manager, trustee, administrator or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
Holdings, the Lead Borrower or any Material Subsidiary makes a general
assignment for the benefit of creditors; or

 

117



--------------------------------------------------------------------------------

any corporate action is taken by Holdings, the Lead Borrower or any Material
Subsidiary for the purpose of effecting any of the foregoing; or

SECTION 11.6 ERISA. (a) An ERISA Event or Foreign Plan Event shall have
occurred, (b) a trustee shall be appointed by a United States district court to
administer any Pension Plan(s), (c) the PBGC shall institute proceedings to
terminate any Pension Plan(s), (d) any Credit Party or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (e) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (a) through (e) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect; or

SECTION 11.7 Guarantee. Any Guarantee provided by any Credit Party or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof and thereof) or any such Guarantor thereunder or
any other Credit Party shall deny or disaffirm in writing any such Guarantor’s
obligations under the Guarantee; or

SECTION 11.8 Pledge Agreement. Any Pledge Agreement pursuant to which the Stock
or Stock Equivalents of any Borrower or any Subsidiary is pledged or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Collateral Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under any
Pledge Agreement; or

SECTION 11.9 Security Agreement. The Security Agreement or any other Security
Document pursuant to which the assets of any Borrower or any Subsidiary are
pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Agent or any Lender) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Security Agreement or any other Security
Document; or

SECTION 11.10 Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

SECTION 11.11 Judgments. One or more judgments or decrees shall be entered
against any Borrower or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Borrowers and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof; or

SECTION 11.12 Change of Control. A Change of Control shall occur;

then, and in every such event (other than an event described in Section 11.5),
and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Lead Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
(including the obligation of any

 

118



--------------------------------------------------------------------------------

Issuing Bank to issue any Letter of Credit) shall irrevocably terminate
immediately; (ii) declare the Obligations then outstanding to be due and payable
in whole, and thereupon the principal of the Loans and all other Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Credit Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Credit Parties; or
(iii) require the applicable Credit Parties to Cash Collateralize their
respective Letter of Credit Outstandings. In case of any event described in
Section 11.5, the Commitments (including the obligation of any Issuing Bank to
issue any Letter of Credit) shall automatically and irrevocably terminate and
the principal of the Loans and other Obligations then outstanding, together with
accrued interest thereon and all fees and other obligations of the Credit
Parties accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Credit Parties, and the Administrative Agent may require
the applicable Credit Parties to Cash Collateralize their respective Letter of
Credit Outstandings.

SECTION 11.13 Application of Proceeds. After the occurrence and during the
continuance of (i) any Cash Dominion Trigger Period or (ii) any Event of Default
and acceleration of the Obligations, all proceeds realized from any Credit Party
or on account of any Collateral owned by a Credit Party or, without limiting the
foregoing, on account of any Prepayment Event, any payments in respect of any
Obligations and all proceeds of the Collateral, shall be applied in the
following order:

(i) first, ratably to pay the Obligations in respect of any fees and expenses,
indemnities and other amounts (including, without limitation, amounts in respect
of any Loans advanced by the Administrative Agent on behalf of a Lender for
which the Administrative Agent has not been reimbursed) then due to the
Administrative Agent and Collateral Agent until paid in full;

(ii) second, to the Administrative Agent on behalf of the Swingline Lender and
any Lender that has acquired and fully paid for its participating interest in
the applicable Swingline Loans, ratably to pay Obligations in respect of
Swingline Loans then due to the Swingline Lender and each such Lender, until
paid in full;

(iii) third, to the Administrative Agent on behalf of the Issuing Banks and any
Lender that has acquired and fully paid for its participating interest in the
applicable Letters of Credit, ratably to pay Obligations in respect of such
Letters of Credit then due to the Issuing Banks and each such Lender, until paid
in full;

(iv) fourth, ratably to pay any expenses, indemnities, and fees then due to the
Lenders and Issuing Banks, until paid in full;

(v) fifth, ratably (A) to pay the accrued but unpaid interest in respect of the
Loans, (B) to pay the unpaid principal in respect of the Loans (C) to the extent
a Bank Product Reserve has been established therefor by the Administrative Agent
in accordance with the terms hereof, to pay the unpaid Reserved Secured Hedge
Obligations, including the cash collateralization of such Reserved Secured Hedge
Obligations, (D) to the extent a Bank Product Reserve has been established
therefor by the Administrative Agent in accordance the terms hereof, to pay
(x) the unpaid Reserved Secured Cash Management Obligations with respect to
credit cards, commercial cards and purchase cards, and (y) other unpaid Reserved
Secured Cash Management Obligations in an aggregate amount not to exceed
$10,000,000, provided that the Lead Borrower shall have designated in writing to
the Administrative Agent the amount of any such Reserved Secured Cash Management
Obligations owing under any Secured Cash

 

119



--------------------------------------------------------------------------------

Management Agreement that shall be subject to this clause (y) and (E) to be held
by the Administrative Agent, for the ratable benefit of the Issuing Banks and
the Lenders to Cash Collateralize the then extant Stated Amount of Letters of
Credit, in each case until paid in full;

(vi) sixth, ratably to pay other Obligations then due (other than Obligations in
respect of Secured Cash Management Agreements and Secured Hedge Agreements),
until paid in full;

(vii) seventh, ratably to pay other Obligations in respect of the Secured Hedge
Agreements and Secured Cash Management Agreements, until paid in full; and

(viii) eighth, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

Amounts distributed with respect to any Reserved Secured Cash Management
Obligations and Reserved Secured Hedge Obligations shall be the lesser of
(x) the maximum Reserved Secured Cash Management Obligations and Reserved
Secured Hedge Obligations last reported to the Administrative Agent and (y) the
Reserved Secured Cash Management Obligations and Reserved Secured Hedge
Obligations as calculated by the methodology reported by each applicable Cash
Management Bank and Hedge Bank to Administrative Agent for determining the
amount due. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Reserved Secured Cash Management
Obligations and Reserved Secured Hedge Obligations, and at any time and from
time to time may request a reasonably detailed calculation of such amount from
the applicable Secured Party holding such Reserved Secured Cash Management
Obligations and Reserved Secured Hedge Obligations. If a Secured Party fails to
deliver such calculation within five (5) days following request by the
Administrative Agent, the Administrative Agent may assume the amount to be
distributed is no greater than the maximum amount of the Reserved Secured Cash
Management Obligations or Reserved Secured Hedge Obligations last reported to
Administrative Agent.

SECTION 11.14 Equity Cure. Notwithstanding anything to the contrary contained in
this Article 11, in the event that the Borrowers fail to comply with the
requirement of any financial covenant set forth in Section 10.9, until the
expiration of the 10th Business Day following the date of the delivery of the
Compliance Certificate under Section 9.1(d) with the financial statements
referred to Section 9.1(a) or (b) in respect of the fiscal period for which such
financial covenant is being measured, the Lead Borrower shall have the right to
cure such failure (the “Cure Right”) by causing cash net equity proceeds derived
from an issuance of Stock or Stock Equivalents (other than Disqualified Equity
Interests) by Holdings to be contributed as common equity to the Lead Borrower,
and upon receipt by the Lead Borrower of such cash contribution (such cash
amount being referred to as the “Cure Amount”) pursuant to the exercise of such
Cure Right, such financial covenant shall be recalculated giving effect to the
following pro forma adjustments:

(a) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.9 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount.

(b) if, after giving effect to the foregoing recalculations, the Borrowers shall
then be in compliance with the requirements of the financial covenant set forth
in Section 10.9, the Borrowers shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 10.9 as of the
relevant date of determination with the same effect as though there had been no
failure to comply

 

120



--------------------------------------------------------------------------------

therewith at such date, and the applicable breach or default of such financial
covenants that had occurred shall be deemed cured for the purposes of this
Agreement; provided that (i) in each period of four consecutive fiscal quarters
there shall be at least two fiscal quarters in which no Cure Right is made,
(ii) there shall be a maximum of four Cure Rights made during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount required
to cause the Borrowers to be in compliance with the financial covenant set forth
in Section 10.9; (iv) all Cure Amounts shall be disregarded for the purposes of
any financial ratio determination under the Credit Documents other than for
determining compliance with Section 10.9; and (v) no Lender or Issuing Bank
shall be required to make any extension of credit hereunder during the 10
Business Days period referred to above.

ARTICLE 12

THE AGENTS

SECTION 12.1 Appointment.

(a) Each Lender and Issuing Bank hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender and Issuing Bank under this
Agreement and the other Credit Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The provisions of this Article 12 (other than Section 12.1(c) with respect to
the Joint Lead Arrangers and Joint Bookrunners and Section 12.9 with respect to
the Borrowers) are solely for the benefit of the Agents, the Issuing Banks and
the Lenders, and the Borrowers shall not have rights as third party beneficiary
of any such provision. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or Issuing Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent and each Lender and Issuing Bank hereby irrevocably
designate and appoint the Collateral Agent as the agent with respect to the
Collateral, and each of the Administrative Agent and each Lender and Issuing
Bank irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Issuing Bank and the Lenders, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Collateral Agent.

(c) Each of the Co-Documentation Agents, Joint Lead Arrangers and Joint
Bookrunners in its capacity as such shall not have any obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Article 12.

SECTION 12.2 Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other
Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral

 

121



--------------------------------------------------------------------------------

Agent shall be responsible for the negligence or misconduct of any agents,
subagents or attorneys-in-fact selected by it in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).

SECTION 12.3 Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Issuing Banks or Lenders or any participant for any
recitals, statements, representations or warranties made by any of the
Borrowers, any Guarantor, any other Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Security Documents, or for any failure of any Borrower, any Guarantor
or any other Credit Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender or Issuing Bank to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of any Credit Party or any Affiliate
thereof. The Collateral Agent shall not be under any obligation to the
Administrative Agent or any Lender or Issuing Bank to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.

SECTION 12.4 Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender and Issuing Bank specified in
the Register with respect to any amount owing hereunder as the owner thereof for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. The Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
and the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders, Issuing Banks and all future holders of the Loans; provided that the
Administrative Agent and Collateral Agent shall not be required to take any
action that, in its opinion or in the opinion of its counsel, may expose it to
liability or that is contrary to any Credit Document or applicable law. For
purposes of determining compliance with the conditions specified in Articles 6
and 7 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

122



--------------------------------------------------------------------------------

SECTION 12.5 Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

SECTION 12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender and Issuing Bank expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereinafter taken, including any review of the affairs
of any Borrower, any Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent or
Collateral Agent to any Lender or Issuing Bank. Each Lender and Issuing Bank
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent or any other Lender or Issuing Bank, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of each Borrower, Guarantor and other Credit
Party and made its own decision to make its Loans or issue Letters of Credit
hereunder and enter into this Agreement. Each Lender and Issuing Bank also
represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender or Issuing Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Credit Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of any Borrower, any Guarantor and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders or Issuing Banks by the Administrative Agent hereunder,
neither the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender or Issuing Bank with any credit or other
information concerning the business, assets, operations, properties, financial
condition, prospects or creditworthiness of any Borrower, any Guarantor or any
other Credit Party that may come into the possession of the Administrative Agent
or Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

SECTION 12.7 Indemnification. The Lenders and Issuing Banks agree to severally
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to their respective Pro Rata Shares in effect on the
date on which indemnification is sought (or, if indemnification is sought after
the date upon which the Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with their respective Pro Rata
Shares in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against an Agent in any way relating to or arising out
of the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any

 

123



--------------------------------------------------------------------------------

action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing, provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction; provided, further, that no action taken by the Administrative
Agent in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Credit
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 12.7. In the case of any investigation, litigation
or proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender and Issuing Bank shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrowers, provided that such reimbursement by
the Lenders and Issuing Banks shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct.
The agreements in this Section 12.7 shall survive the payment of the Loans and
all other amounts payable hereunder.

SECTION 12.8 Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Borrower, any Guarantor, and any other Credit Party as
though such Agent were not an Agent hereunder and under the other Credit
Documents. With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

SECTION 12.9 Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrowers (not to be
unreasonably withheld or delayed) so long as no Default under Section 11.1 or
11.5 is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the

 

124



--------------------------------------------------------------------------------

Liens granted or purported to be granted by the Security Documents, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers (following the
effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article 12 (including 12.7) and
Section 13.5 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as an Agent.

Any resignation by JPMorgan Chase as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender and as an
Issuing Bank. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swingline Lender
and Issuing Bank, (ii) the retiring Swing Line Lender and Issuing Bank shall be
discharged from all of its duties and obligations as Swing Line Lender and
Issuing Bank, as the case may be, hereunder or under the other Credit Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

SECTION 12.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Credit Parties and without limiting the obligation of the Credit Parties to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off any amounts payable to such Lender against any
amounts owing by such Lender to the Administrative Agent under this
Section 12.10.

SECTION 12.11 Agents Under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or Collateral Agent, as applicable, may execute any documents or
instruments necessary to in connection with a sale or disposition of assets
permitted by this Agreement, (i) release any Lien encumbering any item of
Collateral that is the subject of such sale or other disposition of assets, or
with respect to which Required Lenders (or such other Lenders as may be required
to give such consent under Section 13.1) have otherwise consented or
(ii) release any Guarantor from the Guarantee, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented.

 

125



--------------------------------------------------------------------------------

SECTION 12.12 Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrowers, the Agents and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.

ARTICLE 13

MISCELLANEOUS

SECTION 13.1 Amendments, Waivers and Releases. Neither this Agreement nor any
other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent and/or the Collateral Agent may, from
time to time, (a) enter into with the relevant Credit Party or Credit Parties
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce any portion of any Loan or extend the
final scheduled maturity date of any Loan or reduce the stated rate (it being
understood that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrowers to pay interest at the “default rate” or
amend Section 2.8(c)), or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment, or increase the
aggregate amount of the Commitments of any Lender, in each case without the
written consent of each Lender directly and adversely affected thereby, or
(ii) alter the order of application set forth in Section 11.13 or the ratable
treatment within any priority set forth in such Section, in each case without
the written consent of each Lender directly and adversely affected thereby, or
(iii) amend, modify or waive any provision of Article 12 without the written
consent of the then-current Administrative Agent and Collateral Agent in a
manner that directly and adversely affects such Person, or (iv) amend, modify or
waive any provision that affects the rights or duties of the Administrative
Agent, the Collateral Agent, the Swingline Lender or any Issuing Bank, without
the consent of the Administrative Agent, the Collateral Agent, the Swingline
Lender or such Issuing Bank, as the case may be, or (v) release all or
substantially all of the value of the Guarantees (except as expressly permitted
by the Guarantees or this Agreement) or release all or substantially all of the
Collateral under the Security Documents (except as expressly permitted by the
Security Documents or this Agreement) without the

 

126



--------------------------------------------------------------------------------

prior written consent of each Lender, or (vi) change the definition of the terms
“Excess Availability” or “Borrowing Base” or any component definition thereof
if, as a result thereof, the amounts available to be borrowed by the Borrowers
would be increased, without the prior written consent of the Supermajority
Lenders; provided that the foregoing shall not limit the discretion of the
Agents to change, establish or eliminate any Reserves or to add Inventory and
Accounts acquired in a Permitted Acquisition to the Borrowing Base as provided
herein, or (vii) reduce the percentages specified in the definitions of the
terms “Required Lenders” or “Supermajority Lenders” or amend, modify or waive
any provision of this Section 13.1 that has the effect of altering the number of
Lenders that must approve any amendment, modification or waiver, in each case
without the written consent of each Lender.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon each Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrowers, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Affiliated Institutional Lenders
shall not be permitted, in the aggregate, to account for more than 30% of the
amounts includable in determining whether the “Required Lenders” have consented
to any amendment, modification, waiver, consent or other action that is subject
to such vote. The voting power of each Lender that is an Affiliated
Institutional Lender shall be reduced, pro rata, to the extent necessary in
order to comply with the immediately preceding sentence.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations under the Credit Documents (except for contingent indemnification
obligations in respect of which a claim has not yet been made), (ii) upon the
sale or other disposition of such Collateral (including as part of or in
connection with any other sale or other disposition permitted hereunder) to any
Person other than another Credit Party, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Credit Party upon its reasonable request without further inquiry),
(iii) to the extent such Collateral is comprised of property leased to a Credit
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 13.1), (v) to the extent the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the applicable Guarantee (in accordance with the following
sentence and the other provisions of this Section 13.1) and (vi) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Collateral
Documents. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be released from the Guarantees
upon consummation of any transaction resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary. The Lenders hereby

 

127



--------------------------------------------------------------------------------

authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender, except as otherwise required by this
Section 13.1.

SECTION 13.2 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(a) if to any Borrower, the Administrative Agent or the Collateral Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 13.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Lead Borrower,
the Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received.

SECTION 13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, the Collateral Agent or
any Lender or Issuing Bank, any right, remedy, power or privilege hereunder or
under the other Credit Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

SECTION 13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

SECTION 13.5 Payment of Expenses; Indemnification. The Borrowers agree (a) to
pay or reimburse the Agents for all their reasonable and documented
out-of-pocket expenses incurred in connection with the development, preparation
and execution and delivery of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel to
the Agents, plus one local counsel in any jurisdiction to the extent reasonably
necessary, and such other counsel retained with the Borrower’s

 

128



--------------------------------------------------------------------------------

consent (such consent not to be unreasonably withheld or delayed), and outside
consultants for the Administrative Agent and the Collateral Agent consisting of
one inventory appraisal firm and one commercial finance examination firm, (b) to
pay or reimburse each Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Credit Documents and any such
other documents, including the reasonable fees, disbursements and other charges
of Cahill Gordon & Reindel LLP, as counsel to the Agents, plus one local counsel
in any jurisdiction to the extent reasonably necessary, and such other counsel
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), and outside consultants for the Administrative Agent and
the Collateral Agent consisting of one inventory appraisal firm and one
commercial finance examination firm, (c) to pay, indemnify, and hold harmless
each Lender, Issuing Bank and Agent from, any and all recording and filing fees
and (d) to pay, indemnify, and hold harmless each Lender, Issuing Bank and Agent
and their respective Affiliates, directors, officers, employees, trustees,
investment advisors and agents from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of one
primary counsel and one local counsel in each relevant jurisdiction to such
indemnified Persons (unless there is an actual or perceived conflict of interest
or the availability of different claims or defenses in which case each such
Person may retain its own counsel), related to the Transactions or, with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law, in each case,
applicable to any Borrower or any of their Subsidiaries or to any actual or
alleged presence, Release or threatened Release of Hazardous Materials involving
or attributable to any Borrower or any of their Subsidiaries (all the foregoing
in this clause (d), collectively, the “indemnified liabilities”), provided that
the Borrowers shall have no obligation hereunder to any Agent or any Lender or
Issuing Bank or any of their respective Affiliates, officers, directors,
employees or agents with respect to indemnified liabilities to the extent it has
been determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith or
willful misconduct of the party to be indemnified or any of its Affiliates, or
any of its or its Affiliates’ officers, directors, employees, members or agents,
(ii) any breach of any Credit Document by the party to be indemnified or
(iii) disputes between and among Persons otherwise entitled to indemnification;
provided that the Administrative Agent (and its related affiliates, officers,
directors, employees, agents, controlling persons, advisors and other
representatives), to the extent acting in its capacity as such, shall remain
indemnified in respect of such disputes to the extent otherwise entitled to be
so indemnified hereunder. No Person entitled to indemnification under clause (d)
of this Section 13.5 shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any such Person have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party, its
directors, stockholders or creditors or any other Person, whether or not any
Person entitled to indemnification under clause (d) of this Section 13.5 is
otherwise a party thereto. All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by the Borrowers of an invoice relating
thereto setting forth such expense in reasonable detail. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5 shall not apply with respect to any claims for
Taxes, which shall be governed exclusively by Section 5.4 and, to the extent set
forth therein, Section 2.10.

SECTION 13.6 Successors and Assigns; Participations and Assignments.

 

129



--------------------------------------------------------------------------------

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Collateral Agent and the Lenders and each other Person entitled to
indemnification under Section 13.5) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Lead Borrower shall have the right to
withhold or delay its consent to any assignment if, in order for such assignment
to comply with applicable law, the Lead Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:

(A) the Lead Borrower, provided that no consent of the Lead Borrower shall be
required for (1) an assignment of Commitments or Loans to a Lender or to an
Affiliate of a Lender or (2) an assignment of Loans or Commitments to any other
assignee if an Event of Default under Section 11.1 or Section 11.5 (with respect
to Holdings or the Lead Borrower) has occurred and is continuing; and

(B) the Administrative Agent, the Swingline Lender and the Issuing Bank (which
consent shall not be unreasonably withheld or delayed).

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 and increments of $1,000,000 in excess thereof, unless each of the
Lead Borrower and the Administrative Agent otherwise consents (which consents
shall not be unreasonably withheld or delayed); provided that no such consent of
the Lead Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided further that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of

 

130



--------------------------------------------------------------------------------

a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system reasonably acceptable to the Administrative Agent, together with a
processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms;

(E) no such assignment may be made to Holdings, the Lead Borrower or any
Subsidiary; and

(F) any assignment to an Affiliated Lender shall also be subject to the
requirements of Section 13.6(h).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Collateral Agent,
the Swingline Lender and the Lender Parties shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent

 

131



--------------------------------------------------------------------------------

shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, Swingline Lender or Issuing Bank sell participations to one or more banks
or other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
clause (i) or (v) of the second proviso to Section 13.1 that affects such
Participant. Subject to clause (c)(ii) of this Section 13.6, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11
and 5.4 to the same extent as if it were a Lender, subject to the limitations
and requirements of those Sections as though it were a Lender and had acquired
its interest by assignment pursuant to clause (b) of this Section 13.6,
including the requirements of Section 5.4(e) (it being understood that any
documentation required under Section 5.4(e) shall be provided to the
participating Lender). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.8(b) as though it were a Lender,
provided such Participant shall be subject to Section 13.8(a) as though it were
a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld). Each Lender
that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(d) Any Lender may, without the consent of any Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender, and this Section 13.6
shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. The Borrowers hereby agree that,
upon request of any Lender at any time and from time to time, the Borrowers
shall provide to such

 

132



--------------------------------------------------------------------------------

Lender, at the Borrowers’ own expense, a promissory note, substantially in the
form of Exhibit G-1 or G-2, as applicable, in the principal amount of such
Lender’s Commitment.

(e) Subject to Section 13.16, the Borrowers authorize each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrowers and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrowers and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrowers and their Affiliates in connection with such
Lender’s credit evaluation of the Borrowers and their Affiliates prior to
becoming a party to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) [Reserved]

(h) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans or Commitments to an Affiliated Lender by
entering into an Assignment and Acceptance with such Affiliated Lender and
comply with the other requirements of Section 13.6(b); provided that:

(i) by its acquisition of Loans or Commitments, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) it shall not have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrowers are not then present,
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or their representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to
Article II), (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Credit Documents,
(iv) may not direct the Administrative Agent or the Collateral Agent to take or
refrain from taking any action under the Credit Documents and (v) will not be
entitled to advice of counsel to the Lenders and may not challenge
attorney-client privilege between the Agents, other Lender Parties and such
counsel;

(B) except with respect to any amendment, modification, waiver, consent or other
action described in clause (i) or (v) of the second proviso of Section 13.1 or
that deprives such Affiliated Lender of its Pro Rata Share of any payment to
which all

 

133



--------------------------------------------------------------------------------

Lenders are entitled, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote; and

(C) if a case under Title 11 of the United States Code is commenced against any
Credit Party, such Credit Party shall seek (and each Affiliated Lender shall
consent) to provide that the vote of any Affiliated Lender (in its capacity as a
Lender) with respect to any plan of reorganization of such Credit Party shall
not be counted except that such Affiliated Lender’s vote (in its capacity as a
Lender) may be counted to the extent any such plan of reorganization proposes to
treat the Obligations held by such Affiliated Lender in a manner that is less
favorable to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower; each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans and
participations therein and not in respect of any other claim or status such
Affiliated Lender may otherwise have), from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (C); and

(ii) the aggregate amount of Commitments or Loans held at any one time by
Affiliated Lenders may not exceed 20% of all Commitments or Loans in effect at
such time.

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders.

(i) Each Issuing Bank, with the written consent of the Lead Borrower, may at any
time assign to one or more Eligible Assignees (other than any Affiliated Lender)
all or a portion of its rights and obligations under the undrawn portion of its
commitment to issue Letters of Credit hereunder; provided, however, that
(i) each such assignment shall be to an Eligible Assignee and (ii) the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500.

(j) Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan Chase assigns all of its Commitment and Revolving Loans pursuant to
Section 13.6(b), JPMorgan Chase may, (i) upon 30 days’ notice to the Borrowers
and the Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swingline Lender. In the event of any such resignation as
Issuing Bank or Swingline Lender, the Borrowers shall be entitled to appoint
from among the Lenders a successor Issuing Bank or Swingline Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of JPMorgan Chase as Issuing Bank or
Swingline Lender, as the case may be. If JPMorgan Chase resigns as Issuing Bank,
it shall retain all the rights, powers, privileges and duties of the Issuing
Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all Letter of Credit
Outstandings with respect thereto (including the right to require the Lenders to
make ABR Advances or fund risk participations in Letter of Credit Disbursements
pursuant to Section 2.15(g). If JPMorgan Chase resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make ABR
Advances or fund risk participations in outstanding Swingline Loans pursuant to
Sections 2.16 and 2.17. Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of

 

134



--------------------------------------------------------------------------------

the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession (and the Letters of Credit being
issued in substitution shall not be considered outstanding for purposes of
determining Excess Availability until substituted for the relevant Letters of
Credit issued by JPMorgan Chase) or make other arrangements satisfactory to
JPMorgan Chase to effectively assume the obligations of JPMorgan Chase with
respect to such Letters of Credit.

SECTION 13.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrowers shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 5.4 or (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing at the
time of such replacement, (iii) the Borrowers shall repay (or the replacement
bank or institution shall purchase, at par) all Loans, accrued interest and fees
and other amounts, pursuant to Section 2.10, 2.11 or 5.4, as the case may be,
owing to such replaced Lender prior to the date of replacement or, in the case
of Section 2.11, arising as a consequence of such replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of either (i) all of the Lenders
affected or (ii) all of the Lenders, and, in each case, with respect to which
the Required Lenders shall have granted their consent, then provided no Event of
Default then exists, the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, provided that (a) all Obligations of the Borrowers owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and (c) the Borrowers shall pay to such Non-Consenting Lender the
amount, if any, owing to such Lender pursuant to clause (c) in Section 5.1(a) or
Section 2.11. In connection with any such assignment, the Borrowers,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

SECTION 13.8 Adjustments; Set-off.

(a) Except as contemplated in Section 13.6(h), if any Lender (a “benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the

 

135



--------------------------------------------------------------------------------

benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to any Borrower, any such notice
being expressly waived by the Borrowers to the extent permitted by applicable
law, upon any amount becoming due and payable by any Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of any Borrower. Each Lender agrees promptly to notify the Borrowers and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

SECTION 13.9 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrowers and the Administrative Agent.

SECTION 13.10 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 13.11 Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrowers, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrowers, the Administrative Agent, the Collateral Agent nor any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Credit Documents.

SECTION 13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 13.13 Submission to Jurisdiction; Waivers. Each Borrower irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York in
the Borough of Manhattan, and appellate courts from any thereof;

 

136



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.

SECTION 13.14 Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrowers, on the one
hand, and the Administrative Agent, the Lenders and the other Agents on the
other hand, and the Borrowers and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for any
Borrower, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising any
Borrower, any other Credit Party or any of their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to any Borrower, any other Credit Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent, each other Agent and each Affiliate of the foregoing may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers and their Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each

 

137



--------------------------------------------------------------------------------

Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent or any other Agent with
respect to any breach or alleged breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Borrower, on the one hand, and any Lender, on the other
hand.

SECTION 13.15 WAIVERS OF JURY TRIAL. EACH BORROWER, EACH AGENT AND EACH LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.

SECTION 13.16 Confidentiality. The Administrative Agent, each other Agent and
each Lender shall hold all non-public information furnished by or on behalf of
the Borrowers or any of their Subsidiaries in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender,
the Administrative Agent or such other Agent pursuant to the requirements of
this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental, regulatory or self-regulatory agency or representative thereof or
pursuant to legal process or applicable law or regulation or (a) to such
Lender’s or the Administrative Agent’s or other Agent’s officers, directors,
partners, employees, attorneys, professional advisors, independent auditors,
trustees or Affiliates, (b) to an investor or prospective investor in a
Securitization that agrees its access to information regarding the Credit
Parties, the Loans and the Credit Documents is solely for purposes of evaluating
an investment in a Securitization and who agrees to treat such information as
confidential, (c) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in connection with the administration, servicing and
reporting on the assets serving as collateral for a Securitization and who
agrees to treat such information as confidential and (d) to a nationally
recognized ratings agency that requires access to information regarding the
Credit Parties, the Loans and Credit Documents in connection with ratings issued
with respect to a Securitization; provided that unless specifically prohibited
by applicable law or court order, each Lender, the Administrative Agent and each
other Agent shall use commercially reasonable efforts to notify the Borrowers of
any request made to such Lender, the Administrative Agent or such other Agent by
any governmental, regulatory or self regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such agency) for disclosure of any such non-public
information prior to disclosure of such information, and provided further that
in no event shall any Lender, the Administrative Agent or any other Agent be
obligated or required to return any materials furnished by the Borrowers or any
Subsidiary. Each Lender, the Administrative Agent and each other Agent agrees
that it will not provide to prospective Transferees or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person is advised
of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16. Notwithstanding the foregoing (i) Confidential Information shall
not include, with respect to any Person, information available to it or its
Affiliates on a nonconfidential basis from a source other than Holdings or its
Subsidiaries and information which becomes publicly available other than by
reason of improper disclosure of the Administrative Agent, any other Agent or
any Lender or any of their Affiliates or related parties in violation of the
confidentiality obligations set forth in this Section 13.16

 

138



--------------------------------------------------------------------------------

SECTION 13.17 Direct Website Communications.

(a) The Borrowers may, at their option, provide to the Administrative Agent any
information, documents and other materials that they are obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at an email address provided by
the Administrative Agent from time to time; provided that (i) upon written
request by the Administrative Agent, the Borrowers shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrowers shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of the Borrowers, the Administrative Agent, any other Agent or any Lender
to give any notice or other communication pursuant to any Credit Document in any
other manner specified in such Credit Document.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(b) Each Borrower further agrees that any Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform (i) is limited to the Agents, the Lenders and
Transferees or prospective Transferees and (ii) remains subject to the
confidentiality requirements set forth in Section 13.16.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN

 

139



--------------------------------------------------------------------------------

CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties” and each an “Agent Party”) have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent Party
resulted from such Agent Party’s (or any of its Related Parties’ (other than any
trustee or advisor)) gross negligence, bad faith or willful misconduct or
material breach of the Credit Documents.

(d) Each Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrowers, their Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
the Credit Documents or otherwise are being distributed through the Platform,
any document or notice that the Borrowers have indicated contains only publicly
available information with respect to the Borrowers may be posted on that
portion of the Platform designated for such public-side Lenders. If the
Borrowers have not indicated whether a document or notice delivered contains
only publicly available information, the Administrative Agent shall post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the
Borrowers, their Subsidiaries and their securities. Notwithstanding the
foregoing, the Borrowers shall use commercially reasonable efforts to indicate
whether any document or notice contains only publicly available information.

SECTION 13.18 USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

SECTION 13.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).

SECTION 13.20 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of

 

140



--------------------------------------------------------------------------------

setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 13.21 Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
extensions of credit on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other
extensions of credit hereunder or the amount of such Loans and extensions of
credit received or the manner in which such Agent and/or such Lender accounts
for such Loans or other extensions of credit on its books and records. Each
Borrower’s Obligations with respect to Loans and other extensions of credit made
to it, and such Borrower’s Obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to, and
Letters of Credit issued for the account of, the other Borrowers hereunder shall
be separate and distinct obligations, but all such Obligations shall be primary
obligations of such Borrower. The Borrowers acknowledge and expressly agree with
the Agents and each Lender that the joint and several liability of each Borrower
is required solely as a condition to, and is given solely as inducement for and
in consideration of, credit or accommodations extended or to be extended under
the Credit Documents to any or all of the other Borrowers and is not required or
given as a condition of extensions of credit to such Borrower. Each Borrower’s
Obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the validity or enforceability, avoidance,
or subordination of the Obligations of any other Borrower or of any promissory
note or other document evidencing all or any part of the Obligations of any
other Borrower, (ii) the absence of any attempt to collect the Obligations from
any other Borrower, or any other security therefor, or the absence of any other
action to enforce the same, (iii) the waiver, consent, extension, forbearance,
or granting of any indulgence by an Agent and/or any Lender with respect to any
provision of any instrument evidencing the Obligations of any other Borrower, or
any part thereof, or any other agreement executed as of the Closing Date or
thereafter executed by any other Borrower and delivered to an Agent and/or any
Lender, (iv) the failure by an Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) an Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower under Section 502 of
the Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to any Loans or other
extensions of credit made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender had as of the Closing Date or may have
thereafter against any other Borrower, any endorser or any guarantor of all or
any part of the Obligations,

 

141



--------------------------------------------------------------------------------

and any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the Obligations or any
other liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations. Notwithstanding anything to the contrary in the foregoing, none of
the foregoing provisions of this Section 13.21 shall apply to any Person
released from its Obligations as a Borrower in accordance herewith.

SECTION 13.22 Contribution and Indemnification Among Borrowers. Each Borrower is
obligated to repay the Obligations as a joint and several obligor under this
Agreement. To the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Loans made
to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount (as defined below) and the denominator of which is the sum of
the Allocable Amounts of all of the Borrowers. As of any date of determination,
the “Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA. All
rights and claims of contribution, indemnification, and reimbursement under this
Section shall be subordinate in right of payment to the prior payment in full of
the Obligations. The provisions of this Section shall, to the extent expressly
inconsistent with any provision in any Credit Document, supersede such
inconsistent provision.

SECTION 13.23 Agency of the Lead Borrower for Each Other Borrower. Each of the
other Borrowers irrevocably appoints the Lead Borrower as its agent for all
purposes relevant to this Agreement, including the giving and receipt of notices
and execution and delivery of all documents, instruments, and certificates
contemplated herein (including, without limitation, execution and delivery to
the Agents of Borrowing Base Certificates, Notices of Borrowing and other
requests for any Credit Extension and Notices of Conversion or Continuation) and
all modifications hereto. Any acknowledgment, consent, direction, certification,
or other action which might otherwise be valid or effective only if given or
taken by all or any of the Borrowers or acting singly, shall be valid and
effective if given or taken only by the Lead Borrower, whether or not any of the
other Borrowers join therein, and the Agents and the Lenders shall have no duty
or obligation to make further inquiry with respect to the authority of the Lead
Borrower under this Section 13.23; provided that nothing in this Section 13.23
shall limit the effectiveness of, or the right of the Agents and the Lenders to
rely upon, any notice (including without limitation a Borrowing Request or other
request for any Credit Event or Notices of Conversion or Continuation),
document, instrument, certificate, acknowledgment, consent, direction,
certification or other action delivered by any Borrower pursuant to this
Agreement.

SECTION 13.24 Reinstatement. This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is

 

142



--------------------------------------------------------------------------------

rescinded or must otherwise be restored or returned by the Administrative Agent
or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Lead Borrower or any other Borrower, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any substantial part of
its property, or otherwise, all as though such payments had not been made.

SECTION 13.25 Express Waivers by Borrowers in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower agrees as follows:

(a) Each Borrower hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Loans, the issuance of any Letter of Credit or
any other financial accommodations made or extended under the Credit Documents
or the creation or existence of any Obligations; (iii) notice of the amount of
the Obligations, subject, however, to such Borrower’s right to make inquiry of
the Administrative Agent to ascertain the amount of the Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any other Borrower or of any other fact that might increase such Borrower’s risk
with respect to such other Borrower under the Credit Documents; (v) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory notes or other instruments among the Credit Documents; and (vii) all
other notices (except if such notice is specifically required to be given to
such Borrower hereunder or under any of the other Credit Documents to which such
Borrower is a party) and demands to which such Borrower might otherwise be
entitled;

(b) Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any Lender Party to institute suit against any other Borrower or to
exhaust any rights and remedies which an Agent or any Lender Party has or may
have against any other Borrower. Each Borrower further waives any defense
arising by reason of any disability or other defense of any other Borrower
(other than the defense of payment in full) or by reason of the cessation from
any cause whatsoever of the liability of any such Borrower in respect thereof;

(c) Each Borrower hereby waives and agrees not to assert against any Agent, or
any Lender Party: (i) any defense (legal or equitable) other than a defense of
payment, set-off, counterclaim, or claim which such Borrower may have had as of
the Closing Date or may have at any time thereafter against any other Borrower
or any other party liable under the Credit Documents; (ii) any defense, set-off,
counterclaim, or claim of any kind or nature available to any other Borrower
(other than a defense of payment) against any Agent, any Lender, or any Letter
of Credit Issuer, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor; (iii) any right or defense arising by reason of any claim
or defense based upon an election of remedies by any Agent or any Lender Party
under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder;

(d) Each Borrower consents and agrees that, without notice to or by such
Borrower and without affecting or impairing the obligations of such Borrower
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce any
Credit Document; (ii) release all or any one or more parties to any one or more
of the Credit Documents or grant other indulgences to any other Borrower in
respect thereof; (iii) amend or modify in any manner and at any time (or from
time to time) any of the of the Credit Documents; or (iv) release or substitute
any Person liable for payment of the Obligations, or enforce, exchange, release,
or waive any security for the Obligations; and

 

143



--------------------------------------------------------------------------------

(e) Each Borrower represents and warrants to the Agents and the Lenders that
such Borrower is currently informed of the financial condition of all other
Borrowers and all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants that such Borrower has read and understands the terms
and conditions of the Credit Documents. Each Borrower agrees that neither the
Agents nor any Lender Party has any responsibility to inform any Borrower of the
financial condition of any other Borrower or of any other circumstances which
bear upon the risk of nonpayment or nonperformance of the Obligations.

[Signature Pages Follow]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BIG HEART PET BRANDS,
as Lead Borrower

By:  

/s/ Larry E. Bodner

  Name:   Larry E. Bodner   Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

 

BLUE ACQUISITION GROUP, INC.,
as Holdings

By:  

/s/ Larry E. Bodner

  Name:   Larry E. Bodner   Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

 

NATURAL BALANCE PET FOODS, INC.,
as a Borrower

By:  

/s/ Larry E. Bodner

  Name:   Larry E. Bodner   Title:  

Executive Vice President, Chief

Financial Officer and Treasurer

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Lender, Swingline Lender and Issuing
Bank

By:  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Lender

By:  

/s/ Robert Q. Mahoney

  Name:   Robert Q. Mahoney   Title:   Senior Vice President

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank, N.A.,
as Lender and as Co-Documentation Agent

By:  

/s/ Kara Goodwin

  Name:   Kara Goodwin   Title:   Director

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Lender and as Co-Documentation Agent

By:  

/s/ Lisa Freeman

  Name:   Lisa Freeman   Title:   Senior Vice President

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAY BANK PLC,
as Lender

By:  

/s/ Marguerite Sutton

  Name:   Marguerite Sutton   Title:   Vice President

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender

By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

 

By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, Ltd.
as Lender

By:  

/s/ James Fayen

  Name:   James Fayen   Title:   Deputy General Manager

 

[Big Heart Pet Brands – ABL Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,
as Lender

By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

[Big Heart Pet Brands – ABL Credit Agreement]